Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 1 of 171




                      EXHIBIT E
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 2 of 171




          IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                  IN AND FOR BROWARD COUNTY, FLORIDA
                      CASE No.: CACE-19-000422
       _______________________________
       EDGAR MONSERRATT, as Personal
       Representative of THE ESTATE OF
       EDGAR MONSERRATT MARTINEZ, Deceased,
                                 Plaintiff,
       -vs-
       TESLA, INC., a/k/a TESLA FLORIDA,
       INC., HALSTON LOYD, JAMES B. RILEY,
       individually, JAMES B. RILEY, as the
       Personal Representative of THE ESTATE
       OF BARRETT RILEY, Deceased, and JR
       CORPORATE SERVICES GROUP, LLC, a
       Florida limited liability company,
                                 Defendants.
       ______________________________
                     VIDEOTAPE REMOTE DEPOSITION OF
                                   ADAM COHEN
                     Taken on Behalf of the Plaintiff
       DATE TAKEN:                 August 7, 2020
       TIME:                       (10:00) 10:03 a.m. - 1:00 p.m.




                   Examination of the witness taken by:
                            CYNTHIA R. HEWLETT
                     Registered Professional Reporter

                           United Reporting, Inc.
                         1218 Southeast 3rd Avenue
                          Fort Lauderdale, Florida
                                954-525-2221


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 3 of 171


                                                                    Page 2
  1    REMOTE APPEARANCES:
  2    SCHLESINGER LAW OFFICES, P.A.
       By: ZANE BERG, ESQ.,
  3         zane@schlesingerlaw.com
       1212 Southeast 3rd Avenue
  4    Fort Lauderdale, FL 33316
       and
  5    CORBOY & DEMETRIO, P.C.
       BY: PHILIP HARNETT CORBOY, JR., ESQ.,
  6    33 North Dearborn Street
       Chicago, IL 60602
  7    Appearing on behalf of the Plaintiff
  8
       BOWMAN AND BROOKE, LLP
  9    By: WHITNEY V. CRUZ, ESQ.,
            whitney.cruz@bowmanandbrooke.com
 10    2 Alhambra Plaza
       Suite 800
 11    Coral Gables, FL 33134
       Appearing on behalf of Defendants/Tesla, Inc. d/b/a
 12    Tesla Florida, Inc. and Halston Loyd
 13
       SELLARS, MARION & BACHI, P.A.
 14    By: LAURIE A. PRIMUS, ESQ.,
            lprimus@smb-law.com
 15    811 North Olive Avenue
       West Palm Beach, FL 33401
 16    Appearing on behalf of Defendants/James B. Riley and
       JR Corporate Services Group, LLC
 17
 18    LASH & GOLDBERG, LLP
       BY: MARTIN B. GOLDBERG, ESQ.,
 19         mgoldberg@lashgoldberg.com
       2500 Weston Road
 20    Suite 2500
       Weston, FL 33331
 21    Appearing on behalf of the witness
 22
       ALSO REMOTELY PRESENT:
 23
       GEORGE THOMAS, Videographer
 24
       JAMES RILEY, Defendant
 25

                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 4 of 171


                                                                    Page 3
  1                                   INDEX
  2    WITNESS:                      EXAMINATION                    PAGE
  3    ADAM COHEN                    Direct
                                     By Mr. Corboy                     6
  4
                                     Direct
  5                                  By Mr. Berg                     62
  6                                  Cross
                                     By Ms. Primus                   64
  7
                                     Cross
  8                                  By Ms. Cruz                     89
  9                                  Cross (Cont'd.)
                                     By Ms. Primus                  146
 10
 11
 12                    E X H I B I T S        M A R K E D
 13    Plaintiff's Exhibit 1 for Identification                      25
         (Aerial photo)
 14
       Plaintiff's Exhibit 2 for Identification                      39
 15      (Accident photo)
 16    Plaintiff's Exhibit 3 for Identification                      50
         (A police report)
 17
 18
 19
 20
 21
 22
 23
 24
 25


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 5 of 171


                                                                    Page 4
  1                 Remote videotape deposition of ADAM COHEN, a
  2    witness of lawful age, taken by the Plaintiff, for the
  3    purposes of discovery and for use as evidence in the
  4    above-entitled cause, pursuant to notice heretofore
  5    filed, before CYNTHIA R. HEWLETT, a Registered
  6    Professional Reporter and Notary Public, in and for
  7    the State of Florida at Large.
  8                 A VOICE:    This meeting is being recorded.
  9                 THE REPORTER:      The attorneys participating
 10           in the proceeding acknowledge that I am not
 11           physically present in the proceeding room and
 12           that I will be reporting this proceeding
 13           remotely.    They further acknowledge that in lieu
 14           of an oath administered in person, the witness
 15           will verbally declare his testimony in this
 16           matter is under penalty of perjury.           The parties
 17           and their counsel consent to this arrangement and
 18           waive any objections to this manner of reporting.
 19                 Please indicate your agreement by stating
 20           your name and your agreement on the record.
 21                 MR. CORBOY:     Phil Corboy.      Agreed.
 22                 A VOICE:    (Inaudible) agreed.
 23                 MS. PRIMUS:     Laurie Primus, for defendant
 24           James Riley and JR Corporate Services.            Agreed.
 25                 MS. CRUZ:     Whitney Cruz.     Agreed.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 6 of 171


                                                                    Page 5
  1                 MR. GOLDBERG:      Marty Goldberg, on behalf
  2           have of Mr. Cohen.       We agree.
  3                 MR. CORBOY:     That's it.
  4                 THE REPORTER:      Could you please raise your
  5           right hand, Mr. Cohen.
  6    THEREUPON:
  7                                ADAM COHEN
  8    a witness of lawful age, having been first duly sworn
  9    in the above cause, testified under oath as follows:
 10                 THE WITNESS:     I do.
 11                 THE REPORTER:      And could you please state
 12           and spell your first name.
 13                 THE WITNESS:     Adam, A-d-a-m.
 14                 THE REPORTER:      Cohen?
 15                 THE WITNESS:     Cohen, yeah.      C-o-h-e-n.
 16                 THE REPORTER:      You can put your hand down.
 17                 Could the witness please repeat the
 18           following declaration for the record.
 19                 I declare my testimony in this matter --
 20                 THE WITNESS:     I declare my testimony in this
 21           matter --
 22                 THE REPORTER:      -- is under penalty of
 23           perjury.
 24                 THE WITNESS:     -- is under penalty of
 25           perjury.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 7 of 171


                                                                    Page 6
  1                 THE REPORTER:      The witness having declared
  2           that his testimony in this matter, and has been
  3           sworn in, the testimony is under penalty of
  4           perjury, and the parties have stated their
  5           agreement for the record, you may proceed.
  6                 MR. CORBOY:      Thank you very much.
  7                           DIRECT EXAMINATION
  8           Q     (By Mr. Corboy)      Adam, how are you this
  9    morning.
 10           A     I'm -- I'm all right.
 11                 How are you?
 12           Q     I'm very good.
 13                 Little bit nervous, I presume?
 14           A     Not so much.
 15           Q     Okay.    Good.
 16                 I was going to say that we're just trying to
 17    find out which facts you recollect from a point in
 18    time on May 8th, 2018.
 19                 I think you know what we're talking about
 20    when I will say the event.         All right.
 21                 I presume you've never given a deposition
 22    before.
 23           A     No, I have not.
 24           Q     Okay.    Let me tell you a little bit about
 25    what we're going to try to do.          We're trying to


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 8 of 171


                                                                    Page 7
  1    explore how much you do remember and how much you may
  2    not remember from that late afternoon.            We're going to
  3    be talking about a time period between 6:30 and 6:45
  4    on May 8th, 2018.
  5                 It's our understanding you were somewhere on
  6    the same street of South Seabreeze in Fort Lauderdale,
  7    and that you were driving in a car and that a certain
  8    series of events occurred that might have some
  9    relevance in our lawsuit today.           Okay.
 10                 You'll have to say yes or no for our court
 11    reporter.
 12           A     Oh.   Yes.
 13           Q     Okay.    Thank you.
 14                 If I ask you or if anybody asks you any
 15    questions that you don't know the answer to, it's
 16    probably in everybody's best interest that you just
 17    say I don't know the answer to that question.
 18    You're -- I don't suspect you're going to know
 19    everything, have an answer of every question that's
 20    asked today.
 21                 And second of all, if you need a break, feel
 22    free to take a break.        We're not in any rush to do
 23    this today.      We just want to get through it and make
 24    sure we do it completely.         Okay.
 25           A     Sounds good.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 9 of 171


                                                                    Page 8
  1           Q     Okay.    And just remember that the court
  2    reporter has to take down everybody that says
  3    something on the record, that would be you, as well as
  4    the lawyers.      And so it's very difficult for her to
  5    take down when two people are talking.
  6                 The reason why this is important is because
  7    I may ask you a question, as may the others, that you
  8    know the answer halfway through the question and you
  9    may want to blurt it out thinking that you're being
 10    efficient in time.       All that does is aggravate the
 11    court reporter who has to try to figure out how to
 12    take two people's voices at the same time.
 13                 So I'll try to ask my questions in a very
 14    slow, efficient way.         And if you could respond the
 15    same way, that would be great.
 16                 I also have some exhibits to show you today
 17    that are photographs of -- of the day of May 18th --
 18    May 8th, 2018, as well as some overhead photos.              If
 19    they don't look familiar to you or if you can't
 20    identify with any sort of competency what they are,
 21    just let us know and we'll try to figure out where to
 22    go from there.       Okay.
 23                 And if you -- okay.
 24           A     Yes.    Sorry.   Yes.
 25           Q     That's okay.     Everybody does it.       Not to


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 10 of 171


                                                                    Page 9
   1    worry about it.
   2                And by the way, I think I said this earlier,
   3    but if you need a break for whatever reason, feel
   4    free.
   5                If you need to talk to your counsel for any
   6    reason, that's fine, just tell us, let us know, and
   7    we'll give you a break.
   8                We don't intend -- we don't intend to do
   9    anything to waste your time today.           But we're going to
  10    have to ask some very complete areas that are
  11    pertinent to this lawsuit.         All right.
  12          A     Yep.
  13          Q     All right.     Great.
  14                Again, your birth date is when?
  15          A     March 15th, 2000.
  16          Q     Okay.    And you were in the same class as
  17    Edgar Monserratt Ma -- Martinez at Pine Crest School
  18    back in May of 2018, weren't you?
  19          A     Yes.
  20          Q     Okay.    Were you in that same senior class?
  21          A     Yes.
  22          Q     They told me that you are now a proud son of
  23    the Big 10 up here in Indiana?
  24          A     Yes.
  25          Q     How do you like the midwest?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 11 of 171


                                                                   Page 10
   1           A    I love -- I love going to school in Indiana.
   2           Q    That's great.      It's a wonderful school.
   3    Congratulations.
   4                What --
   5           A    Thank you.
   6           Q    What are you studying?
   7           A    I am majoring in profess -- professional
   8    sales at the business school.
   9           Q    Great.
  10                That's the Kelley School?
  11           A    Yes, sir.
  12           Q    Yeah.
  13                A lot of kids I'm -- I'm in Chicago right
  14    now.   And there's a lot of kids from Chicago there
  15    that attend Indiana, as you know.           And a lot of them I
  16    know are in the business school.
  17                How well did you know Edgar Monserratt
  18    Martinez, who I will now forever talk as just simply
  19    Edgar for the rest of the deposition, unless I
  20    differentiate it and -- and I'm talking about Edward,
  21    Sr. -- Edgar, Sr.
  22           A    I knew Edgar very well.
  23           Q    Okay.    When did you first meet as children?
  24           A    Eighth grade, I believe.
  25           Q    Were you -- you and your family long-time


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 12 of 171


                                                                   Page 11
   1    fans of Pinecrest?
   2          A     I guess.     I -- I didn't go to Pinecrest
   3    until I was in eighth grade.         So --
   4          Q     And how would you describe the relationship
   5    between you and Edgar, Jr.?
   6          A     Um, just for clarification, that's -- that's
   7    like this Edgar, like --
   8          Q     Yes.
   9          A     -- my Edgar?
  10                Okay.    I gotcha.
  11          Q     Yeah, the Edgar that you went to school
  12    with.
  13          A     Yeah, Edgar.
  14                We were great, great friends.
  15          Q     And how about you and Barrett Riley?
  16          A     Same story.
  17          Q     Were you with Edgar and Barrett that
  18    afternoon leading up to the crash?
  19          A     I was.
  20          Q     Okay.    Tell us where you first hooked up
  21    with the -- them and any other of your buddies on that
  22    afternoon.
  23          A     I wasn't really sure what we were doing
  24    before.    But we all met up.       Barrett, Edgar, myself
  25    and Alex Berry met up at the Galleria Mall.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 13 of 171


                                                                   Page 12
   1          Q     And for somebody like me from up here, where
   2    is that in relationship to the accident site?
   3          A     Two-and-a-half miles, maybe.
   4          Q     Okay.    We've been led to believe that you --
   5    you all had something to eat at a restaurant over
   6    there prior to the collision.
   7          A     We might have.      I'm -- I'm not 100 percent
   8    sure.     We might have.
   9          Q     Okay.    Were you guys getting together just
  10    as friends will do, or was there a stated purpose in
  11    getting together on that afternoon?
  12          A     No, we were just hanging out.
  13          Q     Okay.    Graduation was about -- a couple of
  14    weeks away?
  15          A     Yes.
  16          Q     Okay.    Was school still in session on that
  17    day, or had you technically gone through your studies
  18    and were just waiting for the graduation ceremony?
  19          A     I believe we were done.         There was no -- no,
  20    we were not in school that day.
  21          Q     All right.     Can you remember that day for
  22    any other reason than this crash?
  23          A     No.
  24          Q     Okay.    What kind of car did you typically
  25    drive back in those days?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 14 of 171


                                                                   Page 13
   1          A     A Honda Civic.
   2          Q     All right.     And we've been told through the
   3    police reports and talking to our investigators that
   4    you were driving south on Seabreeze when a car that
   5    was being driven by Mr. Berry passed you at some point
   6    at a high rate of speed.
   7                Does that sound familiar?
   8          A     Yes.
   9                MS. PRIMUS:      Object to form.
  10                MR. CORBOY:      Okay.   And I didn't -- I'm
  11          sorry.    Was there an objection?        I didn't hear
  12          that.    I'm sorry.
  13                MS. PRIMUS:      Yeah.   Object to form.      Laurie
  14          Primus.
  15                MR. CORBOY:      Okay.
  16          Q     (By Mr. Corboy)       And that reminds me.
  17    Mr. Cohen, you might hear the word objection.             And
  18    since your lawyer is out there, if he feels that it's
  19    something you shouldn't be answering for whatever
  20    reason, he'll probably jump in and state a legal
  21    reason.    And then we'll ordinarily probably say you
  22    can answer it unless it's something that's so
  23    objectionable that we can't go that far.            All right.
  24                MR. BERG:     And, hey, Flip, you might want to
  25          reask the question because I think you meant --


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 15 of 171


                                                                   Page 14
   1          you said the word driven by Mr. Berry instead of
   2          Mr. Barrett Riley.
   3          A     Yeah.
   4                MR. CORBOY:      Yes.   Yes.    I have that problem
   5          with Barrett and Berry in this one.
   6          Q     (By Mr. Corboy)       This is the one I'm talking
   7    about with Barrett Riley.         Okay.
   8                Now, the car --
   9          A     Yes.
  10          Q     -- the car that Mr. Riley was driving was in
  11    fact a Tesla S sedan.        Correct?
  12          A     Yes.
  13          Q     Prior to May 8th of 2018, had you been in
  14    that car with Barrett often?
  15          A     Yes.
  16          Q     Was it your understanding that this was a
  17    car that -- I'll use the word designated -- that was
  18    designated as his by his family so he would be in the
  19    same car at all times?
  20          A     I'd say so, yeah.       They didn't like -- I
  21    mean, sometimes he would just drive the other cars.
  22    But that one was the one he tended to drive the most
  23    by far.
  24          Q     It's also been my understanding that the
  25    family, the Riley family, had quite a few Teslas.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 16 of 171


                                                                   Page 15
   1                 MS. PRIMUS:     Object to form.
   2          A      Yes.
   3          Q      (By Mr. Corboy)      Do you know -- do you know
   4    anything about that?
   5          A      Yes.    Yes, they did.
   6          Q      And what's the -- what is the answer?
   7          A      Yes, they -- they had multiple Teslas.
   8          Q      Okay.    As of May 8th of 2018, how many
   9    times -- and I guess I'm -- I'm guessing you can sort
  10    of guesstimate -- how many times you had driven with
  11    Barrett Riley?
  12                 MS. PRIMUS:     Object to form.
  13          Q      (By Mr. Corboy)      You can answer.
  14          A      Almost every day.       I'd say six days a week
  15    for years.
  16          Q      Okay.
  17          A      Yeah.
  18          Q      Did you -- did the two of you drive to
  19    school together?
  20          A      No.    But we typically -- we -- we always
  21    somehow kind of found each other like after school,
  22    whether it was going to work-out together.              Sometimes
  23    we had -- we did rowing together before he stopped
  24    doing that.
  25                 So just we -- we always kind of just found


                                **CONFIDENTIAL**
                             United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 17 of 171


                                                                   Page 16
   1    each other, like somehow we'd just like meet up,
   2    whatever.
   3          Q     Fill in the blanks with the names of all the
   4    other of your buddies that the group of you would hang
   5    out with.
   6          A     Um, myself, Barrett Riley, Edgar Monserratt,
   7    Beckton Peddy, Eli Lenner.         Those are just our kind of
   8    a -- a little group, I guess.
   9          Q     Okay.    We have been led to believe that
  10    the -- the -- the tragedy that occurred was between
  11    the hours of 6:30 and 6:45 in the afternoon.
  12                Does that sound right?
  13          A     That sounds right.       While I don't know the
  14    exact time, but that sounds right.
  15          Q     Had you been with Barrett and Edgar earlier
  16    that afternoon?
  17          A     Yes, at the Galleria.
  18          Q     Yeah, you mentioned at the Galleria.
  19                And then at some point I have to believe
  20    that three of them got into Barrett's car, and then
  21    you got into your car?
  22          A     Yes.
  23          Q     Was there an intended destination --
  24    destination when you were planning to leave the
  25    Galleria?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 18 of 171


                                                                   Page 17
   1          A     I -- I believe it was Barrett's house.
   2          Q     Okay.
   3          A     I'm 90 percent sure it was Barrett's house.
   4          Q     Anything in particular you had planned to do
   5    at Barrett's home?
   6          A     What we always did, hang out.          I don't know,
   7    we just kind of hung out sort of thing.
   8          Q     That's no -- that's -- that's all right.
   9    That's okay.
  10                From the Galleria to your -- to Barrett's
  11    home, would you usually use -- or would you have been
  12    expected to take the same route as Barrett?
  13          A     Yes.
  14          Q     Okay.    And who was leading the way, do you
  15    remember?     Was it you in your car, or was it Barrett
  16    in his car?
  17                MS. PRIMUS:      Object, form.
  18          Q     (By Mr. Corboy)       When you left the Galleria.
  19          A     It was myself in -- in front of everyone.
  20          Q     Okay.    And, again, what's the name -- who
  21    was -- was in your car with you?
  22          A     No one.
  23          Q     Just -- okay.
  24                Was there a reason why you were driving by
  25    yourself and there were three people in Barrett


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 19 of 171


                                                                   Page 18
   1    Riley's car?
   2          A      To be frank, because I have a Honda Civic
   3    and Barrett's driving around in this cool ass Tesla.
   4          Q      I got it.
   5                 Okay.    Now, would -- getting on Seabreeze
   6    going south, would that have been the intended route
   7    that you were going to use to get to Barrett's home
   8    once you left the Galleria?
   9          A      Seabreeze.
  10                 Yes.    Yes.
  11                 Well, no.      To -- to Barrett's house, yeah.
  12          Q      Yeah, to Barrett's home from the Galleria.
  13          A      Yeah.
  14          Q      All right.     Now, at some point we've been
  15    told that while you were driving south on Seabreeze
  16    you were passed by Barrett's car.
  17                 Does that make sense?
  18                 MS. PRIMUS:      Object, form.
  19          A      Yes.
  20          Q      (By Mr. Corboy)      Okay.    The accident that
  21    took place, the tragedy in this case took place in
  22    approximately the 1300 block of South Seabreeze.
  23    Using that as a point of reference, do you know when
  24    Barrett driving his car first passed you?
  25          A      No, that -- that kind of point of reference


                                **CONFIDENTIAL**
                             United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 20 of 171


                                                                   Page 19
   1    doesn't really help me.        It's just at that turn.
   2          Q      Okay.    I'm going to show you what we have
   3    marked as --
   4                 MR. CORBOY:     Zane, what exhibit will we --
   5          will we make this?
   6          A      Okay.    I don't know how to make your screen
   7    bigger.
   8                 MR. CORBOY:     Okay.   Hold on, we'll get it.
   9                 MS. PRIMUS:     Just do -- are you going to do
  10          a share screen?
  11                 MR. CORBOY:     I'm here in Chicago.       I'm
  12          leaving the technology of this with Zane.
  13                 MR. GOLDBERG:     Well --
  14          A      Um --
  15                 MR. GOLDBERG:     Hold on, Adam, one second.
  16          A      Sure.
  17                 MR. GOLDBERG:     Just on behalf of Adam, I --
  18          I want to make sure either the exhibits are put
  19          on the share screen, but more often what I'm used
  20          to is they're sent to the chat room so he can
  21          actually see it on his computer.
  22                 MR. CORBOY:     Sure.   Whatever is easiest for
  23          you.    That's great.
  24                 MR. GOLDBERG:     The chat room would be
  25          better.    And he knows -- I -- before the depo he


                                **CONFIDENTIAL**
                             United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 21 of 171


                                                                   Page 20
   1          knows how to download an exhibit from the chat
   2          room.    I went over that with him.         So if we could
   3          do that, that would be great.
   4                I don't know, Zane, if you're able to send
   5          it through.
   6                You're on mute, Zane.        Sorry.
   7                MR. CORBOY:      Zane.
   8                MR. BERG:     Yeah.    Let me do that here.       Just
   9          hang on one second.
  10                MR. CORBOY:      Okay.    Okay.
  11                MR. GOLDBERG:      Thank you.
  12                And, Adam, you recall the -- the chat icon
  13          at the bottom.
  14          A     Yes.
  15                MR. GOLDBERG:      Yes.
  16                When he sends it through, open up the chat
  17          window, then the PDF will appear.           And it will
  18          either say open or download, and you can pick
  19          either.    But it will come up better on your
  20          screen that way.       All right.
  21          A     Yep.
  22                MR. GOLDBERG:      Okay.
  23                MR. BERG:     The only thing, I think it's
  24          only -- George -- George, though the
  25          videographer, I think it's only letting me chat


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 22 of 171


                                                                   Page 21
   1          with you.     I can't chat with everybody.
   2                 THE VIDEOGRAPHER:      I don't see anything here
   3          as far as the chat goes from me, to be honest
   4          with you.
   5                 MR. BERG:    Let's see.
   6                 MR. CORBOY:     The icon will be at the bottom
   7          of your screen, but you have to move the arrow on
   8          to the screen to activate it.
   9                 MR. GOLDBERG:     It's -- it's the participant.
  10                 MR. BERG:    Well, I see the chat.        It's just
  11          only letting me chat with Steve.
  12                 Yeah, I don't know why that's not working.
  13                 MR. CORBOY:     Adam, who is in the room with
  14          you?    It's just the videographer?
  15                 THE VIDEOGRAPHER:      No, the videographer is
  16          by himself.
  17                 MR. CORBOY:     Oh, okay.
  18                 MR. BERG:    But I think -- are -- George, are
  19          you the host, though?        Do you have control over
  20          who can chat?
  21                 THE VIDEOGRAPHER:      I'm not sure about the
  22          chat part.
  23                 I've let the -- I've let multiple people
  24          share the screen.       So if you are going to share
  25          the screen with -- you know, it would pop up


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 23 of 171


                                                                    Page 22
   1          with -- you know, with Adam still.
   2                Now, I still see that.        I see a private
   3          chat.
   4                MR. BERG:     Yeah.
   5                THE VIDEOGRAPHER:       I just saw that come in
   6          from Zane Berg.
   7                MR. BERG:     Right.
   8                THE VIDEOGRAPHER:       Privately.     Right.
   9                MR. BERG:     Right.    Nothing on it.      I can
  10          only -- it's not letting me attach anything.
  11                THE VIDEOGRAPHER:       Right.
  12                I see that you shared a chat.          But that's
  13          it.
  14                MR. BERG:     I'm not sure how to make it so I
  15          can share it with everybody.
  16                THE VIDEOGRAPHER:       Are you able to post it
  17          to -- to your monitors so that you can share the
  18          screen?
  19                MR. BERG:     Yeah.
  20                No, I can do -- I can do that.          But see what
  21          that --
  22                (Overtalk.)
  23                THE VIDEOGRAPHER:       I've allowed every -- you
  24          know, different people to share the screen.
  25                So if you share your screen, it will pop up.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 24 of 171


                                                                   Page 23
   1                 MR. BERG:    Yeah, I can do that.       I just
   2          don't know about -- the chat's not really
   3          working.
   4                 THE VIDEOGRAPHER:      See, there it is.       Now I
   5          see.    There we go.
   6                 MR. CORBOY:     Perfect.
   7                 MR. BERG:    Sure.
   8                 But how do I share -- how do I share that so
   9          everybody can have it?
  10                 MR. CORBOY:     Well, for what it's worth,
  11          Zane, this is Flip, I have it.
  12          A      Yeah, I have it.
  13                 MS. CRUZ:    You're sharing it, Zane.        We can
  14          see it.
  15                 MR. BERG:    Okay.
  16                 MR. GOLDBERG:     Yeah.    I think the -- the
  17          question is, though, for later in use, we'd like
  18          to have a copy of the exhibits.          I think -- I
  19          don't know if any other counsel does.
  20                 Just sharing it doesn't make the best
  21          record.    But that's up to you all.
  22                 MR. BERG:    Yeah, we're going to mark --
  23                 MR. GOLDBERG:     I'd like a copy at some
  24          point.
  25                 MR. BERG:    Of course.     It's going to be


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 25 of 171


                                                                   Page 24
   1          marked and provided to the court reporter for
   2          attachment to the transcript.
   3                MR. GOLDBERG:      Okay.
   4                THE VIDEOGRAPHER:        And it's being recorded
   5          on video, as well.
   6          Q     (By Mr. Corboy)       Okay.   Now, the most
   7    important person is Adam.         Does he have a copy of it
   8    in front of him, as well?
   9          A     I can see it on my screen, yes.
  10          Q     Okay.    If I were to tell you that is
  11    Seabreeze Boulevard in Fort Lauderdale at or near the
  12    scene of the tragedy, would you agree with me?
  13          A     Yes.
  14                MS. CRUZ:     Objection to form.
  15                MS. PRIMUS:      Join.
  16          A     Yes.
  17          Q     (By Mr. Corboy)       Okay.   And does this tell
  18    you where the scene is where you eventually came upon,
  19    after being passed by Barrett, of the car, the Tesla
  20    he was driving?
  21                MS. PRIMUS:      Object to form.
  22          A     Yes.
  23          Q     (By Mr. Corboy)       All right.     Now, looking --
  24    going towards the top of the screen, that is
  25    southbound Seabreeze.        And so obviously looking down


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 26 of 171


                                                                   Page 25
   1    on the photo --
   2                MR. CORBOY:      Which is Exhibit Number what,
   3          Zane?
   4                MR. BERG:     This will be Exhibit Number 1.
   5                MR. CORBOY:      Thank you.
   6                (The aerial photo was later marked
   7          Plaintiff's Exhibit 1 for Identification.)
   8          Q     (By Mr. Corboy)       -- would obviously be
   9    northbound.     Correct?
  10          A     Yes.
  11          Q     Okay.    Now, this being what we just talked
  12    about, how far north on South Seabreeze were you when
  13    Barrett Riley passed you?
  14          A     Um, well, I mean, you see that -- you see
  15    that little -- the little bend there.            I was like
  16    right before that turn.        I was like about to make that
  17    turn.     And then he passed me in that like -- kind of
  18    went through that like middle lane a little bit.
  19          Q     Okay.    Right there.
  20                Okay.    You -- is -- is the -- where you were
  21    passed by Barrett visible on this photo?
  22          A     Yeah.    I'd say about the white car.         The
  23    white car there.
  24          Q     You're controlling the -- I believe you're
  25    controlling the arrow.        Right?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 27 of 171


                                                                   Page 26
   1          A     The --
   2                MR. BERG:     I'm controlling it.       But I think
   3          that Mr. Cohen --
   4                MR. CORBOY:      Oh, you are.
   5                MR. BERG:     -- can if -- if he would like to.
   6                MR. CORBOY:      Okay.   Is there a way of doing
   7          that technologically?
   8          A     Once again, just -- just you see the white
   9    car, that's about where he just passed me.             I was
  10    obviously driving southbound, not northbound.             But
  11    that white car is about where he passed me.
  12          Q     (By Mr. Corboy)       Okay.   The one that looks
  13    like it's almost right in the middle of the photo?
  14          A     Yes, sir.
  15          Q     Okay.    And when you were passed, which lane
  16    of Southbound Seabreeze were you, the curb lane or the
  17    sidewalk lane, I'm -- or the inner lane?
  18          A     I'm not sure.
  19          Q     Okay.    He passed you on your left or on your
  20    right?
  21          A     On my left.
  22          Q     And what was the speed limit there, do you
  23    know or remember?
  24          A     My guess is 25.
  25                MS. PRIMUS:      Object, form.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 28 of 171


                                                                   Page 27
   1          Q     (By Mr. Corboy)        Okay.   And how fast were
   2    you going when you were passed by Barrett?
   3          A     Once again, my guess is 30.
   4          Q     Okay.    And how fast --
   5                MS. PRIMUS:      I'm sorry -- I'm sorry to
   6          interrupt you, Philip.
   7                But I -- I don't know if you said in the
   8          beginning to instruct him not to make any
   9          guesses.     If he has a -- an idea, but he
  10          shouldn't guess.
  11                MR. CORBOY:      No.   I -- yeah.     But if he's
  12          got an idea.      And if he doesn't have an idea,
  13          then just to let us -- and we know that this is
  14          all -- a lot of this is guessing at this
  15          particular time.       But it's giving us a frame of
  16          reference and context.
  17                MS. PRIMUS:      All right.     I'm objecting to
  18          form of the question.
  19                MR. CORBOY:      Sure.   Okay.
  20          Q     (By Mr. Corboy)        All right.    And when you
  21    were passed by Barrett, I presume it was on your left.
  22    Correct?
  23          A     Yes.
  24          Q     And how fast was Barrett going when he
  25    passed you, if you can think back upon that day?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 29 of 171


                                                                   Page 28
   1    Well, let me start over.
   2                How long have you had your driver's license
   3    as of May 8th, 8 -- 2018?
   4          A     Two years and change.
   5          Q     Did you drive enough by that point in your
   6    life, in May of 2018, to be able to tell how fast cars
   7    were going around you?
   8                MS. CRUZ:     Objection to form.
   9                MS. PRIMUS:      Join.
  10          A     To an extent.
  11          Q     (By Mr. Corboy)       Okay.   And "to an extent",
  12    do you want to fill us in a little bit about what that
  13    means?
  14          A     I drove a lot.      And I do think I have a
  15    pretty good idea if someone's going significantly
  16    faster than me.
  17                That's not to say I can just look at someone
  18    and put a number on it.        But --
  19          Q     Okay.    So do you have any idea how fast
  20    Barrett was driving his Tesla S?
  21          A     He was going --
  22                MS. PRIMUS:      Object, form.
  23          A     He was going at least three times faster
  24    than I was.
  25          Q     (By Mr. Corboy)       75-ish?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 30 of 171


                                                                   Page 29
   1                MS. CRUZ:     Objection to form.
   2                MS. PRIMUS:      Join.
   3          A     Around there.      I'm not sure.
   4          Q     (By Mr. Corboy)       Okay.   When you had last
   5    been in his presence back at the Galleria, and by your
   6    testimony you've told us you were again going to
   7    Barrett's house, did Barrett discuss how fast he was
   8    going to drive or anything in particular that he was
   9    going to do with his Tesla S?
  10                MS. PRIMUS:      Object, form.
  11          A     No.
  12          Q     (By Mr. Corboy)       When he passed you, did
  13    that come as somewhat of a surprise to you?
  14          A     Yes.
  15          Q     It was again 6:30, 6:45 in the afternoon.
  16    That's a pretty busy time in springtime on South
  17    Seabreeze, isn't it?
  18          A     Yes.
  19                But on that day it was not very busy at all.
  20          Q     Okay.    And so when he passed you at least
  21    three times going your speed, did he stay in that
  22    middle lane that you talked about on your left?
  23                MS. PRIMUS:      Object, form.
  24          A     Just until he passed me, then he kind of
  25    went a little bit back over into the --


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 31 of 171


                                                                   Page 30
   1          Q     (By Mr. Corboy)       Did he --
   2          A     -- over into the right side.
   3          Q     Yeah.    Did he pull into the curb lane?
   4          A     Well, he --
   5                MS. CRUZ:     Object to the form.
   6          A     He was not in a ton of -- in a ton of
   7    control at that point, I don't think.
   8                But, once again, yeah, he only stayed in
   9    that middle lane until he passed me, and then it --
  10    the car kind of started going off back to the right.
  11          Q     (By Mr. Corboy)       Okay.   Describe for us --
  12    and the only way you can describe it, when you said
  13    that he looked like he was losing control of it or had
  14    lost control of it, I forget what words you used --
  15                MS. CRUZ:     Objection to form.
  16          Q     (By Mr. Corboy)       -- when he passed you.
  17                MS. PRIMUS:      Join.
  18          A     Barrett knew what -- what he was doing.            He
  19    knew how to drive his car fairly well.            He -- he drove
  20    fast, but he usually knew what -- what he was doing.
  21                So when he took that turn really fast, he
  22    was very much on the edge of his car's capabilities.
  23    Like if he was going -- yeah, maybe like -- this is
  24    just a guess, but like six miles an hour slower or
  25    seven, it would have been a different outcome.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 32 of 171


                                                                   Page 31
   1                But he was like understeering like -- as he
   2    was like skidding, skidding, and he like almost
   3    caught, but then he -- and then he didn't.             And then
   4    he instead of -- and then he kind of went from the
   5    middle, skidded a little bit on the road, almost
   6    caught, but then ended up going off.
   7          Q     (By Mr. Corboy)       When you say "going off",
   8    going off of what?
   9          A     Going up the curb, hitting the wall, and
  10    then kind of spined to the other side and going to the
  11    curb on the east side of the road.           So hitting west
  12    side, going to the east side.
  13          Q     Now, when his car, as you said, jumped the
  14    curb, did you actually see that --
  15          A     Yes.
  16          Q     -- where you were in your car and in your
  17    lane?
  18          A     Yes.
  19          Q     Okay.    How far ahead of your car was
  20    Barrett's car, the Tesla S, when it jumped the curb?
  21    And I'm talking about in distance.
  22          A     I -- I don't know.       Close enough to where I
  23    could see very, very clearly.
  24          Q     And did -- once it jumped the curb, tell us
  25    what you remember happening to the Tesla S at that


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 33 of 171


                                                                   Page 32
   1    time.
   2          A     It -- it jumped the curb.         And then it kind
   3    of sideswiped the wall on the west side of the road.
   4    And then it spun out.        And then it ended up -- it spun
   5    out, like across the road and ended up on the curb at
   6    the east side of the road on fire.
   7          Q     Adam, where the Tesla S driven by Barrett
   8    jumped the curb, is it visible in the photo we just
   9    showed you, and it's up -- and I think it's still on
  10    the screen, it's Exhibit Number 1?
  11          A     I believe so, yes.
  12          Q     Okay.    Do you have control of the -- the
  13    arrow?
  14          A     Do I?
  15          Q     I don't know.
  16          A     Um, is -- is it -- is it moving?
  17          Q     It's not.     At least it's not moving on my
  18    screen, put it that way.
  19          A     I don't know.      I'd -- I'd -- I'd say
  20    somewhere, I guess, near the end of that -- that
  21    grassy patch kind of on the east side of the road -- I
  22    mean, I'm sorry, on the west side of the road.              Yeah.
  23                MR. BERG:     Try -- try it now, Flip.        I think
  24          I just gave him control.
  25          Q     (By Mr. Corboy)       Okay.   Can you -- is that


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 34 of 171


                                                                   Page 33
   1    you?    Excuse me.
   2           A     Yeah, I'm moving it.
   3           Q     Are you moving it?
   4           A     I'm moving it.      Yep.
   5           Q     Okay.    Again, show us where the -- Barrett
   6    Riley's Tesla S jumped the curb as you can best
   7    recall.
   8           A     Yeah.    Once again, I do want to clarify.
   9    This is the best I can recall.          I don't know exactly
  10    where he --
  11           Q     Okay.
  12           A     -- falls.
  13                 But I'd say around there, about -- kind of
  14    right here.     Yeah.
  15           Q     Yeah, we see you.       And we see the arrow
  16    moving.
  17                 So I -- I presume you have control of it.
  18    Right?
  19           A     Yes, sir.
  20           Q     So it's only a couple of car lengths in
  21    front of you.
  22                 Does that make sense?
  23                 MS. PRIMUS:     Object to form.
  24           A     Maybe a tiny bit farther than that, if even
  25    made that.


                                **CONFIDENTIAL**
                             United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 35 of 171


                                                                   Page 34
   1          Q     (By Mr. Corboy)       Well, continuing using the
   2    arrow where you think it might -- it might have
   3    happened, as long as you seem a little bit equivocal,
   4    we like to say.
   5                MS. PRIMUS:      Object to form.
   6                MS. CRUZ:     Object to form.
   7          Q     (By Mr. Corboy)       You can answer, Adam.
   8          A     Can you -- can you repeat the question.            I
   9    don't think I quite got it.
  10          Q     Sure.
  11                You said -- if I remember, you said words to
  12    the effect, it might even be a little farther up.
  13                And if that were the case, how -- could you
  14    put the arrow where it could be a little farther up
  15    that you might recall where it was that the Tesla S
  16    jumped the curb?
  17          A     No, I said it might have been a little bit
  18    farther from my car than two car lengths.
  19                Yeah.    So I'd -- I'd still say around this
  20    same place.     I was probably around here or so.
  21          Q     Okay.    Have you -- up to that point in your
  22    life, had you ever driven with Edgar -- I'm sorry,
  23    with Barrett when he would do -- he would drive like
  24    this --
  25                MS. PRIMUS:      Object, form.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 36 of 171


                                                                   Page 35
   1          Q     (By Mr. Corboy)       -- pass -- passing cars in
   2    traffic and going into the middle lanes to pass?
   3                MS. PRIMUS:      Object, form.
   4          A     I was with him when he would drive fast.
   5    But he rarely did this stuff.
   6          Q     (By Mr. Corboy)       And by "this stuff", what
   7    do you mean?
   8          A     You know, like take -- taking turns way too
   9    fast.     Like being in that middle lane, like it's not
  10    even a driving, it's just a turn lane.            Like stuff
  11    like that he didn't do often.
  12                He would -- he would drive fast, but he
  13    wouldn't usually do stuff like this.
  14          Q     When he jumped the curb, were you of the
  15    impression that he had lost control of the car?
  16          A     Yes.
  17          Q     Once the car jumped the curb, what happened,
  18    the best as you can recall?
  19          A     Kind of sideswiped the -- the wall over
  20    here.     And then spun out and ended up on like that
  21    side on the curb there.
  22          Q     We have photographs and a lot of reports
  23    saying that the car, once it got somewhere in this
  24    sequence of hitting the wall on the west and then
  25    spinning out and hitting something on the east side of


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 37 of 171


                                                                   Page 36
   1    the road, that the car caught fire.           And by the car, I
   2    mean the Tesla S.
   3                Would you agree with that?
   4                MS. CRUZ:     Objection to form.
   5          A     To be --
   6          Q     (By Mr. Corboy)       You can answer.
   7          A     To be completely honest, the car caught fire
   8    somewhere between the time when it jumped the curb and
   9    it hit that final curb on the east side of the road.
  10    When it caught fire between those two moments, I don't
  11    know.
  12          Q     And you saw the Tesla S go from the west
  13    side of the road to the east side of the road?
  14          A     Yes.
  15          Q     Okay.    At some point the car came to a rest.
  16    Correct?
  17          A     Yes.
  18          Q     Do you have a recollection or in the back of
  19    your mind remember which direction, once it came to a
  20    stop, the car was pointing?         And, again, we're talking
  21    about the car being the Tesla S.
  22          A     I am fairly sure the car ended up facing --
  23    the front was facing north on the -- on the curb at
  24    that final.
  25                Like it -- it started off, it was obviously


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 38 of 171


                                                                   Page 37
   1    going southbound.       But I believe it ended up resting
   2    facing northbound.
   3          Q     Okay.    Important question.       Once you saw
   4    this series of events opening up in front of you now,
   5    because the car has jumped the curb by that point,
   6    what did you in your car do?
   7          A     I --
   8          Q     By that I mean, did you stop to pull off the
   9    road or did you drive passed the road and stop on the
  10    other side of the accident, or -- as best you can
  11    recall for us?
  12          A     I immediately stopped, put the car in park,
  13    put my flashers on, my four-way warning hazards.              And
  14    then I -- and then I got out.
  15                And I tried to get near the car once, but it
  16    was -- it was just way -- way too hot to get -- to get
  17    close to.
  18                So I waited for Beckton to arrive, which he
  19    did about 15, 20 seconds later after everything had
  20    happened.
  21                And then we went ahead and were able to
  22    retrieve Alexander Berry from -- from the bushes kind
  23    of near the car.
  24          Q     Okay.    By the time you got out of your car
  25    and went over to the Tesla S, had it caught fire?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 39 of 171


                                                                   Page 38
   1          A      Yes.
   2          Q      Let me show you some photos of the scene.
   3    It's not -- I think it's pretty much right after --
   4    well, you can tell by the photo -- one of the photos
   5    that there's an ambulance already there.            So it's
   6    probably a couple minutes later.
   7                 MR. CORBOY:     I will -- Zane, if we can mark
   8          this as Exhibit Number 2.
   9                 MR. BERG:    Pull it away from the screen just
  10          a little bit, Flip, so I can see it a little
  11          better.
  12                 MR. CORBOY:     Okay.   Keep on backing up.
  13                 How's that look?
  14                 MR. BERG:    Okay.    Yep.   I'll -- I'll put
  15          that one up.      Hang on one second.
  16                 MR. CORBOY:     Okay.
  17                 MR. GOLDBERG:     Adam, he's going to put it on
  18          your screen so you'll be able to see it better.
  19                 MR. CORBOY:     I know these might be tough to
  20          look at, Adam, and so if -- we're not in any
  21          rush.    Okay.
  22                 MR. GOLDBERG:     And Adam remember, at any
  23          time during these questions or looking at these
  24          document, if you need a break, you can ask for
  25          one.    Okay.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 40 of 171


                                                                   Page 39
   1          A      Okay.    Thanks, Marty.
   2                 MR. BERG:     Can you guys see that?
   3          A      Yeah.
   4                 MR. CORBOY:     And do you have control over
   5          the arrow still?
   6                 MR. BERG:     Let me give it to him.
   7                 MR. CORBOY:     Okay.
   8                 MR. BERG:     All right.
   9                 (The accident photo was later marked
  10          Plaintiff's Exhibit 2 for Identification.)
  11          A      Is there -- is there a question?
  12          Q      (By Mr. Corboy)      Well, I just want you to
  13    take a look at it and start to think about some
  14    questions I'm going to ask.
  15                 There is a police officer evident in that
  16    photo on the far right hand as we're looking at it.
  17    Correct?
  18          A      Yes.
  19          Q      I've -- I've got to presume that means --
  20          A      Yes.
  21          Q      -- it has been taken sometime, five, ten
  22    minutes after, however long it took the first
  23    responders to get there?
  24                 MS. CRUZ:     Objection to form.
  25                 MS. PRIMUS:     Object to form.       Join.


                                **CONFIDENTIAL**
                             United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 41 of 171


                                                                   Page 40
   1          A     Yes.
   2          Q     (By Mr. Corboy)       Okay.   Now, are you visible
   3    in that photo?
   4          A     Yes.
   5          Q     Okay.    Which one?
   6                Well, if you take the arrow and put it over
   7    there.    Can I presume it's the white T-shirt, the
   8    hands up to your face?
   9          A     Yes.
  10          Q     Okay.    And I think I know the answer, but
  11    you have to tell us for the record.
  12                Who is that that is sitting down on the
  13    sidewalk right in front of you?
  14          A     Alexander Berry.
  15          Q     Having seen what you see in the background,
  16    which is the Tesla S on fire, what was your reaction
  17    to seeing -- hold on for a second.           I apologize, I'm
  18    having -- I've got a lot of names in front of me.
  19                What's the name of the young man behind
  20    you -- or in front of you on his -- on the ground?
  21          A     Alexander Berry.
  22          Q     Yes.    Thank you.
  23                Now, did you -- knowing that Mr. Berry had
  24    been in the car earlier when you left the shopping
  25    mall, were you surprised to see him out on the


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 42 of 171


                                                                   Page 41
   1    sidewalk?
   2          A     Yes.    Very surprised.
   3          Q     Did you have -- did you have an opportunity
   4    to talk to him at that time about why he's sitting on
   5    the sidewalk and the others aren't?
   6          A     We -- we tried, but he was -- he was
   7    pretty -- at that -- at that moment he was pretty --
   8    he couldn't make words.        He was just kind of making
   9    noises and just kind of cowering, I don't know.              He
  10    was really screwed up.        He --
  11          Q     Sure.
  12          A     -- couldn't even say anything.
  13          Q     Makes sense.
  14                Were you able to figure out from
  15    observations you made at the scene on that after --
  16    that evening how it was that he came to be sitting on
  17    the sidewalk and while the other two young men, your
  18    buddies, were in the car?
  19          A     Um, yeah.     I would assume that the -- he was
  20    ejected from the car somehow.
  21          Q     Okay.
  22                MS. CRUZ:     Objection to the form of the
  23          question.
  24          Q     (By Mr. Corboy)       Did he -- was he able to
  25    communicate to you in any way, shape or form if he was


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 43 of 171


                                                                   Page 42
   1    inject -- ejected, how it was that he was able to get
   2    ejected?
   3                MS. PRIMUS:      Object, form.
   4          A     Yeah.    I -- I went and visited him in the
   5    hospital a good -- a good couple of times after
   6    everything had happened.        And he says he pretty
   7    much -- he said he pretty much remembered the -- the
   8    initial impact, the spin a little bit, and then he
   9    was -- then he just like woke -- woke up in the
  10    hospital.
  11                He thought that he must have been thrown out
  12    the rear driver's side window -- or passenger's side
  13    window.    I'm not sure which one.
  14                But to be honest, I didn't see him get
  15    thrown out.     He doesn't remember getting thrown out.
  16    But everything does seem to point to him getting
  17    thrown out of the car that way.
  18          Q     (By Mr. Corboy)       Okay.   Were you able to --
  19    as close as you were with him at that time, were you
  20    able to figure out what his injuries were?
  21          A     No.
  22                I remember -- I mean, I -- once again, I
  23    talked to him when he was at the hospital.
  24                I know he had some -- I don't know, cracked
  25    rib, punctured lung.       I know his leg was screwed up


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 44 of 171


                                                                   Page 43
   1    somehow, his hip bone was pretty screwed up.
   2                He got -- he got beat up pretty -- pretty
   3    bad.
   4           Q    Yeah.
   5                Was he -- was Alex Berry able to talk in a
   6    tone of voice that you'd be able to understand -- that
   7    you would be able to understand while he was sitting
   8    on the sidewalk right next to you?
   9                MR. GOLDBERG:      Objection, asked and
  10           answered.
  11                MR. CORBOY:      Understood.
  12           Q    (By Mr. Corboy)       You can answer the
  13    question.
  14           A    Once again, he was pretty incoherent.            He
  15    couldn't really say words.         He was just kind of making
  16    noises and stuff.
  17           Q    How long --
  18           A    He was kind of shaking.
  19           Q    How long were you on the scene -- say from
  20    this photo that we just used, Number -- Exhibit Number
  21    2, how long had you stayed on the scene before you
  22    left?
  23           A    Before I like finally like left the scene,
  24    like for -- for the night?
  25           Q    Finally left the scene for that evening.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 45 of 171


                                                                   Page 44
   1          A     Rough, rough estimate here, but I'd probably
   2    say two-and-a-half hours or so.
   3          Q     Wow.
   4          A     Two hours.     Yeah.
   5          Q     I can presume you probably called your
   6    parents at some point just to let them know where you
   7    were?
   8          A     Yeah.
   9                No, they -- they actually -- they came.
  10    They got there like, I don't know, maybe -- maybe an
  11    hour after it happened.        They -- they couldn't even
  12    find parking.      They're like -- they like parked on the
  13    beach like a mile away, and they -- they ran over.
  14          Q     Did you see either Barrett's or Edgar's, any
  15    members of their families on the scene when you were
  16    still there?
  17          A     Members of both families.         Yeah.
  18          Q     Did you have a conversation with anybody
  19    from either of those two families?
  20          A     Yes, I did.
  21          Q     Okay.    And, again, we're just -- we want
  22    your best recollection of who said what and how you
  23    answered and just the nature and extent of those
  24    conversations.
  25                MR. GOLDBERG:      Objection.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 46 of 171


                                                                   Page 45
   1          Q      (By Mr. Corboy)      Let's start with the Riley
   2    family.    Did you talk to Mr. and Mrs. James Riley?
   3          A      I did briefly, yeah.
   4          Q      Were -- and both of them arrived on the
   5    scene at the same time, as to the best of -- of your
   6    recol -- recollections?
   7          A      I'm -- I'm not sure.       I know they both
   8    arrived on the scene.        I'm not sure who came before
   9    who when both arrived.
  10          Q      Sure.
  11                 Do you remember telling either one of the
  12    members or anybody within the families of the
  13    Monserratt Martinez' and the Riley families what you
  14    remember -- what you recalled and what you saw prior
  15    to the collision, prior to the crash, prior to the
  16    fire?
  17          A      Yeah.    I believe -- what do you mean, prior
  18    to?   You mean like everything like leading up to it?
  19          Q      Well, did you -- tell us what you talked to
  20    Mr. and Mrs. Riley about.
  21          A      Um, once again, I -- I believe it was -- it
  22    was -- it was relating to -- to the incident that
  23    had -- that had just happened.          I'm not sure whether
  24    it was logistics of exactly what happened or what we
  25    were doing before or like the day -- I -- I'm not


                                **CONFIDENTIAL**
                             United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 47 of 171


                                                                   Page 46
   1    sure.     But I know it was -- it was related to -- I was
   2    speaking to both of them related to the -- the
   3    conversation was related to the crash.
   4          Q     Did you tell them what you have told us
   5    about being passed by Barrett in the Tesla S when he
   6    passed you on the left side of your car going at about
   7    what you say is 75 miles an hour?
   8                MR. GOLDBERG:      Objection, foundation.
   9                MS. PRIMUS:      Join.
  10          Q     (By Mr. Corboy)       You can answer the
  11    question.
  12          A     I can't recall completely.         But I -- yeah, I
  13    can't recall completely.
  14                But I'm -- I'm sure I did.         I mean,
  15    that's -- that's what had happened.           That was what was
  16    present in my mind.
  17                And I doubt that I would have done it, but
  18    I -- I can't recall.
  19          Q     Sure.
  20                How about the same question, except for the
  21    Monserratt Martinez family?
  22                MR. GOLDBERG:      Same objection.
  23                MS. PRIMUS:      Join.
  24                MS. CRUZ:     Join.
  25          A     I talked to -- I talked to Edgar


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 48 of 171


                                                                   Page 47
   1    Monserratt -- Edgar Monserratt, II, you know, older
   2    Edgar.    And --
   3          Q     (By Mr. Corboy)       We'll call him Edgar, Sr.
   4    How does that sound?
   5          A     Okay.    I mean, the -- the --
   6          Q     As opposed to your friend, Edgar, Jr.?
   7          A     Okay.    I mean -- yeah, that's fine.
   8                Edgar, Sr., he -- I talked to him a -- a
   9    little bit more extensively about what happened, I
  10    believe.    I rel -- I guess relatively the same
  11    conversation I had with -- with the Riley parents.               He
  12    might have asked me a couple more detailed questions.
  13                But overall, kind of that same conversation
  14    there.
  15          Q     Do you remember any of the details of the
  16    questions that Mr. Monserratt was asking?
  17          A     Um, just -- not -- not exactly one question,
  18    but just kind of details like -- about like what
  19    happened.     He was asking if I was okay.         He -- he
  20    was -- he was very, very thoughtful.           He was just --
  21    he -- he just wanted to know what was going on.              And,
  22    I mean, I understand that.
  23                Also, is -- is there a reason this -- this
  24    picture still needs to be up on the screen?
  25          Q     Yeah, I don't think I'm going to use it any


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 49 of 171


                                                                   Page 48
   1    longer, unless -- but if somebody else wants to use it
   2    it will pop right back up again.
   3           A    That's fine.
   4           Q    Sure.
   5                Okay.    You left the scene, you think, about
   6    two hours later.      By that time had -- the Riley family
   7    members had shown up and the Monserratt Martinez
   8    family members had shown up.
   9                Had they left?
  10           A    I don't think so.
  11           Q    You don't know if they went to the hospital?
  12           A    No, I don't -- I don't -- I don't think so.
  13    I'm not sure.
  14           Q    Okay.    All right.     You had a conversation,
  15    it looks like, with the Fort Lauderdale Police
  16    Department.     And that was included in the police
  17    report in this case.
  18           A    All right.
  19           Q    And the name of the investigator was Kerri
  20    Hagerty.
  21                Does that ring a bell?
  22           A    Not at all.      I know I talked to a -- a
  23    female officer.
  24                But, no, the name doesn't ring a bell at
  25    all.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 50 of 171


                                                                   Page 49
   1          Q      Okay.    When you spoke to Kerri Hagerty --
   2    and by the way, it's spelled K-e-r-r-i, so that leads
   3    me to believe it's a female, as well.
   4                 Does that make sense?
   5          A      Yes.
   6          Q      Okay.    It was -- the conversation that she
   7    had with you was memorialized.
   8                 Do you remember when the conversation with
   9    Kerri Hagerty was?
  10                 MS. PRIMUS:     Object, form.
  11                 MR. GOLDBERG:      Same.
  12          A      Um, not exactly.      I know it was shortly
  13    after the -- it was shortly after the incident.
  14          Q      (By Mr. Corboy)      Where I'm going with this,
  15    was it on the scene?        Was it back at your home?         Was
  16    it -- wherever it took place.
  17          A      It was on the scene.
  18          Q      All right.     So it was -- it's still within
  19    two hours while the car was on fire.
  20                 MR. CORBOY:     All right.     And, Zane, can
  21          you -- we'll mark this as Exhibit Number 3.              And
  22          it's a part of a police report that details the
  23          conversation you had with Kerri Hagerty.
  24                 Thank you.
  25


                                **CONFIDENTIAL**
                             United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 51 of 171


                                                                   Page 50
   1                (The police report was later marked
   2          Plaintiff's Exhibit 3 for Identification.)
   3          A     Oh, it just went away.
   4          Q     (By Mr. Corboy)       Okay.   We'll figure it out.
   5    Don't worry.
   6                There we go.
   7                And you -- do you see where it says I made
   8    contact?
   9          A     Yes, sir.
  10          Q     Okay.    And I can tell you at the bottom of
  11    the page, if you were to scroll up, it says that the
  12    person that was making the report was Kerri Hagerty.
  13    And it was -- the reporting number, which is at the
  14    top right there, 34-1805-072859.
  15                What I'd like you to do, Adam, is to read
  16    the paragraph that starts off with, I made contact
  17    with witness, Adam Cohen, and then ends with general
  18    hospital for treatment.        Okay.    Take your time.      And
  19    when you look up, we'll know that you're finished and
  20    you're ready to go.
  21                MR. GOLDBERG:      Just read it -- read it to
  22          yourself, Adam -- Adam, is what he's asking you
  23          to do, not out loud.
  24          A     All right.     Thanks.     Thanks, Marty.
  25                MR. CORBOY:      And this is Exhibit Number 3.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 52 of 171


                                                                   Page 51
   1          Okay.    Zane.
   2          A     I'm trying to move this screen, it's like
   3    all the faces is blocking some of the text there.
   4                There we go.
   5                MR. GOLDBERG:      Adam, all you need to say is
   6          when you're done reading that paragraph to
   7          yourself, just tell the counsel that you're done
   8          and he'll ask you a question.
   9          A     Oh, I'm -- I'm done reading the paragraph.
  10          Q     (By Mr. Corboy)       Okay.   Can we -- can we go
  11    back to having -- well, here, maybe we'll stick right
  12    here.
  13                All right.     You've -- you've read this.
  14                And how long did it take -- how long did the
  15    conversation last between you and Kerri Hagerty?
  16                MR. GOLDBERG:      Objection, foundation.
  17                MS. PRIMUS:      Join.
  18          A     I don't know.
  19          Q     (By Mr. Corboy)       All right.
  20          A     I don't know.
  21          Q     Okay.    Can you guesstimate?
  22          A     Five minutes.
  23          Q     Okay.    Did Kerri Hagerty either have a tape
  24    recorder or a notebook and a pen while this
  25    conversation was going on?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 53 of 171


                                                                   Page 52
   1          A     I think it was a notebook and a pen.            But,
   2    once again, I --
   3          Q     Okay.
   4          A     -- I don't remember.
   5          Q     Now, you've had a chance to digest this
   6    paragraph in the police report, which is -- at the
   7    bottom it says Page 2 of 3, starting off with, I made
   8    contact with witness, Adam Cohen, and ends with
   9    general hospital for treatment.
  10                Did you disagree with anything that Kerri
  11    Hagerty put into this document following the
  12    conversation with you?
  13                MR. GOLDBERG:      Objection, form.      Foundation.
  14          Document speaks for itself.         Improper attempt to
  15          refresh recollection.
  16                MS. PRIMUS:      Join.
  17                MR. CORBOY:      This is not a trial -- this is
  18          not a trial, so that's okay.          It's called
  19          discovery for a reason.
  20          Q     (By Mr. Corboy)       You've had a chance to read
  21    it.   Is there anything that you disagree with Kerri
  22    Hagerty's notes on the conversation or her report on
  23    the conversation with you?
  24                MR. GOLDBERG:      Same objections.
  25                MS. CRUZ:     Join.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 54 of 171


                                                                   Page 53
   1                MS. PRIMUS:      Join.
   2          A     No.
   3          Q     (By Mr. Corboy)       And how soon did you have
   4    this conversation with Kerri Hagerty prior to leaving
   5    the scene?
   6          A     Um, I think -- I think -- I think I answered
   7    that.
   8                I'm not -- I'm not exactly sure when -- when
   9    I talked to her.      I know I talked to her after it
  10    happened at the scene for around five minutes.
  11          Q     Okay.    You left the scene.       And where did
  12    you go?
  13          A     I think we all -- I think we ended up going
  14    to Beckton's house.       Yeah.
  15          Q     Okay.    And is Beckton also one of your
  16    classmates at school?
  17          A     Yeah.    He -- he was the blond kid in that --
  18    in that photo.
  19          Q     Okay.    Where does he go -- is he going to
  20    college right now?
  21          A     Yes, sir.
  22          Q     Where at?
  23          A     Rice University.
  24          Q     I'm sorry.     Rice?
  25          A     Rice.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 55 of 171


                                                                   Page 54
   1          Q     Okay.    Did anybody else from the police
   2    department or any investigators ever talk to you about
   3    your recollections of that evening?
   4          A     Um, I --
   5          Q     Or what --
   6                MR. GOLDBERG:      Let me jump in and object.
   7                Can you give a time frame and be more
   8          precise with your questions?          I'm finding that
   9          the questions are relatively difficult.
  10                I'm -- I'm not being critical.          But just to
  11          help get Adam on point, it would help if you can
  12          identify what time frame you're focusing your
  13          questions on.
  14                Thank you.
  15                MR. CORBOY:      Sure.   Of course.
  16          Q     (By Mr. Corboy)       Did -- have you ever talked
  17    to anybody formally or informally from -- who
  18    identified themselves as being employed on behalf of
  19    Tesla?
  20                MS. CRUZ:     Objection to form.
  21          A     I don't -- I don't think so, no.
  22                I mean, listen, those first like two weeks,
  23    or not even -- like that first like week after it
  24    happened was a blur.
  25                But I don't -- I don't think I did, no.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 56 of 171


                                                                   Page 55
   1          Q     (By Mr. Corboy)       Okay.   Do you remember
   2    giving either a formal or a quasi-formal statement to
   3    anybody besides Kerri Hagerty about your observations
   4    of May 8th, 2018?
   5                MR. GOLDBERG:      Again -- hold on, Adam.
   6                Objection.     Just -- again for precision,
   7          are -- now you're switching to ask whether he's
   8          spoken to anybody else from the police department
   9          or law enforcement?
  10                MR. CORBOY:      I'll work my way through it if
  11          you want.     I mean, I -- I tried to make it open
  12          so that it could be anybody and then we could
  13          hone in on that.
  14                But it -- I'm -- I'm not here to try to rule
  15          out the entire universe of people in the world.
  16          I'm just trying to find out if and when he's had
  17          any other conversations similar to the ones he
  18          had with Kerri Hagerty.
  19                And it could be somebody else from the Fort
  20          Lauderdale Police Department.          It could be
  21          somebody from what's known as the National
  22          Transportation & Safety Board by the United
  23          States Government.       Anybody from an insurance
  24          company.
  25                MR. GOLDBERG:      Well, if -- if you could --


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 57 of 171


                                                                   Page 56
   1          if you could just assist a little bit, given the
   2          circumstances of the case and his age, and this
   3          is the first time he's being deposed.            I would
   4          ask that you frame the questions a little bit
   5          more with some particularity to help him answer
   6          with precision.      I would appreciate that.
   7                MR. CORBOY:      Well, I'm -- I would, but then
   8          you're asking me to rule out the universe of
   9          people.
  10          A     Wait.    No.   No.
  11                MR. GOLDBERG:      You know -- you -- you know
  12          the case.     You can identify the groups of people.
  13          If you want to ask a catchall after that, that's
  14          fine.
  15                MR. CORBOY:      Yeah, but I don't know who
  16          has -- who he's talked to and who he hasn't
  17          talked to.     That's the reason why we're trying to
  18          narrow down -- excuse me -- we're trying to
  19          narrow down so that we can find out when and
  20          where and what those conversations were.
  21                And by the way, I'm not asking you to talk
  22          about conversations you had with the lawyer.
  23          That's -- that's off the table.
  24          Q     (By Mr. Corboy)       So, again, you don't
  25    remember ever having a conversation with somebody that


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 58 of 171


                                                                   Page 57
   1    represented the interests of Tesla?
   2          A     I don't -- I don't think I did, no.
   3          Q     Okay.    How about anybody from an interest of
   4    the Rileys, either somebody from one of his insurance
   5    companies or one of his businesses, something like
   6    that?
   7                MS. PRIMUS:      Object, form.
   8          A     No.
   9                Once again, the -- I -- I just talked to --
  10    I talked to Jim and -- and -- Mr. Riley and Mrs. Riley
  11    themselves at -- at the scene a little bit.
  12                But I -- I did not speak to any
  13    investigators or --
  14          Q     (By Mr. Corboy)       Yeah, that's what we're
  15    talking about.
  16          A     No.    No.
  17          Q     Once you left the scene, is it fair to -- if
  18    I get from your previous answers, it's fair to say
  19    that this was only -- this was the only formal
  20    statement you gave concerning what you saw that night
  21    and what you didn't see?
  22                MS. CRUZ:     Objection to form.
  23                MS. PRIMUS:      Join.
  24          A     A formal statement like to -- means like to
  25    law enforcement or investigators.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 59 of 171


                                                                   Page 58
   1                Some -- yeah.
   2          Q     (By Mr. Corboy)       Yeah, something like that.
   3    That's what I'm --
   4          A     Yeah.
   5          Q     Somebody -- somebody who would have
   6    memorialized it either in writing or with a tape
   7    recorder.
   8          A     Yeah.
   9          Q     Okay.    You have spent some time keeping
  10    Edgar Monserratt Martinez -- I'm sorry, Edgar
  11    Monserratt we'll call Edgar, Sr., in your loop of
  12    friends.    Correct?
  13          A     Yes.    He's -- yeah.
  14          Q     He's kept up following your life and you've
  15    kept up following his life since the accident.              Right?
  16          A     Yeah.
  17          Q     Do you know how close Edgar, Sr. and Edgar
  18    were at the time of Edgar, Jr.'s demise?
  19          A     Yeah.    They were super close.        Super, super
  20    close.
  21          Q     And it's my understanding that Edgar, Jr.
  22    was bound for Babson, which is an entrepreneurial
  23    college in Boston.       Correct?
  24          A     Yes.
  25          Q     Was Edgar excited about this next stage of


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 60 of 171


                                                                   Page 59
   1    his life?     Again, Edgar, Jr.
   2                MS. PRIMUS:      Object, form.
   3          A     Yeah.    He was a -- he was -- he was a little
   4    bit hurt that Barrett and I were -- were going to be
   5    in Indiana, but he was going to be all the way over
   6    in -- in Massachusetts.
   7                But he -- he was fine.        He was -- he was
   8    excited.
   9          Q     (By Mr. Corboy)       Yeah.
  10                You know, at that -- that's a very special
  11    time in -- in teenagers' lives when they're getting
  12    ready to go off to college.
  13                Did you guys, all three of you and others,
  14    ever talk about how you were going to work to make
  15    sure that all of your friendships stayed friendships
  16    for the rest of your life?
  17                MS. PRIMUS:      Object, form.
  18          A     Yeah.    I mean, if -- if Edgar didn't get
  19    into -- from my understanding, if Edgar didn't get
  20    into Babson, he would -- he would have been going
  21    to -- to Indiana with -- with myself, and -- and like
  22    becoming a student in -- in the Kelley School of
  23    Business, as well.
  24                So we -- originally, there -- there was a
  25    period of time we thought we were all three going to


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 61 of 171


                                                                   Page 60
   1    be in Indiana, with Edgar and myself at Indiana and
   2    Barrett at Purdue.       And that would have been -- that
   3    would have been really cool.
   4                But then Edgar, we -- we knew he -- he kind
   5    of really wanted to go to Babson.
   6                And when he got -- when he got in, we were
   7    all -- we were super happy for him.           And he was -- I
   8    was with him when -- when he found out.            He was super
   9    duper excited.
  10                But, I mean, it was a little bit unfortunate
  11    because, you know, like he wasn't going to be in
  12    Indiana with the two of us.
  13                But, yeah, we a hundred percent had plans to
  14    stay in touch and all -- all that good stuff.
  15          Q     (By Mr. Corboy)       Okay.   What's -- what --
  16    what are you doing with school this fall?            Are you
  17    going to be going back to class on campus or are you
  18    going to be doing it digitally?
  19          A     I'm living -- I'm living off campus just in
  20    a house, kind of in a neighborhood in Bloomington.               So
  21    I'll be there.      It's just -- it's safer for -- for my
  22    family, especially with COVID and everything, to
  23    just -- to not be here and be there and be able to not
  24    put them at risk whenever I -- whenever I go out.
  25                So the majority of my classes will be


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 62 of 171


                                                                   Page 61
   1    online.    Maybe I'll have like a discussion section in
   2    person.
   3                But, regardless, I will be -- I will be in
   4    Bloomington, yeah, this fall.
   5          Q     Do you -- do you have any particular plans
   6    once you graduate from Indiana?
   7          A     No.    I have -- I really don't know what I'm
   8    going to do, to be honest.         I'm -- I'm going under the
   9    professional sales track.
  10                MR. CORBOY:      You're no different than
  11          anybody else.      Don't worry about it.
  12                Okay.    I don't think I have any questions,
  13          unless my colleague, Zane, does.
  14                Zane, are you there?
  15                MR. BERG:     Yeah, I'm here.
  16                Do you want to take two -- do you want to
  17          take one minute, Flip?
  18                MR. CORBOY:      If necessary.     Sure.
  19                MR. BERG:     Can we just pause for just a
  20          moment and we can chat for a minute.
  21                MR. CORBOY:      Okay.
  22                MR. GOLDBERG:      What time do you want to come
  23          back?
  24                A VOICE:     The recording has stopped.
  25                MR. BERG:     Just -- just two minutes.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 63 of 171


                                                                   Page 62
   1                (A recess was taken, after which the
   2          following proceedings were had.)
   3                MR. CORBOY:      Zane's going to ask you some
   4          questions.
   5                A VOICE:     This meeting is being recorded.
   6                MR. CORBOY:      Zane's going to ask you some
   7          questions to formalize your -- the photographs we
   8          showed you.
   9                MR. BERG:     I'm just going to ask -- I'm just
  10          going to ask two questions, literally, I guess
  11          when Whitney gets back on.
  12                MR. CORBOY:      Okay.
  13                MR. GOLDBERG:      Adam, are you ready to go?
  14          A     Yeah.
  15                THE VIDEOGRAPHER:        Yeah, we're recording
  16          right now.
  17                MR. BERG:     Okay.    Back on the record.
  18                          DIRECT EXAMINATION
  19          Q     (By Mr. Berg)      Adam, I'm just going to ask
  20    you two question about two of the photographs that
  21    were shown to you.       Okay.
  22                All right.     Exhibit Number 1 that was shown
  23    to you was that aerial photograph.
  24                Do you recall that one?
  25          A     Yeah.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 64 of 171


                                                                   Page 63
   1          Q     Okay.    Was that photograph a fair and
   2    accurate depiction of Seabreeze Boulevard and the area
   3    where the crash occurred?
   4          A     Yes, to my knowledge.
   5          Q     Sure.
   6                And Exhibit Number 2 was the photograph
   7    of -- of yourself and Beckton and Alexander Berry on
   8    the side of the -- you know, on the sidewalk with the
   9    burning vehicle in the background.
  10                Do you recall that photograph?
  11          A     Yes.
  12          Q     All right.     And was that photograph a fair
  13    and accurate depiction of the scene, of the crash as
  14    you -- as you recollect it?
  15          A     Yes, it was a -- it was a picture of the
  16    crash.    Yeah.
  17                MR. BERG:     Okay.    Thank you.
  18                MR. CORBOY:      Thanks, Adam.
  19                We don't have any more questions.
  20                But I think a couple of the other lawyers
  21          do.   So we'll sit back and listen.
  22                MS. PRIMUS:      Whitney, do you mind if I go,
  23          or would you like to go next?
  24                MS. CRUZ:     That's fine, Laurie.
  25                Go ahead.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 65 of 171


                                                                   Page 64
   1                MS. PRIMUS:      Okay.   Thank you.
   2                          CROSS EXAMINATION
   3          Q     (By Ms. Primus)       Good morning, Adam.
   4                My name -- I introduced myself earlier.            My
   5    name is Laurie Primus.        And I represent Barrett's
   6    father, James Riley, as well as JR Corporate Services
   7    Group in this case.
   8                I just have a few follow-up questions.            I
   9    apologize if I jump around a bit.           But if you don't
  10    understand any of my questions, please let me know and
  11    I will attempt to rephrase it.          Okay.
  12          A     All right.
  13          Q     All right.     When you and the other group of
  14    friends left the Galleria Mall, I believe you said
  15    earlier that you were the first vehicle in that group
  16    of cars?
  17          A     Yeah.
  18                So I -- I can't remember exactly like --
  19    like who pulled out of the garage first.
  20                But I know when we were on the road I was
  21    first.
  22          Q     Okay.    Who was the second vehicle?
  23          A     Um, I know that at the time of the -- at the
  24    time of the crash it was obviously Barrett passing me.
  25                But I was -- like for the -- for the


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 66 of 171


                                                                   Page 65
   1    majority of the ride I was just -- I was just driving.
   2    I didn't really know which one was --
   3          Q     Was Beckton driving a vehicle, Beckton
   4    Peddy?
   5          A     Yes.
   6          Q     Okay.    What vehicle was he driving?
   7          A     White BMW 5 Series.
   8          Q     I'm sorry.     A white BMW, you said?
   9          A     White BMW 5 Series.        Yeah.
  10          Q     Was anybody in the vehicle with him as far
  11    as you know?
  12          A     No.
  13          Q     Was Beckton's vehicle directly behind you
  14    and then Barrett's vehicle behind Beckton when you
  15    guys initially left the Galleria Mall, do you recall?
  16          A     Once again, no.
  17                But at the time of the -- at the time of the
  18    crash it was -- well, me -- well, Barrett was behind
  19    me, but obviously he was passing me.           And then Beckton
  20    was about 15, 20 seconds behind.
  21          Q     Okay.    At any time, if you know, between
  22    leaving the Galleria Mall and the accident, was
  23    Barrett's vehicle ever behind Beckton's vehicle?
  24          A     I don't know.
  25          Q     Okay.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 67 of 171


                                                                   Page 66
   1          A     I was -- I was driving.         I was just focusing
   2    on the road.     I was -- I was driving ahead of them.
   3    So --
   4          Q     Fair enough.
   5                Now, looking at that aerial photograph that
   6    we had seen earlier that was marked as Plaintiff's
   7    Exhibit 1, the southbound lanes -- there are two lanes
   8    southbound on Seabreeze.        Correct?
   9          A     Yes.    Before that portion of it, yeah,
  10    there's two lanes.
  11          Q     Okay.    And if I label the lane closest to
  12    the -- the median turn lanes, the lane closest to that
  13    one as Lane Number 1, and then the lane to the right
  14    near the curb as Lane Number 2, I wanted to clarify
  15    with you, which lane were you in when Barrett passed
  16    you to your left?
  17          A     Once again, I -- I believe I answered this
  18    before.    But I -- I don't know.
  19          Q     Okay.
  20          A     I -- I don't know which lane I was in.
  21          Q     That's why I wanted to clarify, I wasn't
  22    sure.
  23                Okay.    So when Barrett passed you on the
  24    left, you could have been in the Number 2 lane and he
  25    was passing you in the Number 1 lane southbound.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 68 of 171


                                                                   Page 67
   1    Correct?
   2                MS. CRUZ:     Objection to form.
   3          A     No.    I -- I definitely saw him go into that
   4    middle turn lane, kind of drive in there for a -- a
   5    tiny bit when he was passing me.
   6          Q     (By Ms. Primus)       Okay.   At what point, if
   7    you know, was he in that median turn lane?             In other
   8    words, was it in the process of passing you?             Did you
   9    believe he was already starting to lose control at
  10    that point?
  11          A     No.    That was -- that was -- he was in the
  12    process of -- of passing me.         And then once he like --
  13    he like -- I was driving, you know, he went into the
  14    median lane.      And then once he was trying to kind of
  15    go back and then right himself to like make the --
  16    make the turn in front of me, that's when he like lost
  17    control a little bit.        So --
  18          Q     When you saw Barrett passing you on your
  19    left, was there an open lane between the lane that you
  20    were in and the lane that he was in?
  21          A     Listen, I -- I'm -- I'm really not sure.             I
  22    just remember looking -- looking out my window and
  23    seeing him passing me in that -- in that turn lane.
  24          Q     Okay.
  25          A     I'm not sure which -- which lane I was in.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 69 of 171


                                                                   Page 68
   1    But I just looked out of my window and I saw him kind
   2    of going across the -- the turn lane there.
   3          Q     Did you see Barrett coming up to your
   4    vehicle from behind?       This is before you saw him at
   5    your side, your left side.
   6                Did you ever see him behind you coming up to
   7    your car?
   8          A     Like right before that happened?
   9          Q     Yes.
  10          A     Um, yeah, maybe -- maybe right before --
  11    like right before he passed me, like I -- I caught him
  12    like in my rear -- in my left side mirror.             I think I
  13    saw him for like a second.         But then he was like right
  14    there.    So --
  15          Q     What lane -- I'm sorry.
  16                Were you finished?
  17          A     Yeah.
  18          Q     Okay.    What lane was he in when you saw him
  19    for that one second in your -- I think you said it was
  20    your left mirror, left side mirror?
  21          A     Yeah.
  22                So I believe he was in that -- I believe he
  23    was in the Lane 1, as the -- the one closer to the
  24    middle.
  25          Q     Okay.    So he was in the Number 1 lane for


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 70 of 171


                                                                   Page 69
   1    that split second you saw him before he passed you?
   2          A     Yeah.
   3          Q     Okay.
   4          A     Yes.
   5          Q     So knowing that and testifying to that, does
   6    that refresh your recollection at all as to whether at
   7    that point you were in the Number 1 lane or the Number
   8    2 lane southbound?
   9                MS. CRUZ:     Objection to form.
  10          A     No.    Because it's -- it's kind of a turn.
  11    And either way, if I'm looking in the mirror, if I'm
  12    in either that second lane or that first lane, I -- I
  13    look in the rearview mirror and I still see him coming
  14    up behind me either way.        That doesn't really change
  15    anything for me.
  16                Once again, I -- I just saw him coming up
  17    behind.    And then I saw him in that -- in that middle
  18    lane.     And that's when he was going pretty fast.
  19          Q     (By Ms. Primus)       As you saw him passing your
  20    vehicle, you saw him for a second before he passed you
  21    and passing you, did you move your vehicle at all from
  22    the lane that you were in?
  23          A     No.    No, I didn't.     He -- he -- he was not
  24    close to -- to hitting me or anything like that.              I
  25    didn't feel at all -- at all in -- in danger or


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 71 of 171


                                                                   Page 70
   1    anything.
   2                He, um -- he passed me, and I was like, wow,
   3    you know, there goes Barrett.
   4                But there was no -- he -- he -- I didn't
   5    have to swerve or anything.
   6                I -- I had to brake once everything happened
   7    and he started, you know, spinning.
   8                But before that when he was just passing me,
   9    no, I didn't -- I didn't have to move my car at all.
  10          Q     Okay.
  11          A     He didn't put me in danger.
  12          Q     What I just wanted -- what my question was
  13    is, did you move your car at all from your lane?              Did
  14    you turn at all, swerve at all as -- as Barrett was
  15    about to pass you and passing you?
  16          A     No.    I think I braked a little bit just
  17    because like I -- I was like, all right, he's passing
  18    me, I better give him some room to like pass me.              So I
  19    braked a little bit to try to let him go.
  20          Q     Okay.
  21          A     But that's it.
  22          Q     All right.     Now, I understand that you
  23    mentioned earlier that you did not see how Alex got
  24    out of the car.
  25                Do you know whether Alex was actually


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 72 of 171


                                                                   Page 71
   1    ejected from the vehicle or may have gotten out from
   2    the passenger's side of the vehicle?
   3          A     Listen, I -- I -- I didn't see it with my
   4    own eyes, once again.
   5                He -- he could have.        It seems -- it seems
   6    likely that he -- that he got ejected, but I didn't --
   7    I didn't see it with my own eyes, so I -- I can't give
   8    an accurate testimony to that.
   9          Q     Did any of the law enforcement officers or
  10    any investigators -- not your attorney.            But did
  11    anyone ever tell you, hey, we came to the conclusion
  12    that Alex was ejected from the vehicle?
  13                MS. CRUZ:     Objection to form.
  14          A     No.    But -- but Alex did.       Alex told me he
  15    must have been -- he must have been ejected.
  16          Q     (By Ms. Primus)       Okay.
  17          A     He said he was pretty sure that's what
  18    happened.     So --
  19          Q     All right.     Did Alex say that I don't
  20    recall, I must have been ejected?           Or did he say, I
  21    recall and I was ejected?
  22          A     I'm not sure --
  23          Q     All right.
  24          A     -- to be honest.
  25          Q     Looking at photographs that we have in this


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 73 of 171


                                                                   Page 72
   1    case of the vehicle, it would appear that the
   2    passenger door vehicle was damaged and possibly ripped
   3    off during this accident.
   4                Did you see anything about the passenger's
   5    side door after this accident, what it looked like?
   6          A     Um, yes.     I believe -- I think -- I think
   7    there was like -- like a pole -- like an indent of
   8    like -- of like a pole.        It looked like it had hit
   9    like a pole or something.         There was like a vertical
  10    like -- I don't know, indent in the -- in -- in the
  11    side of the car, kind of on the passenger's side.
  12          Q     All right.     Like it had almost like T-boned
  13    a pole, so it kind of crunched in right in the center?
  14          A     Like -- yeah.      But -- but, once again, it --
  15    it was the side of the car.         So not quite like -- you
  16    know, it was like a side arm collision.            Because the
  17    car was spinning, and then if the car is like
  18    sidewise, like the pole's like there.
  19          Q     Okay.    Was the passenger door still attached
  20    to the vehicle when you saw it after the accident?
  21          A     I don't recall.
  22          Q     Okay.
  23          A     I don't.
  24          Q     Did -- do you ever recall seeing that
  25    passenger's side door propped up against the right


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 74 of 171


                                                                   Page 73
   1    front tire at the scene?
   2          A     No, I -- I don't.       I mean, like really,
   3    really small details like that are definitely too --
   4    more challenging for me to remember about that day,
   5    given that it was -- number one, I was not in the
   6    right really state of mind to be remembering things.
   7                And, number two, it was a combination of
   8    that and it being over two years ago, it's really
   9    tough for me to remember those small details.
  10          Q     No problem.
  11                And I -- and I apologize that we have to ask
  12    you these -- these questions in such detail.             We -- we
  13    all appreciate you being here and we know it -- it
  14    must not be easy.       So thank you for that.
  15          A     Thank you.
  16          Q     Do you know how that Tesla model, that the
  17    door handles work, how they operate?
  18          A     Um, I know -- I know they're electric.            And
  19    I know you just pull them a little bit and then like a
  20    latch unhinges and the door opens.
  21          Q     Okay.    Are you familiar with that model
  22    Tesla, that the door handles are flush against the
  23    door and you have to either make it present itself or
  24    it presents itself when the car is in park and certain
  25    features?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 75 of 171


                                                                   Page 74
   1                MS. CRUZ:     Objection to form.
   2           A    Yes.
   3           Q    (By Ms. Primus)       Okay.   When you attempted
   4    to approach the vehicle after the accident, which side
   5    did you try to approach the vehicle?
   6           A    Um, both -- both.       I didn't try just once.
   7    I -- pretty much I -- I tried to approach pretty much
   8    every side except for -- except for the back of the
   9    vehicle.
  10                I had to get on the passenger's side of the
  11    vehicle, because Beckton and I were -- Beckton kind of
  12    went into a -- to retrieve Alex, and I was waiting
  13    kind of five feet away from him to kind of help him
  14    carry him over there.
  15                So I was near the passenger's side there,
  16    and that was already like really, really hot.             And
  17    that was like -- that was like maybe ten -- ten,
  18    11 feet from the car, and it was already like really
  19    hot.
  20                The front of the car obviously was just not
  21    an option, it was kind of banged up.
  22                And then the driver's side was also -- I
  23    don't know, it was just -- there was a big fire, like
  24    you -- you couldn't get super close without it just
  25    being like super, super hot.         Like there was nowhere


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 76 of 171


                                                                   Page 75
   1    to -- yeah.
   2          Q     When you approached the vehicle for the
   3    first time, was the front-end of that vehicle fully
   4    engulfed in flame?
   5                MS. CRUZ:     Objection to form.
   6          A     I -- I don't know.       I know the vehicle was
   7    fully engulfed in flames.         It appeared to be coming
   8    from the big battery at the bottom.
   9                Yeah.    It didn't --
  10          Q     (By Ms. Primus)       Were -- go ahead.
  11          A     Yeah.    I'm sorry.
  12                It -- it didn't appear that, I guess, the
  13    front specifically was on fire.
  14          Q     Were the door handles still flush against
  15    the vehicle, or had the door handles presented
  16    themselves or popped out, for lack of a better term?
  17                MS. CRUZ:     Objection to form.
  18          A     I -- I couldn't -- I couldn't really tell.
  19    It was -- they were -- especially that area with the
  20    door handles, it was pretty like covered in -- in
  21    fire.     So I couldn't -- I couldn't really see what the
  22    door handles were doing.
  23          Q     (By Ms. Primus)       Did Beckton ever say
  24    anything to you about trying to open the door handles
  25    but he couldn't because they were flush against the


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 77 of 171


                                                                    Page 76
   1    car?
   2                MS. CRUZ:     Objection to form.
   3           A    No.    I don't think he was able to get that
   4    close to the car to -- either, to -- to even try that.
   5    Neither of us were able to get close enough to touch
   6    the car.
   7           Q    (By Ms. Primus)       All right.     Now, you
   8    mentioned that Beckton initially went over to Alex.
   9                How close was Alex to the vehicle when you
  10    first approached that vehicle?
  11           A    So he -- he was -- he was pretty close.            He
  12    was like -- I mean, the vehicle's on the curb, there's
  13    the vehicle, and then the sidewalk, and then maybe a
  14    couple feet and there's Alex.          He was maybe ten feet
  15    from the vehicle.
  16                And, once again, even getting him like
  17    ten feet from the vehicle, it was -- it was pretty --
  18    it was pretty damn hot.
  19                And so I stayed like about ten feet away, as
  20    well, but near the front of the vehicle.            Alex was
  21    more towards the back of the vehicle.            Beckton went
  22    and grabbed him, brought him over to me.            And then we
  23    were able to bring Alex kind of away from the -- the
  24    fire.
  25                Because it -- the fire was like kind of like


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 78 of 171


                                                                   Page 77
   1    spitting like some -- I don't know, flames, too.              Like
   2    it wasn't just super centered.
   3          Q     Okay.    Had you ever been around a -- a fire
   4    that hot before?
   5          A     I mean, I don't -- I don't think so.
   6                It didn't sound like a normal fire.           You
   7    know, when you -- when you light wood on fire and you
   8    have like a bonfire, like that's a -- it's a big fire,
   9    but it sounds like normal.
  10                Like that -- like if you -- that -- that --
  11    that fire sounded like you put like a thousand
  12    blowtorches together, and it's kind of that weird like
  13    breathy, like kind of artificial fire sound.             It
  14    was -- it was weird.       It was like a -- it was like a
  15    really, really big blowtorch, like butane almost.
  16          Q     Okay.    The photograph that you were shown
  17    that was marked as Plaintiff's Exhibit 2 where Alex
  18    was sitting down on the sidewalk, is that the location
  19    where you and Beckton put him, or is that the location
  20    where you initially found him?
  21          A     That's where we put him.
  22          Q     Okay.
  23          A     No, we found him -- he was like -- if you
  24    were to like look at the car straight on, he was like
  25    behind the car, like on the sidewalk.            So we had to --


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 79 of 171


                                                                   Page 78
   1    we had to move him away from there.
   2          Q     Okay.    Did you sit at all -- return to your
   3    vehicle at all after the accident to make any phone
   4    calls?
   5          A     I had my phone in my pocket.          I don't -- I
   6    made some phone calls.        9 -- 911, I believe I -- I
   7    was -- I like went to call 911, but I think one of the
   8    bystanders already had.
   9                I -- I think I called my parents.
  10                I got a call from -- who did I get a call
  11    from?     Oh, I'm not sure.     I -- I just -- like I had my
  12    phone on me.     And I was -- I was -- I had gotten
  13    calls.
  14                But I didn't ever go back to my car really,
  15    no.
  16          Q     Okay.    What was your cell number at the
  17    time?
  18          A     954-249-7795.
  19          Q     Okay.    And who was your cell carrier at the
  20    time?
  21          A     AT&T.
  22          Q     Is it under one of your parents' names at
  23    that time, in May of 2018, do you know?
  24          A     I don't know.      I'm -- I'm not sure.
  25                I think we have a family plan, if that


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 80 of 171


                                                                   Page 79
   1    helps.
   2          Q     Okay.    What's your mom and dad's name,
   3    please.
   4                MR. GOLDBERG:      You can give -- you can give
   5          the first names, Adam.
   6          A     Okay.    Deborah and Douglas.
   7          Q     (By Ms. Primus)       Is Deborah D-e-b-o-r-a-h?
   8          A     Yes, ma'am.
   9          Q     Okay.    Thank you.
  10                When you -- I -- I understand you said when
  11    you left the scene of the accident you went, I think
  12    you said to Barrett's -- I'm sorry, to Beckton's
  13    house.    Is that right?
  14          A     Yes, ma'am.
  15          Q     Okay.    After that did you go to your house?
  16          A     Yes.
  17          Q     Did you take your car that -- that evening
  18    then to your home?
  19          A     No.    I don't remember who drove it, but I
  20    didn't drive.
  21          Q     Okay.    Did -- was your vehicle driven to
  22    your house that night?
  23          A     I don't -- I don't recall.
  24          Q     Do you recall where your vehicle was for the
  25    week after the accident?        So that would be May 8th to


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 81 of 171


                                                                   Page 80
   1    about May 15th.      Did it remain at your house other
   2    than you driving it places or --
   3          A     Yeah.
   4          Q     -- did it go somewhere else?
   5          A     Yeah.
   6                No, it was -- it was -- it was just at my
   7    house.
   8          Q     Did you ever take your car in for any sort
   9    of service or repairs within a month after this
  10    accident on May 8th of 2018?
  11          A     Within a month?
  12                I don't believe so.        And if -- I didn't take
  13    it in.    If one of -- if one of my family members did
  14    take it in, it was just something routine, like oil
  15    change or --
  16          Q     Okay.
  17          A     -- tire rotation or -- yeah.
  18          Q     So was your vehicle damaged at all in this
  19    accident?
  20          A     No.
  21          Q     No.
  22                Did you ever decline to provide a sworn
  23    statement to the traffic homicide investigators?
  24                MR. GOLDBERG:      Objection, form.
  25          A     Yeah, I -- I -- I think I already -- I


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 82 of 171


                                                                   Page 81
   1    already answered this.
   2                But I don't think I gave any statements to
   3    anybody.
   4          Q     (By Ms. Primus)       Well, the reason -- yeah.
   5                The reason I'm asking is we do have the
   6    traffic homicide investigation report regarding this
   7    accident.     And under witnesses and other involved
   8    person it lists Adam Cohen.         And underneath it it says
   9    declined providing a sworn statement.
  10                That's why I was asking if you declined to
  11    provide a sworn statement to homicide investigators.
  12          A     Um --
  13          Q     Or --
  14          A     Well, yes.     Yeah, I guess I did.        I did
  15    decline to give a statement.
  16          Q     Okay.
  17                MR. GOLDBERG:      All right.     I'm going -- I'm
  18          going to object to form.         And we'll leave it at
  19          that.
  20          Q     (By Ms. Primus)       Yeah.   And I don't want to
  21    know anything that you might have been advised or
  22    talked to your counsel about.          I don't want to know
  23    that.
  24                I just wanted to confirm whether that's
  25    accurate or not in this report, that you declined to


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 83 of 171


                                                                   Page 82
   1    give a statement.
   2                So do you recall declining giving a
   3    statement or not?
   4          A     No, I -- I don't think so.
   5                But, once again, like within a couple days
   6    of that -- of that crash, everything was kind of --
   7    kind of a blur.      Like a bunch of people like reached
   8    out to me, like whether it was family, friends, like
   9    people trying to get information about what happened.
  10                So it's -- it's not impossible that I -- I
  11    was reached out to and -- and declined.            I just -- I
  12    don't -- I don't know.
  13          Q     Okay.    That's fine.
  14                Did you post anything on social media about
  15    this accident or, you know, about your friends,
  16    Barrett and Edgar or Alex?
  17          A     Yeah.    I -- I posted a picture of just
  18    myself and -- and Barrett and Edgar.
  19          Q     Okay.    Anything else about the accident, the
  20    accident scene, anything like that?
  21          A     No.    Nothing about -- about the accident in
  22    general.    It was just a picture of the three of us in
  23    memory of the two of them.         There was nothing relating
  24    to the accident.
  25          Q     And what social media was that on?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 84 of 171


                                                                   Page 83
   1          A     Instagram.
   2          Q     Instagram.     Okay.
   3                Do you recall who drove your car home to
   4    your -- to your house that night if it wasn't you?
   5          A     One of my parents.
   6          Q     Okay.    Have you ever spoken with Beckton
   7    since the day of the accident about what you saw, what
   8    he saw?
   9          A     Yes.
  10          Q     Okay.    Other than what you told us here
  11    today, because you -- you don't need to repeat it, did
  12    you guys discuss anything else?
  13          A     Other than like everything we talked about
  14    today?
  15                Probably not, no.
  16          Q     Okay.    Now, you mentioned earlier that you
  17    had been in that Tesla vehicle with Barrett driving on
  18    numerous occasions before the accident.            Correct?
  19          A     Yes.
  20          Q     Did you ever feel unsafe while being a
  21    passenger in a car driven by Barrett?
  22          A     I wouldn't say I felt unsafe, no.
  23          Q     Okay.    Were you ever present in the car with
  24    Barrett when he received a speeding ticket?
  25          A     Yes.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 85 of 171


                                                                   Page 84
   1          Q     Were you aware that Barrett had received a
   2    speeding ticket before this accident occurred?
   3          A     Yes.
   4          Q     Okay.    How many times, if you know?
   5          A     I -- I know -- I know for sure he had two, I
   6    think.    I think he talked about two of them he had
   7    with me.    I don't know if he had more.
   8          Q     Tickets or ticket and a warning?
   9          A     Yeah, I mean, two times he's been pulled
  10    over.     I think a ticket and a warning.
  11          Q     Were you aware that Barrett's parents had
  12    instructed Tesla to put a speed limiting feature on
  13    that vehicle which would have limited his speed to
  14    85 miles per hour?
  15                MS. CRUZ:     Objection to form.
  16          A     Yes, I was.
  17          Q     (By Ms. Primus)       How did you become aware
  18    that that had occurred?
  19          A     Well, Barrett told me.
  20          Q     When he told you, was it your understanding
  21    that that speed limiting feature had already been
  22    enabled on the Tesla he was driving?
  23          A     Yes.
  24                MR. GOLDBERG:      Hey, Adam, can you put your
  25          hand down.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 86 of 171


                                                                   Page 85
   1           A    Oh, I'm -- yeah.       Sorry.
   2                MR. GOLDBERG:      There you go.
   3                Thanks.
   4           Q    (By Ms. Primus)       Were you aware that at the
   5    time of this accident that speed limiting feature had
   6    been disabled by someone at Tesla?
   7                MS. CRUZ:     Objection to form.
   8           A    Yes.
   9           Q    (By Ms. Primus)       Okay.   Do you know how --
  10    well, other than speaking with your counsel, did
  11    Barrett ever tell you that he had asked Tesla to
  12    disable the speed limiting feature, and that they in
  13    fact disabled it?
  14           A    Yes.
  15           Q    When did Barrett tell you that before the
  16    accident occurred?
  17           A    I don't know.      I -- I have no idea what time
  18    frame.
  19           Q    Did you tell anyone from the Riley family,
  20    including Barrett's mother or Barrett's father or
  21    Barrett's siblings, that Barrett had asked Tesla to
  22    take that speed limiting feature off and Tesla took it
  23    off?
  24           A    No.
  25           Q    When Barrett told you that the speed


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 87 of 171


                                                                   Page 86
   1    limiting feature had been removed from the Tesla
   2    vehicle, did he ever say to you that his parents were
   3    aware of that?
   4          A     Um, no.
   5                But he also didn't really say that they
   6    weren't aware.      He was just like, hey, man, like I --
   7    I got the limiter off my car.
   8                And I was like, oh, cool.         And that's pretty
   9    much it.
  10                He never really made it a big deal where he
  11    was like, oh, like my family doesn't know or my
  12    family -- he just didn't even elaborate.            He was just
  13    like, I got the limiter off my car.
  14          Q     Was it your understanding from what Barrett
  15    told you, that he was the one who asked for the speed
  16    limiting feature to be taken off the vehicle?
  17          A     That he had asked for it to be taken off?
  18                Yeah.
  19          Q     Okay.
  20          A     Yes.
  21          Q     Was it your understanding that the Tesla
  22    vehicle that Barrett was driving was actually owned by
  23    his father and one of his father's companies?
  24          A     I wasn't sure whose -- the name the car was
  25    under.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 88 of 171


                                                                   Page 87
   1          Q     Okay.    When Barrett told you that speed
   2    limiting feature had been taken off of that vehicle,
   3    were you in the car with him?
   4          A     I -- it was either like at his house, or
   5    maybe we were about to get in his car.            So probably he
   6    was just -- once again, he just said like, yeah, like
   7    I got -- I got my limiter off.
   8                And I was like, oh, cool.         That was --
   9    that's pretty much it.
  10          Q     Were -- were his parents in -- in the area
  11    when he told you that?        In other words, within hear --
  12    earshot?
  13          A     Within earshot?
  14                I don't think so, no.
  15          Q     Do you have any -- anything in writing, like
  16    text messages or anything with Barrett about that
  17    speed limiting feature, either it being on, him having
  18    it taken off, anything like that?
  19          A     No.
  20          Q     Have you ever driven a Tesla vehicle?
  21          A     Yeah, I have.
  22          Q     Have you driven any of the Riley's Teslas?
  23          A     Um, yeah.     Yeah, I have.
  24          Q     Did you drive the Tesla that Barrett was
  25    driving on the day of the accident?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 89 of 171


                                                                   Page 88
   1           A    Um, the gray S.       I -- yeah, I -- I think
   2    I've driven that one.        Yeah.   Yes.
   3           Q    Was -- was the speed limiting feature on
   4    that when you drove it?
   5           A    Um, I've -- I've driven that car a -- I had
   6    driven that car with the -- with the limiter on and I
   7    believe before the limiter was filed, with the limiter
   8    off.
   9           Q    Okay.    Did you ever drive --
  10           A    He let me drive it sometimes.
  11           Q    I'm sorry.
  12           A    Barrett just let me drive it sometimes.
  13           Q    Do you know if his parents were aware that
  14    you were driving the vehicle?
  15           A    I'm not sure.
  16                I think they definitely knew that I had --
  17    that I had -- at least had driven it.
  18                Like I -- I never took it anywhere far.            You
  19    know, if we were just going somewhere very local
  20    Barrett would just be like, hey, Adam, do you want to
  21    drive?     And I def -- I -- I loved the car, so I was
  22    like, yeah, of course.
  23                But, yeah.
  24           Q    Did you ever ask Jim Riley or Jenny Riley
  25    permission to drive that Tesla, or was it always


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 90 of 171


                                                                   Page 89
   1    through Barrett?
   2          A     No, I don't believe I asked them permission
   3    to drive the Tesla.       I believe it was always through
   4    Barrett.
   5                MS. PRIMUS:      Thank you.
   6                I don't think I have any further questions
   7          at this time.
   8                I appreciate your -- your patience with my
   9          questions.
  10          A     Thanks.
  11                          CROSS EXAMINATION
  12          Q     (By Ms. Cruz)      Good morning, Adam.
  13                Again, my name is Whitney Cruz, and I
  14    represent Tesla.      I have some questions for you.
  15                Before I get started, I just want to say
  16    that I'm sorry that we have to be here under these
  17    circumstances.      And I'm sorry for your loss.         I'm sure
  18    this was a very, very difficult event for you.              But we
  19    appreciate you being here.
  20          A     Thank you.
  21          Q     Where are you right now?
  22          A     I'm at home.
  23          Q     Okay.    Is that your -- your parents' home?
  24          A     Yes.
  25          Q     Okay.    Is there anyone in the room with you


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 91 of 171


                                                                   Page 90
   1    where you're sitting now?
   2           A     No.
   3           Q     I'm going to kind of jump around here a
   4    little bit, and then we'll get into some more specific
   5    topics.
   6                 We've been talking about Alexander Berry a
   7    little bit today.       Is he a friend of yours?
   8           A     Yeah.    A bit more of a -- a distant friend
   9    now.    But I -- I just don't talk to him as much.
  10                 But I absolutely consider him a friend.
  11           Q     Did he go to Pinecrest with you and Barrett
  12    and Edgar?
  13           A     No, actually.
  14                 I met him because he -- he rowed -- he rowed
  15    at Pinecrest.      He was -- he did like the club program,
  16    where kids from other schools with -- with talent
  17    could -- could row at Pinecrest.          So that's how I met
  18    him.
  19           Q     Is that how -- if you know, is that how
  20    Barrett and Edgar came to know Alex, as well, through
  21    rowing?
  22           A     No.   Barrett and Edgar didn't row at the
  23    time.      I just -- I liked Alex, and I introduced him to
  24    them.
  25           Q     Okay.    How long had you known Alex prior to


                                **CONFIDENTIAL**
                             United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 92 of 171


                                                                   Page 91
   1    the accident?
   2          A     Prior to the accident.
   3                Year and a half, maybe.         Year and a half.
   4    Year and -- yeah.
   5          Q     Did you keep -- how long did you keep in
   6    touch with Alex for after the accident?
   7          A     For the -- for the first couple of months
   8    after the accident we talked pretty frequently.
   9                But just, you know, being in -- being in
  10    different school -- being at different schools and
  11    stuff, we definitely talk -- we talked kind of less
  12    frequently after that, we kind of -- kind of slowed
  13    down.
  14          Q     When was the last time you think you spoke
  15    with him?
  16          A     I'm not sure.      A -- a number of months ago.
  17          Q     You talked before about the fact that you
  18    have a friendly relationship with Mr. Monserratt,
  19    Edgar's dad.     How -- how close is your relationship
  20    with him?
  21          A     Um, it's -- within the -- with -- within the
  22    past -- the past months it hasn't been that close,
  23    unfortunately.      And I believe a lot of that is to do
  24    with this deposition, unfortunately.
  25                But -- but before that, especially kind of


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 93 of 171


                                                                   Page 92
   1    like right after the accident and the -- probably the
   2    year or so after that, very close.
   3                You know, he's very just interested and
   4    invested in, you know, how I'm doing in school and
   5    just kind of what I've been -- what I've been doing
   6    with life and just making sure I'm on track.
   7                And he's a -- he's a great guy.
   8          Q     And what has been different about your
   9    relationship with Mr. Monserratt over the past six
  10    months?
  11          A     I mean, we just haven't really talked a lot.
  12          Q     Okay.    Was there some point in time
  13    specifically where that changed?
  14          A     Um, no.     There was no -- I mean, there was
  15    never any conversation between us.
  16                Like I -- once again, there's never any
  17    like -- I don't know if you want to call it like hard
  18    feelings or whatever.        Like we just kind of just
  19    stopped talking a lot.
  20                Just -- and I -- once again, I have a
  21    feeling it's because of this whole deposition, the
  22    case just needed to be figured out.
  23          Q     What do you think about your deposition or
  24    this case has changed your relationship?            Why would
  25    that change your relationship with Mr. Monserratt?


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 94 of 171


                                                                   Page 93
   1                MR. GOLDBERG:      Adam, before you answer that
   2          question, let me just give you a little guidance.
   3                If you can answer the question without
   4          revealing any communications that you had with me
   5          as your lawyer, you can do so.
   6                If the answer to that question is
   7          necessarily going to involve revealing what you
   8          and I discussed, then tell her that you can't
   9          answer the question without disclosing our
  10          communications.
  11                Do you understand my guidance?
  12          A     Yes, Marty.
  13                And I -- I believe that's it.          I -- I can't
  14    answer the question without revealing my
  15    communications with my counsel.          So --
  16          Q     (By Ms. Cruz)      Understood.
  17                Have you ever had a conversation with
  18    Mr. Monserratt about the lawsuit, about his lawsuit
  19    against Tesla?
  20          A     Um --
  21                MR. CORBOY:      And the Rileys.
  22          A     Not -- I'm sorry.
  23                MR. CORBOY:      And the Rileys.
  24          A     And the Rileys.
  25                I have never had a conversation with him


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 95 of 171


                                                                   Page 94
   1    about his lawsuit against the Rileys.            Never.
   2                MS. CRUZ:     Have you -- my question -- I'm
   3           going to move to strike the answer.          It's -- it's
   4           my question.     So if -- Flip, if you want to ask
   5           questions later on, that's great.
   6           Q    (By Ms. Cruz)      But my question was, have you
   7    ever had a conversation with Mr. Monserratt about his
   8    lawsuits against Tesla?
   9           A    I -- I believe so.       But before the lawsuit
  10    was really a -- like anything.          It was a while ago,
  11    more near to the -- more near the accident.
  12           Q    And what were your conversations with
  13    Mr. Monserratt about his lawsuit against Tesla or the
  14    potential of a lawsuit against Tesla?
  15           A    It wasn't so much about the lawsuit itself.
  16                I was just talking to him.         He wanted to get
  17    a really good idea of exactly what had happened that
  18    day.   And he just -- he said for his purposes, and if
  19    there were to be a lawsuit.         He just was talking to me
  20    just trying to get -- trying to get the facts
  21    straight.     He just -- he wanted the truth.
  22           Q    Following the accident, did you keep in
  23    touch with anyone else from the Monserratt family
  24    besides Mr. Monserratt?
  25           A    Yes.    Occasional contact with -- with Nia


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 96 of 171


                                                                   Page 95
   1    and Edgar's -- Edgar's mom, Esperanza.
   2                Unfortunately, I -- I also did fair --
   3    infrequently, but still sometimes hang out with
   4    Mariana, Edgar's older sister.
   5          Q     Okay.
   6          A     Um, so yeah.
   7          Q     Go ahead.     I'm sorry.
   8          A     That's -- that's it.
   9          Q     Okay.    The first person you referred to was
  10    somebody named Nia?
  11          A     Yes.
  12          Q     Is that like N-i-a?
  13          A     I believe her full name is Stephenia or --
  14    or something like that.        I'm not -- I believe -- yeah,
  15    I believe it's Stephenia, but she goes by Nia.              That's
  16    Edgar's younger sister.
  17          Q     Okay.    And then you referred to Edgar's mom,
  18    Esperanza?
  19          A     Yes.
  20          Q     Okay.    And then Edgar's older sister.          And
  21    what was her name?
  22          A     Mariana.
  23          Q     Okay.    And so you kept in touch with the
  24    three of them for some time after the accident?
  25          A     Yes.


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 97 of 171


                                                                   Page 96
   1          Q     Do you still keep in contact with the three
   2    of them today?
   3          A     I -- once again, my contact is more limited
   4    with Edgar and -- Edgar, Sr. and Nia.
   5          Q     Are you and Nia still friends today?
   6          A     Um, yeah.     Nia and I, we're -- we're --
   7    we're still friends.       We're still --
   8          Q     Are you friends on social media, you and
   9    Nia, or are you actually -- like do you hang out
  10    and -- and actually talk?
  11          A     We are -- we're -- we're friends on social
  12    media.    We don't hang out and talk a ton.          I mean,
  13    part of that is there's -- there's a big age gap,
  14    she's four years younger than me.
  15                But she is actually pretty close with my
  16    little brother who's her age.
  17          Q     Okay.    Is that because they went to school
  18    together?
  19          A     They go to school together, yes.
  20          Q     Okay.    At Pinecrest?
  21          A     Yes.
  22          Q     What about Beckton Peddy, are you still good
  23    friends with him?
  24          A     Very.    Very good friends.
  25          Q     What about the Rileys, did you keep in touch


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 98 of 171


                                                                   Page 97
   1    with the Rileys following the accident?
   2          A     I -- I kept in touch with the Rileys shortly
   3    after the accident.       Yeah, shortly after I -- I did.
   4          Q     Are you -- are you still friendly with the
   5    Rileys today?
   6          A     Unfortunately, we -- we don't speak very --
   7    very much.
   8          Q     When you said "unfortunately", why did you
   9    say that?
  10          A     Choice of words.
  11          Q     Okay.    Was there some point when you had a
  12    falling out with the Rileys?
  13                MS. PRIMUS:      Object, form.
  14          A     I don't -- I don't believe so.          I -- I just
  15    had heard some -- some things that there were possibly
  16    some -- just negative feelings toward Beckton and
  17    myself.    And obviously that's -- that's completely
  18    understandable, they lost their son, and to deal with
  19    something like that must be very tough.            So, you know,
  20    it -- it can -- it can affect you in different ways.
  21                So I figured the best move for -- for -- for
  22    myself and for the Rileys was to just maybe distance
  23    myself a little bit.
  24          Q     (By Ms. Cruz)      Did these things that you
  25    heard come from your lawyer or someone other than your


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 99 of 171


                                                                   Page 98
   1    lawyer?
   2           A    Someone other than my lawyer.
   3           Q    Okay.    What types of things did you hear?
   4           A    I'm -- I -- it wasn't -- I didn't -- I -- I
   5    just heard things that were -- you know, I heard that
   6    there was some -- some -- maybe some negative feelings
   7    towards me, some -- some resentment.           Just -- and,
   8    once again, it's -- it's -- it's a feeling that's --
   9    you know, it's tough because, once again, they lost --
  10    they went through such -- something so -- so severe.
  11                So -- and, I mean, I didn't, you know, I
  12    was -- I was in the other car and I wasn't affected by
  13    what happened.      And I think that alone, I guess, could
  14    cause some -- some feelings of -- you know, it's --
  15    just some -- some negative feelings.
  16                So I -- and I -- I completely understand
  17    that, once again.       It's -- like I couldn't imagine
  18    going through something like -- like that family went
  19    through and especially the Monserratts went through.
  20                So I -- I just distanced myself a little
  21    bit.
  22           Q    Understood.
  23                Why would the Rileys resent you in regards
  24    to the accident?
  25                MR. GOLDBERG:      Objection to form.       Calls for


                               **CONFIDENTIAL**
                            United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 100 of
                                     171

                                                                 Page 99
  1          hearsay.
  2          A     Um, I -- I don't think it's a resentment
  3    towards me.     I think it's just -- it was just a
  4    resentment in -- in general.
  5                Just, once again, the loss of a son, I
  6    think.
  7                I mean, you -- you're -- you seem to be kind
  8    of dwelling on that a lot.
  9                But it's just like a family lost one of
10     their kids.     That -- that's it.       That can cause
11     some -- some negative feelings just across the board.
12           Q     (By Ms. Cruz)      Well, I'm just trying to --
13     so that the jury has an understanding of why you were
14     close with them after the accident, and you just -- if
15     you just happened to be there at that time, why there
16     would be resentment towards you.          And you say there
17     were these negative feelings.
18                 So I'm trying to get an understanding of
19     whether you know.      And I guess my question to you is,
20     what -- why is -- your understanding, what is the
21     source of the negative feelings?
22                 MR. GOLDBERG:      Objection, asked and
23           answered.
24           Q     (By Ms. Cruz)      If you don't know, that's
25     fine.     But I'm just trying to get an understanding of


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 101 of
                                     171

                                                                Page 100
  1    that.
  2                MR. GOLDBERG:      Objection, asked and
  3          answered.    And form.
  4                MS. PRIMUS:     Join.
  5          A     I -- once again, I -- I think -- I think I
  6    answered that.
  7                I think the source of the negative feelings
  8    is that they -- they lost their son and I was -- I was
  9    there.    And, once again, you -- you don't understand a
10     loss like that until like something happens to the
11     family.    And I could never understand how -- how that
12     must feel.
13                 So it -- it could cause some negative
14     feelings.    I -- by what feelings, I'm -- I'm not sure.
15                 But I just thought it was -- I thought it
16     was best to -- to distance myself, and that -- that's
17     it.
18           Q     (By Ms. Cruz)      Were you ever friendly of any
19     of -- with any of Barrett's siblings?
20           A     Yes.
21           Q     Are -- are you today friendly with any of
22     Barrett's siblings?
23           A     I don't talk to any of Barrett's siblings,
24     no.
25           Q     Did you stop talking to Barrett's siblings


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 102 of
                                     171

                                                                Page 101
  1    around the same time that you kind of cut off ties
  2    with Mr. and Mrs. Riley?
  3          A     Yes.
  4          Q     Was there a specific event that precipitated
  5    you -- you and the Rileys cutting off contact?
  6          A     No.
  7                Once again, I talked about this a lot.            No.
  8    Just --
  9          Q     Okay.    I want to talk a little bit now, you
10     mentioned earlier in your deposition that you were
11     previously in the car with Barrett when he got a
12     speeding ticket.
13                 Do you remember that?
14           A     Yes.
15           Q     Okay.    Do you know when that was?
16           A     The exact date, no.
17           Q     Do you know how long before the accident
18     that was that you were with Barrett and he got the
19     speeding ticket?
20           A     No.
21                 Yeah, I don't really know.
22           Q     Okay.    Barrett got a speeding ticket on
23     March 3rd of 2018.      That would have been about two
24     months before the accident.
25                 Do you think that March 3rd, 2018, that that


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 103 of
                                     171

                                                                Page 102
  1    was the time that you were with him when he got the
  2    speeding ticket?
  3          A     That make -- that makes sense.           Yeah.
  4                I mean, where was that speeding ticket
  5    given?    Because I remember where I was.
  6          Q     That's what I was going to ask you.
  7          A     Okay.
  8          Q     Unfortunately, I have to ask you the
  9    questions and you have to answer.           So I can't -- I
10     can't answer you.
11           A     Yeah.    It was -- it was on -- on Federal,
12     kind of that airport stretch where it actually opens
13     up, it's like a real highway, going northbound like
14     between Fort Lauderdale and Hollywood.
15           Q     Which way was Barrett headed, north or
16     south?
17           A     I believe he was headed north.           I'm like
18     pretty sure.
19           Q     Okay.    Where were you all coming from?
20           A     To be honest, I -- I -- I don't know.
21           Q     Do you remember where you were going to at
22     that time?
23           A     Probably back to Barrett's house.
24           Q     Were there any other cars that were driving
25     with you all at that time?


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 104 of
                                     171

                                                                Page 103
  1          A     Um --
  2          Q     When I say that, let me clarify.          Cars with
  3    people that you know.       Like were you driving with
  4    other friends like you were at the time of this
  5    accident?
  6          A     Um, I believe so.       I think my -- my older
  7    brother was -- was driving in his car.           But I don't
  8    think there was so much driving together.            It was just
  9    like -- I think some -- I think them following us just
10     going to Barrett's house, because I don't think my
11     older brother knew where to go.          So he was just
12     following Barrett.
13           Q     What's your older brother's name?
14           A     Do I have to?
15                 MR. GOLDBERG:      Yeah.   It's okay.     It's okay,
16           Adam.   That's fine.      You can tell -- say.
17           A     Matthew.
18           Q     (By Ms. Cruz)      How old is Matthew?
19           A     Matthew's 21.
20           Q     And how old are you?
21           A     I'm 20.
22           Q     Is Matthew in college?
23           A     Yes, ma'am.
24           Q     Where does Matthew go to school?
25           A     Florida.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 105 of
                                     171

                                                                Page 104
  1           Q    UF?
  2           A    Yes, ma'am.
  3           Q    And what kind of car was Matthew driving at
  4    the time that you were with Barrett when Barrett got
  5    the speeding ticket?
  6           A    His car.     It's a black Chevy.
  7           Q    Is it a Camaro?
  8           A    Yes.
  9           Q    Was there anyone else that was in the car
10     with you and Barrett when Barrett was driving at the
11     time he got the speeding ticket?
12            A    I believe one of our friends.          Yeah, one of
13     our friends.
14            Q    What's the name of the friend?
15            A    Juliana.
16            Q    What's Juliana's last name?
17            A    Is that information I have to give -- give
18     out?
19                 MR. GOLDBERG:      It's okay, Adam.       It's --
20            she's just asking questions about the event.
21                 So if you remember it, please tell her.
22            A    Ables.
23            Q    Is that A-b-l-e-s?
24            A    Yes.
25            Q    Was anyone else in the car with you and


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 106 of
                                     171

                                                                Page 105
  1    Barrett and Juliana?
  2          A     No, I don't think so.
  3          Q     Was anyone else in the car with Matthew at
  4    that time?
  5          A     I don't believe so.
  6          Q     Were there any other cars that were
  7    traveling with Barrett and with Matthew?
  8          A     No.
  9          Q     Do you know what model Matthew's Camaro is
10     specifically?
11           A     Yeah.    It's a 2SS.
12           Q     A 2SS?
13           A     Yep.
14           Q     Does he have any modifications to the engine
15     on his Camaro or is it stock?
16           A     The whole car is completely stock.           He's got
17     some window tints, maybe.        But the whole car is stock.
18           Q     Okay.    So tell me what happened at the time
19     that Barrett got this ticket on March 3rd, 2018.
20           A     Barrett was speeding, and he got pulled
21     over.     He was going too fast, and he passed a cop
22     going really fast, and the cop pulled him over.
23           Q     You said that your -- that Matthew was
24     following Barrett at the time that he got the ticket.
25     Is that correct?


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 107 of
                                     171

                                                                Page 106
  1          A     Yes.
  2          Q     Mr. Riley gave a statement to a government
  3    entity, and he explained his understanding of what
  4    happened at the time that Barrett got that ticket on
  5    March 3rd, this -- this incident that you and I have
  6    been -- been talking about here now.           And he said in
  7    that statement that a friend of Barrett's was in a
  8    Camaro and passed Barrett doing 120 miles an hour and
  9    Barrett tried to catch up to the Camaro, but then
10     slowed down.     And when he slowed down he saw police
11     lights in his rear view and he was pulled over.
12                 Is that --
13           A     I --
14           Q     What did you say, I'm sorry.
15           A     I don't recall there being any passing or
16     anything.    All -- all I remember is Barrett speeding,
17     he got pulled over.
18                 I mean, there -- there was a cop there.
19                 If -- if Matthew was speeding, I'm sure he
20     would have been pulled over, as well.
21                 But I just -- I was sitting in the front.
22     All I remember is Barrett speeding, and he got pulled
23     over.     That's all I recall.
24           Q     Do you -- do you remember -- do you remember
25     Matthew being in front of Barrett and Barrett trying


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 108 of
                                     171

                                                                Page 107
  1    to speed up in order to catch up to Matthew?
  2          A     No, I don't.     I mean, that -- that Tesla
  3    is -- I think is a lot faster than that -- that Camaro
  4    is, regardless.
  5                But, no, I don't remember Matthew being in
  6    the front.
  7          Q     Do you recall something different happening,
  8    or do you just not recall what happened that day?
  9                MR. GOLDBERG:      It's been asked and answered.
10           A     No, I just --
11                 MR. GOLDBERG:      Objection.    Asked and
12           answered.
13                 You can answer again.
14           A     Yeah, I just -- I was like on my phone or
15     whatever.    I looked up, I saw Barrett was speeding.
16     And then he was like, I -- I'm getting pulled over.
17                 And I was, yeah, it's probably because you
18     were speeding.     I mean, there was not -- I -- I wasn't
19     really paying attention to much else.           I was just like
20     on my phone.
21                 But I remember Barrett speeding, he got
22     pulled over.
23           Q     (By Ms. Cruz)      Mr. Riley, also in that -- in
24     that statement to -- to that government agency, he
25     said that Barrett had told him that he was only


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 109 of
                                     171

                                                                Page 108
  1    traveling at 120 miles an hour for a few seconds while
  2    he was trying to catch up to the Camaro.
  3                Do you remember those facts happening on the
  4    day that Barrett got pulled over?
  5          A     Once again, I don't remember anything about
  6    like the Camaro.      I didn't see a Camaro -- the Camaro
  7    in front of us.      I wasn't really looking.        But I also
  8    feel like I would have seen it if it was like in front
  9    of us.
10                 But, no, he wasn't -- he wasn't sitting
11     there doing like 110, 115 for a while.           He just -- he
12     sped up for a couple seconds maybe, and then ended up
13     slowing -- slowing down.
14           Q     Okay.    Did you --
15           A     Um --
16           Q     You do remember Barrett speeding up prior to
17     the time when he -- you know, at the time that he was
18     pulled over?
19           A     Yeah.    He was -- he was going fast.
20           Q     Well, you just said that he -- he was
21     speeding up and -- but he was only going that speed
22     for a few seconds.      So you remember that?
23           A     Yes.
24           Q     That speed, you're riding in the car with
25     Barrett, right, and you said that you rode in the


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 110 of
                                     171

                                                                Page 109
  1    car -- I mean, how many times do you think you've
  2    ridden -- rode in the car with Barrett?           Hundreds?
  3          A     Yeah.
  4          Q     At least?
  5          A     Yeah.
  6          Q     So that day when he got the ticket, you said
  7    you were kind of on your phone and not really paying
  8    attention, and -- and he was going however fast he was
  9    going at the time.      Would those circumstances have
10     been unusual?
11                 MS. PRIMUS:     Object, form.
12           A     No.   I mean, he -- he drove fast sometimes.
13     It was just kind of what he did.
14                 He -- it's -- he was -- he was a skilled
15     driver.    He knew what he was doing.        He knew exactly
16     how to drive that car.       And he knew how to drive it
17     well.     But he -- he drove fast.
18           Q     (By Ms. Cruz)      So it wasn't unusual for him
19     to be driving 90, 100, 110, 120 miles an hour?
20                 MS. PRIMUS:     Object, form.
21           A     No.   It's -- it's not an incredibly frequent
22     occurrence.     But definitely not unusual, no.          It's not
23     like he does it every time he drives.
24                 But, yeah, it's not --
25           Q     (By Ms. Cruz)      So we -- we talked now today


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 111 of
                                     171

                                                                Page 110
  1    about two incidents where -- the first being the
  2    accident and the second being when you were with
  3    Barrett and he got that ticket on March 3rd.
  4                And in both of those circumstances he was
  5    following somebody.       One time he was following you,
  6    and the other time he was following your brother,
  7    Matthew, and he sped up to go around you.            So go
  8    around you on the day of the incident and go around
  9    Matthew in the day that he got the ticket.
10                 Was that unusual?
11           A     There was -- there was no going around
12     Matthew, that I want to make clear.          There's no lane
13     switching.    There was no swerving.        There was none of
14     that.
15                 He was in one lane, he sped up, and then he
16     slowed down and then we saw the lights behind us,
17     because a cop pulled him over.
18                 But there was no going around.          There was
19     no, I don't think, trying to pass.          There was
20     definitely no lane switching.
21                 It was just driving in a straight line.
22           Q     Okay.
23           A     Yeah.
24           Q     Fair enough.
25                 Okay.    So then let me rephrase the question.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 112 of
                                     171

                                                                Page 111
  1                So I guess, then, would you agree we have
  2    two occasions where -- where Barrett was driving
  3    behind someone, on one of -- on the day of the
  4    accident it was you, on the day of the accident it was
  5    your brother, and he sped up to try to catch up with
  6    the friend who was in the car in front of him?
  7                MR. GOLDBERG:      Objection.
  8          Q     (By Mr. Corboy)      Is that fair?
  9                MR. GOLDBERG:      Objection, form.
10           A     Yeah, I don't -- I don't know if it's trying
11     to catch the friend in front of him.           I mean, it -- it
12     doesn't seem like a common theme.
13                 Once again, I was going maybe 30 miles an
14     hour like on the day of the accident.           There's no
15     catching me.     Like I'm in a Honda Civic doing 30.           I'm
16     not -- it's not like someone's trying to catch me.
17     It's not like a race like.
18                 Um, I think, yeah -- yeah, he was -- he was
19     behind both cars during -- during speeding -- during
20     the speeding ticket and then, obviously, the incident.
21                 But I don't see a real correlation there,
22     no.
23           Q     (By Ms. Cruz)      All right.    Give me one
24     second here.     I'm going to share my screen with you.
25                 MS. CRUZ:     Marty, I'm not sure if I'm going


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 113 of
                                     171

                                                                Page 112
  1          to be able to put my screen into a chat room
  2          because I don't know how to do that.
  3                 So maybe let's just put it up and see if --
  4          if -- if you and Adam can see it.           I think it
  5          will be fine just sharing the screen.
  6                 MR. GOLDBERG:      Is it an exhibit you're
  7          marking?
  8                 MS. CRUZ:    No.    Huh-uh.
  9                 MR. GOLDBERG:      So what's the purpose of
10           showing him if it's not an exhibit?
11                  Is it to refresh his recollection?
12                  MS. CRUZ:    Well -- well, you'll see.         It's
13           so that we can get some better testimony about
14           what happened here at the time of the accident
15           and because we're on Zoom and we can't be
16           together.     So you'll see.
17                  But I -- I'm sharing the screen with him so
18           everyone will be able to see it.
19                  MR. GOLDBERG:      All right.
20                  MS. CRUZ:    I can tell you now it's just a
21           map.    This isn't anything controversial.
22                  MR. GOLDBERG:      Okay.
23                  MR. CORBOY:     For what it's worth, I cannot
24           seen it.     But presumably --
25                  MS. CRUZ:    I -- I haven't shared it yet,


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 114 of
                                     171

                                                                Page 113
  1          Flip.   Give me a second.
  2                MR. CORBOY:      Okay.   Okay.
  3          Q     (By Ms. Cruz)      Adam, can you see the map?
  4          A     No, I cannot.
  5          Q     No?
  6          A     No.
  7                There you go.      Whitney Cruz is starting
  8    screen sharing.
  9                Yeah.    There's the map.
10           Q     Yeah.    Okay.
11                 Okay.    So this is a map -- this is Google
12     Maps.     And I'll back out here.      And I just want to try
13     to get a little bit better of an orientation.             I know
14     it's hard, we're on Zoom.        But I thought this would be
15     helpful.
16                 So you see here where my curser is.           This is
17     the Galleria Mall.
18           A     Yes, ma'am.
19           Q     Right?
20                 And that's where -- that's where you and
21     Barrett and Edgar were coming from on the day of the
22     accident.     Right?
23           A     Yes.
24           Q     And then I'll just take you to the end of
25     the path, and then we can kind of go along.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 115 of
                                     171

                                                                Page 114
  1                But this is kind of the path you were
  2    taking.
  3                You go down here, this is A1A.
  4                And then over here in this general area, we
  5    can talk about it a little bit more, but this is going
  6    south.
  7                And in this general area is where -- where
  8    the accident occurred.        Okay.
  9          A     Yes.
10           Q     So you're at the Galleria and you -- you
11     guys come out of the Galleria, and you would have
12     turned right -- or you would have turned east on to
13     Sunrise Boulevard.      Correct?
14           A     Yep.
15           Q     Okay.    And then when you get to A1A, did you
16     turn right on A1A?
17           A     Yeah, A1A south.
18           Q     Right.
19           A     Southbound.
20           Q     South.    Okay.    Yep.
21                 And so you drive around A1A.         You go down.
22                 And then right about here A1A, the
23     southbound and the northbound lanes separate and you
24     kind of swing out to the west.         Right?
25           A     Yeah.    Yes.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 116 of
                                     171

                                                                Page 115
  1          Q     And this was the path -- this is the path
  2    that you guys took on the day of the accident?
  3          A     Yeah.    Yes.   A1A -- A1A south all the way
  4    down.
  5          Q     Okay.    So you -- okay.      So you went all the
  6    way down.
  7                You go past Las Olas.        Right?
  8          A     All the way down to the --
  9                (Overtalk.)
10           Q     (By Ms. Cruz)      Right there, there's a
11     Quarterdeck on the corner there.
12           A     Yes.    Pass Las Olas.
13           Q     You passed that.
14                 Do you know whether you stopped at that
15     light?    That's kind of a main light there at Las Olas.
16           A     Like on that day?
17           Q     Yeah.
18           A     I have no idea.
19           Q     Okay.
20           A     Yeah.    I -- I completely don't know.
21           Q     Okay.    So you continue down A1A.
22                 I guess it's also called Seabreeze
23     Boulevard.    Right?
24           A     Yes.
25           Q     Kind of use the names interchangeably.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 117 of
                                     171

                                                                 Page 116
  1                Okay.    So you guys continue down A1A.
  2                Did you stop anywhere between the Galleria
  3    and the time of the accident?
  4          A     I don't believe so.       Some stop lights.
  5                We didn't -- we didn't really stop anywhere,
  6    no.
  7          Q     Okay.    And so you keep driving south on
  8    Seabreeze or A -- A1A.
  9                And then the northbound and southbound
10     lanes, they join back up right around here.            Right?
11                 And then you're driving -- you're going
12     southbound, but you're driving along the beach again.
13     Right?
14           A     Yes.
15           Q     Okay.    So you go -- you go past Bahia Mar,
16     you go past the Jungle Boat -- the Jungle Queen, you
17     good past the volleyball courts.          Right?
18                 And then the road starts to curve around to
19     the right or curve around to the west.           Right?
20           A     Yes.
21           Q     And so you're driving -- you're driving
22     here.     And I'm going to zoom in a little bit.
23                 So you go around that first curve.           No
24     problems around the first -- this first curve here,
25     right, when you're starting to see the beach?


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 118 of
                                     171

                                                                Page 117
  1          A     By the -- by the Harbor Beach Marriott.            No.
  2                Yeah, everything happened past that.
  3          Q     Exactly.
  4          A     (Overtalk) -- right here.
  5          Q     Okay.    So you pass the turn where you would
  6    turn left to go into Harbor Beach Marriott.
  7                Still no problems.       Right?
  8          A     Yes.
  9          Q     Okay.    Do you know how fast the Tesla would
10     have been traveling around this time where you're --
11     where you're going past where you'd turn for the
12     Harbor Beach Marriott?
13           A     Probably the speed limit, maybe slightly
14     above.    Wasn't going fast.
15           Q     30 miles per hour?
16           A     Yeah, maybe -- maybe 35.        I mean, I was -- I
17     was in front of him.       He was coming up on me a little
18     bit, but not a lot.       And I was going like 30.        So --
19           Q     Okay.
20           A     Yeah, 35 maybe.
21           Q     Okay.    And so -- so you're travel here and
22     every -- everything is okay.
23                 And then at some point between when you pass
24     the turn for the Fort Lauderdale Marriott, and I'm
25     going to show you here -- see here we're at 1313


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 119 of
                                     171

                                                                Page 118
  1    Seabreeze Boulevard?
  2          A     Yes.
  3          Q     This is where -- according to the police
  4    report, this is where the Tesla first contacted a
  5    wall.
  6          A     Yeah.
  7          Q     And that makes sense to you?
  8          A     That makes sense.
  9          Q     Okay.    And so according to the police report
10     the Tesla first made contact with the wall here at
11     1313 Seabreeze Boulevard.
12                 And this right here where this blue line
13     ends, this is 1344 Seabreeze Boulevard.
14                 According to the police report this is where
15     the Tesla came to rest, right here in front of these
16     bushes in front of 1344 Seabreeze Boulevard.
17           A     Makes sense.
18           Q     That makes sense.       Okay.
19                 So what I want to do, is I want to back up
20     now, and so we can talk about what happened when and
21     get a better an -- better idea.
22                 So are you familiar with vehicles having
23     what's called an EDR?       That's E, as in Edgar; D, as in
24     Dan; R, as in Roman.       EDR.
25                 Do you know what that is?


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 120 of
                                     171

                                                                Page 119
  1          A     No, I don't.
  2          Q     Okay.    Are you familiar with the fact that
  3    certain cars, most cars nowadays, they can record
  4    speeds of the vehicle that occurred at a -- at a
  5    specific place and time?
  6          A     Yeah, like -- like the log.         Yeah.
  7          Q     Exactly.    Okay.
  8                So according to the EDR that was downloaded
  9    from the Tesla, when the car was about right here --
10     so see there's -- this is the turn here that we had
11     talked about to get to the -- the Marriott, the
12     Marriott here --
13           A     Yes.
14           Q     -- and this is the turn.
15           A     Yes.
16           Q     Okay.    So about right here, 1214 Seabreeze
17     Boulevard, that's this house, the car -- the Tesla was
18     traveling at 109 miles an hour.
19                 Does that make sense to you?         Is that your
20     recollection?
21           A     Yeah.
22                 I mean, I -- I -- I believe Barrett had
23     made -- there -- there was a little bit of distance,
24     like maybe behind us.       So like he was behind me, but
25     he was like pretty far behind.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 121 of
                                     171

                                                                Page 120
  1                So to be honest, I didn't really know how
  2    fast he was going until he passed me.           From like --
  3    well, I knew how fast he was going, obviously, like
  4    behind me, like before any of this.
  5                But once I got like up like there where
  6    you're like pointing at, like I really didn't know how
  7    fast he was going until he passed me.
  8          Q     Okay.    This right here is 1235 Seabreeze
  9    Boulevard.    According to the EDR, the Tesla was
10     traveling at 116 miles an hour at that time.
11                 Does that speed make sense to you, that
12     Bar -- that the Tesla was driving at that speed at
13     that time?
14                 MS. PRIMUS:     Object to form.
15           A     Yeah.    He -- he was moving.
16           Q     (By Ms. Cruz)      Going down here, you're
17     starting to -- you're -- you're now approaching the
18     curve, right, when you're there at 1235 Seabreeze
19     Boulevard, right about here?
20           A     Yes.
21           Q     Approaching the curve.        Right?
22           A     Yes.
23           Q     And then according to the EDR, when the
24     Tesla is about in front of 1300 Seabreeze Boulevard it
25     was traveling at 108 miles an hour.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 122 of
                                     171

                                                                Page 121
  1                 Is that your recollection, as well?
  2                 MS. PRIMUS:     Object, form.
  3          A      Yes.   I mean -- well, once again, it's not
  4    my exact recollection.
  5                 Like I saw him going fast.        He passed me,
  6    and he was going really fast.          And like right before
  7    he passed me, I saw him come up, like kind of, you
  8    know, on my -- on the back, just like right before he
  9    passed me I did catch a glimps, and he was going
10     really fast.
11                  And what I remember is him just passing me
12     going very fast.      I don't know speeds.
13                  But it makes sense that he was going fast
14     all through there.
15           Q      (By Ms. Cruz)     Okay.
16           A      Hundred plus.
17           Q      It makes sense that at that time, starting
18     to go around the curve, he was going 108 miles an
19     hour.     Right?
20                  MS. PRIMUS:     Object to form.
21           A      Yes.
22           Q      (By Ms. Cruz)     Okay.    This here is 1308
23     Seabreeze Boulevard.       According to the EDR, the Tesla
24     was traveling at about 96 miles an hour when it was
25     passing 1308 Seabreeze Boulevard.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 123 of
                                     171

                                                                Page 122
  1                Does that correlate with your recollection
  2    of the speed of the Tesla at that time as it was going
  3    around this corner here?
  4                MS. PRIMUS:     Object, form.
  5           A    Yes.
  6           Q    (By Ms. Cruz)      Okay.   And then when the
  7    Tesla was in front of Seabreeze Boulevard, when it
  8    came into contact with the wall, right -- which you
  9    saw.   Correct?
10            A    Yes.
11            Q    -- according to the EDR, the Tesla was
12     traveling about 86 miles an hour.
13                 Does that correlate with your recollection
14     of -- of how fast the Tesla would have been going at
15     that time when it made contact with the wall?
16                 MS. PRIMUS:     Object, form.
17            A    Yes.
18            Q    (By Ms. Cruz)      Do you have any reason to
19     believe that the Tesla wouldn't or couldn't have been
20     going 86 miles an hour when it was in front of 1313
21     Seabreeze Boulevard and it contacted the wall?
22                 MS. PRIMUS:     Object, form.
23            A    No.    He was -- he was moving.       That makes
24     sense.     He was going really fast.
25            Q    (By Ms. Cruz)      Okay.   So let's back out now,


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 124 of
                                     171

                                                                Page 123
  1    and I want to see if you can show me where on the map
  2    you were when Barrett moved to the left to pass you.
  3                So, remember, we're -- you're heading south,
  4    right, on A1A?
  5          A     Yes.
  6          Q     So when -- go ahead, if you know.
  7          A     I -- I have -- I mean, I'm just worried that
  8    this might lead to inconsistencies.          And you guys
  9    provided two maps for me to point out something on.
10     And I'm worried if I -- you know, like point slightly
11     different, at a slightly different place on one map it
12     could be problematic.       And it's around the same place
13     that I already pointed out, like right kind of in the
14     middle of that curve -- in the middle of that curve
15     there.
16           Q     Okay.    So in the middle of this curve here
17     or --
18           A     In that --
19           Q     -- in this slight curve here?
20           A     In -- in --
21                 MS. PRIMUS:     Form.
22           A     It's kind of in that general area there.
23                 Listen, I -- I can't remember exactly where
24     he passed.
25                 But somewhere in that general area, yes.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 125 of
                                     171

                                                                Page 124
  1          Q     (By Ms. Cruz)      When he -- when Barrett
  2    passed you, had you already driven past the turn where
  3    you would turn left to go into the Fort Lauderdale
  4    Marriott?
  5          A     Yes.
  6          Q     Okay.    So -- and Barrett -- after that --
  7    that turn, which is Holiday Drive is where you turn to
  8    go into Fort Lauderdale Marriott, there is a straight
  9    stretch of road.      Right?    There's about three houses
10     and they're on a straight -- or four houses, and
11     they're on a straight -- straight stretch of road
12     there.
13                 Do you see that?
14           A     Yes.
15           Q     On A1A?
16           A     Do you see where it says -- that A1A sign,
17     it was like somewhere after that.
18           Q     Okay.    That -- so that was going to be my
19     question.
20                 Were you on this straight-away right here
21     when Barrett passed you, or do you think you had
22     already started the -- the turn?
23           A     I think I had begun the turn or maybe was
24     just about to begin the turn.         I believe --
25           Q     Okay.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 126 of
                                     171

                                                                Page 125
  1           A    -- I had begun it.       Yeah.
  2           Q    So is it fair to say that you were maybe
  3    at -- if this house is 1243 A1A, you were maybe in
  4    front of -- in front of 1243 when he passed you, or
  5    maybe in front of 1249 Seabreeze/A1A when he passed
  6    you.
  7                MS. PRIMUS:     Object, form.
  8                MR. GOLDBERG:      Same.
  9           A    I think it's safe to say that I was in front
10     of one of those houses.
11            Q    (By Ms. Cruz)      Okay.   And so he passes you.
12                 How many seconds was it between when he
13     moved to the left to pass you and when he came back
14     into your lane?
15                 MS. PRIMUS:     Object, form.
16            A    I don't know, maybe like a couple seconds.
17                 He was just in that -- he was in that turn
18     lane, but he was just in that turn lane to pass me.
19     Then he tried to get back into the -- like in front of
20     me.
21            Q    (By Ms. Cruz)      Okay.   Do you know where the
22     Tesla was when it moved back into your lane?
23                 MS. PRIMUS:     Object, form.
24            A    No.   Some -- somewhere along the turn.
25            Q    (By Ms. Cruz)      Was that -- would that be


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 127 of
                                     171

                                                                Page 126
  1    along this turn here?
  2          A     Yes.    Somewhere along that turn.
  3          Q     Okay.    So you believe that the Tesla was
  4    somewhere between 11 Sylvan Lane, and how far down?
  5    Further than this?      Or do you think he was between
  6    this area?
  7                MS. PRIMUS:     Object, form.
  8          A     Between probably 11 Sylvan Lane and that
  9    house with the big gray roof right there.            Like
10     somewhere between that area.         Yeah.   Between 11 and
11     12.   Yeah.
12           Q     (By Ms. Cruz)      Okay.   So you believe that --
13     that the Tesla was somewhere in between 11 Sylvan Lane
14     and 12 Sylvan Lane, which 12 Sylvan Lane, like you
15     said, has the big gray roof, when -- when Barrett lost
16     control of the Tesla.       Right?
17                 MS. PRIMUS:     Form.
18           A     Yes.
19           Q     (By Ms. Cruz)      Okay.   Do you recall what
20     happened between when he lost control of the Tesla --
21     when Barrett lost control of the Tesla and when he hit
22     the wall?
23           A     Yes.
24           Q     What happened between when he lost control
25     and when he first collided -- or the Tesla first


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 128 of
                                     171

                                                                Page 127
  1    collided with the wall?
  2                MS. PRIMUS:     Object, form.
  3          A     I mean, I -- I feel like this has been --
  4    been answered already, too.
  5                But, once again, he was going too fast.            He
  6    tried to make the -- make -- make this turn, but he
  7    was going too fast.       He understeered, jumped the curb,
  8    hit the wall going 86, I guess as the report says.
  9    And then he spun out and then across the road, ended
10     up on the east side curb facing north at 1344.             And
11     the car caught fire somewhere between 1313 and 1344.
12           Q     (By Ms. Cruz)      Okay.   How many times have
13     you been in the car with Barrett or driving in another
14     car, but -- but traveling with Barrett when he's gone
15     around this curve here on Seabreeze Boulevard, the one
16     that's, you know, less than a mile from his house here
17     on A1A?
18                 MS. PRIMUS:     Object, form.
19           A     Many times.     Many times.
20           Q     (By Mr. Corboy)      What im -- was it unusual
21     to see -- to see Barrett traveling at the speeds he
22     was on the day of the accident as he tried to
23     negotiate this curve here?
24           A     Yes.   Very.
25                 He -- he -- I mean, once again, he drove


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 129 of
                                     171

                                                                Page 128
  1    fast, he didn't usually do that stuff.           Like that's
  2    ridiculous.     He never was doing stuff like that.
  3                Once again, he drove fast, but he was a
  4    skilled driver, he at least knew what he was doing.
  5                But this was -- no.
  6                Yeah, this was just stupid.         He -- I had
  7    never seen him do something like this before.
  8                MS. PRIMUS:     Object, form.
  9                Move to strike the comments about being
10           stupid as nonresponsive, inflammatory, without
11           basis.
12           Q     (By Ms. Cruz)      Was it -- you said before
13     that it was -- it was -- it was unusual for him to, I
14     guess, try to pass in the middle lane like he did on
15     the day of the accident, but not unusual for him to
16     speed.    Right?
17           A     Yes.
18                 Unusual, it's -- he -- it was not unusual
19     for him to speed in a straight line.           Unusual for him
20     to speed around corners.
21           Q     Had you spoken to Barrett or -- or anyone in
22     Barrett's car between the time you left the Galleria
23     and the time of the accident?         Did you guys talk on
24     the phone?
25           A     I don't believe so, no.


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 130 of
                                     171

                                                                Page 129
  1           Q    Were you texting with -- with Barrett or
  2    Alex or Edgar at any time from when you left the
  3    Galleria to when you got to Barrett's house, or
  4    when -- I'm sorry, when the accident happened?
  5           A    Yeah.
  6                No, I don't think so.        No.   I was just --
  7    once again, I was -- I was driving.            I was alone in my
  8    car.   I was just focusing on the road.
  9           Q    Do you know why Barrett tried to pass you
10     that day, on the day of the accident?
11            A    I don't know the exact reason.          But I can
12     say it was just to pass me.
13                 It's not like he was going -- he was in a
14     rush anywhere.      He just wanted to pass me going fast.
15            Q    When he passed you, was -- was Ed -- was
16     anyone in his car, or was Barrett, were they looking
17     at you?
18            A    I -- I don't know.
19            Q    You said you looked over, you know, when you
20     saw the car.     So I was wondering if they were looking
21     at you, Edgar or -- or Alex or Barrett?
22            A    They were going over a hundred.          I didn't
23     see.
24            Q    Were the windows in the Tesla up or down at
25     that time?


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 131 of
                                     171

                                                                 Page 130
  1          A     I don't know.      I -- yeah, I don't know.        I
  2    don't want to speculate.
  3          Q     Were your windows up or down at the time
  4    that Barrett passed you?
  5          A     Um, I believe they were up.         I'm not
  6    positive, but I believe they were up.
  7          Q     Had there been occasions -- and I'm sorry if
  8    I asked this question, I think I asked some --
  9    something similar but not this exact question, so
10     forgive me.
11                 But had there been times when -- when you've
12     gone around this -- this curve here on A1A before with
13     Barrett and -- and he was speeding?
14           A     No.
15                 MS. PRIMUS:     Object to form.
16           A     No.
17                 Well -- okay.      Maybe going 35, maybe going
18     ten, 15 over, but that's it.         Never more than ten, 15
19     over around that curve.
20           Q     (By Ms. Cruz)      So the date of the accident
21     he was traveling at 110, 100 miles an hour.            But prior
22     to that day you never seen him go fast around that
23     curve than 35 miles an hour?
24                 MS. PRIMUS:     Object to form.
25           A     I'd say I never seen him go fast.          I'd said


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 132 of
                                     171

                                                                Page 131
  1    10, 15, so let's just say 40 to be safe.            I've never
  2    seen him go around that curve faster than 40 miles an
  3    hour, no.
  4           Q    (By Ms. Cruz)      You testified earlier that
  5    after the accident occurred that you immediately
  6    stopped the car -- your car and you parked it.
  7                Do you know where you parked your car?
  8           A    I mean, I -- I didn't really park it.           I was
  9    just in the -- I think I -- I was either in the right
10     lane or I pulled into the right lane near the -- near
11     the sidewalk.     I was either in that lane or I pulled
12     into that lane.      I didn't -- I'm not really sure.           I
13     just stopped kind of in the middle of that lane, got
14     out of my car.
15            Q    The southbound lanes -- I'm sorry, I didn't
16     mean to cut you off.
17            A    Yeah, stopped in -- like right in the middle
18     of that -- in that lane, the west-most lane.             Just
19     immediately slammed on the brakes, car in park,
20     hazards on, and I got out to try and go over to the
21     car.
22            Q    The place where you parked the car, where
23     you stopped the car, was that before 1313 Seabreeze
24     Boulevard.
25            A    Um --


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 133 of
                                     171

                                                                Page 132
  1          Q     In other words, was that -- was that north
  2    of 1313 Seabreeze Boulevard, or was it someplace --
  3          A     I'd say maybe -- maybe just south.           You see
  4    where it says one minute right there.
  5          Q     Yes.
  6          A     Like maybe between 1313 and that -- and that
  7    one minute little blurb right there is probably where
  8    I -- where I parked.
  9          Q     Okay.    So somewhere in between 1313
10     Seabreeze Boulevard and 1337 Seabreeze Boulevard you
11     parked the car in like the right hand -- like a -- a
12     bike lane or whatever that is to the right of the
13     southbound lanes.      Right?
14           A     Yeah.    I might have -- I might have just
15     been in the road, to be honest.          I might have just
16     been in the right lane, but I'm not really sure.
17                 I, once again, wasn't really paying
18     attention to where I was.
19                 I was somewhat off to the right.          So I just
20     stopped my car and I got out and I ran over there.              I
21     don't really remember exactly where I was.
22           Q     You said that you -- you put your hazards
23     on.   Right?
24           A     Yes.
25           Q     Were you wearing your seatbelt at the -- at


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 134 of
                                     171

                                                                Page 133
  1    this time?
  2          A     Well, I stopped the car and I took it off.
  3                But I was wearing it when I was driving.
  4          Q     Well, that was my question.         Did you --
  5          A     Yeah.
  6          Q     -- take off your seatbelt?
  7          A     Yes.
  8          Q     Okay.    So you -- you put on -- you put the
  9    car -- you slow down.       Right.    You put the car in
10     park -- or you turned the hazards on and you put the
11     car in park and you jumped out?
12           A     Yes.
13           Q     When you -- and -- and you -- did you run
14     over to the car, to the Tesla?
15           A     Yes.
16           Q     Did you see anyone else standing around the
17     car at that time, or were you kind of the first one
18     there?
19           A     I was the first one there.
20                 Maybe within 30 seconds -- within 30 seconds
21     I think I saw some old guy.
22                 I -- I was dialing my phone to call 911, but
23     he -- he looked at me and he like yelled over to me,
24     he was like, I called 911, like the police are on the
25     way, like -- because obviously he was -- saw the car


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 135 of
                                     171

                                                                Page 134
  1    on fire.
  2                All I know is some old guy and just wearing
  3    like, I don't know, T-shirt, shorts, sandals.
  4          Q     What -- tell me about what you saw when you
  5    approached the Tesla after you -- you stopped your car
  6    and -- and you ran over to the Tesla.
  7          A     A Tesla on fire.      And it was really banged
  8    up.
  9          Q     Could you see Barrett?
10           A     I could see their silhouettes, yeah.
11           Q     You couldn't really see them, but you could
12     see their silhouettes?
13           A     Yeah.    I -- I -- I could maybe barely make
14     out like kind of what they looked like.
15                 But I saw their silhouettes for sure.           They
16     were just like there.
17                 It was pretty -- it was pretty -- it was
18     actually very like apparent.         It was a little weird.
19     They were like super clear silhouettes.
20           Q     What -- what do you mean when you say
21     "silhouettes"?      I'm not sure I understand what that
22     means.
23           A     I mean there was -- it's what someone looks
24     like.     When you see someone in a fire, you don't see
25     them, like you just see kind of an outline of what


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 136 of
                                     171

                                                                Page 135
  1    they look like.      And that's what I saw, like outlines
  2    of -- of Barrett and Edgar kind of sitting there.
  3          Q     And what side of the Tesla did you first
  4    walk up to when you're seeing these silhouettes?
  5    Where are you in relation to the Tesla?
  6          A     Driver's side.
  7                Tesla's sitting on the east curb, I'm coming
  8    at it directly from the west at the driver's side.
  9          Q     Were you on the driver's side or the
10     passenger's side?
11           A     Driver's side.      Tesla was facing north.        I
12     was coming from the west.        Driver's seat's on the left
13     side of the car.      Yeah.
14                 I was -- I was coming from the driver's
15     side.
16           Q     Was there a side of the car that was up
17     against the bushes?
18           A     No.   The car was against the curb.          There
19     was a sidewalk between the car and the bushes.
20           Q     Okay.    So when you -- when you walked up to
21     the car, you were on the driver's side?
22           A     Yeah.    Coming from the road, not from the
23     sidewalk.    From the west.
24           Q     How close did you get to the Tesla at that
25     time?


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 137 of
                                     171

                                                                Page 136
  1          A     Close.    Maybe like five feet, six feet.
  2                And then it started -- like the fire started
  3    like spitting, so I like had to get -- it was really
  4    hot, and then it started like spitting stuff.             I don't
  5    know what it was, but I had to back away.
  6          Q     Okay.    And from that vantage point, when you
  7    were on the driver's side of the Tesla, you could see
  8    both Barrett and Edgar in the same view?
  9          A     Once again, I could make out -- I could make
10     out their silhouettes, but I could not see their
11     facial features.
12           Q     Fair to say they were not moving?
13                 MS. PRIMUS:     Object, form.
14           A     No.   It -- it -- they didn't appear to be,
15     no.
16           Q     (By Ms. Cruz)      Was there ever a time -- you
17     said you were on the driver's side.          Was there ever a
18     time that you went around to the passenger's side of
19     the vehicle?
20           A     Yes, to retrieve Alex Berry.
21           Q     How close did you get to the passenger's
22     side of the Tesla?
23           A     Probably the closest, maybe eight feet.
24                 Because, once again, there was the -- the --
25     the Tesla, the curb, the sidewalk, then there was the


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 138 of
                                     171

                                                                Page 137
  1    bushes.    And Alex was like kind of in the bushes a
  2    couple feet.     Like, I don't know, he was kind of under
  3    them/in them.      He started -- it -- it was weird.          But,
  4    yeah, he was -- yeah.
  5          Q     I want to show you some photos now.           And I'm
  6    just going to put them on the share screen.
  7                Can you see this photo I have up on the
  8    screen?    There's a firefighter in the right corner and
  9    like kind of a part of a fire truck or an ambulance on
10     the right -- on the right side.
11           A     Yes.
12           Q     Do you know who this person is in -- on the
13     left, they're kind of cut off on the left side of the
14     picture in a pink shirt and brown shorts?
15           A     Beckton Peddy.
16           Q     And this photo, do you see the photo now,
17     you're kind of in the center of the photo and Beckton
18     is next to you, to the -- in the photo it's to the
19     left of you.     And then to the left of him there's
20     another gentleman in a black shirt and -- and what
21     looks to be gray shorts.
22           A     Yes.
23           Q     Do you know who he is?
24           A     No idea.
25           Q     Do you see this picture now, there's the


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 139 of
                                     171

                                                                Page 138
  1    firefighter on the right-hand side of the picture, and
  2    kind of towards the center there is a gentleman with
  3    white hair and a white shirt and gray or -- or khaki
  4    shorts and he's leaning over towards you.
  5          A     Yes.
  6          Q     Do you know who he is?
  7          A     I can't remember.       I might.    But I -- I
  8    can't remember who that was.
  9          Q     Okay.    I'm going to show you -- this is a
10     picture from Juliana's Facebook page.
11                 Do you still keep in touch with Juliana?
12           A     Yes.
13           Q     Juliana.    Okay.
14                 Is she -- is she in college, as well?
15           A     She is.
16           Q     Where does she go to school?
17           A     FSU.
18           Q     Do you see the picture now that I'm showing
19     you that Juliana's in?
20           A     Yes.
21           Q     Do you know -- is -- is Juliana the girl
22     with the black hair?
23           A     No.    Juliana is the girl in the blue dress.
24           Q     Okay.    Who -- who is the girl in the red
25     dress with the long black hair?


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 140 of
                                     171

                                                                Page 139
  1          A     Sabrina.
  2          Q     Do you know if -- is this a picture of like
  3    from prom or from homecoming?
  4          A     Yeah.
  5                So I think this was -- I think Juliana and
  6    Sabrina, they're good friends of ours, they were going
  7    to homecoming, they needed dates.
  8                It was prom, I think.        They needed dates.
  9                I don't -- actually don't know what it was.
10                 What's the date on that, 27th of July.
11                 That might be prom, I'm not sure.
12                 Regardless, they needed dates.          So Barrett
13     and Edgar -- they took Barrett and Edgar.
14           Q     What's Sabrina's last name?
15           A     I -- I don't know.
16           Q     Where does -- is Sabrina in college, do you
17     know?
18           A     Yeah.
19                 I don't know where she goes.         I think -- I
20     think FIU.    I'm not sure.
21           Q     Is -- who's the person on the right, all the
22     way on the right in this picture?
23           A     Barrett.
24           Q     Were Barrett and Sabrina dating?
25           A     No.   But there was some -- there was


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 141 of
                                     171

                                                                Page 140
  1    something going on there.        There was a hundred percent
  2    something going on there.
  3                They weren't like open about it.          But there
  4    was -- yeah, there was something going on there.
  5          Q     Did Barrett have a girlfriend at the time of
  6    the accident?
  7          A     No.
  8                But, once again, I think there was -- I
  9    think this was something going on with Sabrina.
10           Q     What about in the -- like let's say year or
11     so before the accident, did Barrett have a girlfriend?
12           A     No, he didn't.
13                 Sabrin -- Sabrina was one of the -- not --
14     probably not the first, but one of the first girls he
15     like actually like talked to.
16                 They're -- they -- they weren't dating, but
17     I -- I had a feeling that like -- I mean, if this
18     hadn't happened, they probably would have in -- in a
19     little while.
20           Q     What about Edgar and Juliana, were they
21     dating at the time of the accident?
22           A     No.
23                 Juliana is just a good friend of ours.
24                 Edgar had a girlfriend.
25                 At that time when everything happened, Edgar


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 142 of
                                     171

                                                                Page 141
  1    is just taking Juliana as a friend because she needed
  2    a date.
  3           Q    Okay.    Who was Edgar's girlfriend at the
  4    time?
  5           A    Anna Suters (phonetic).
  6           Q    So Suters is -- is Anna's last name?
  7           A    Yes.
  8           Q    Like S-u-t-e-r-s?
  9           A    No.    She's -- she's Brazilian.        It's spelled
10     really weird.      It's like G-u-i something.        There's no
11     chance that I'd get it right if I tried to spell it
12     for you.
13            Q    Okay.    You said G?
14            A    Yeah.    Anna G.
15            Q    Okay.    Do you know, is -- is Anna in college
16     now?
17            A    Yeah.    She goes to Tulane.       She's a
18     sophomore.
19            Q    Kind of changing gears here, I wanted to
20     talk to you about Edgar a little bit.
21                 We talked about Barrett --
22                 MR. GOLDBERG:      Can you take -- I'm sorry to
23            interrupt.
24                 Could you take the picture down?
25                 MS. CRUZ:     Sure.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 143 of
                                     171

                                                                Page 142
  1           A    Thanks, Marty.
  2                MR. GOLDBERG:      Yep.
  3                MS. CRUZ:     Sorry about that.
  4                MR. GOLDBERG:      Adam, do you need a -- do you
  5           need a break?    Are you okay?      Do you want to keep
  6           going?   It's up to you.
  7           A    Yeah, to be honest, I'd just kind of -- I
  8    want to get through this.        I'm -- I'm fine to keep
  9    going.
10                 MR. GOLDBERG:      Okay.
11            Q    (By Ms. Cruz)      So I was saying that I wanted
12     to talk about -- talk with you about Edgar a little
13     bit.
14                 You talked before about that -- that Barrett
15     was a skilled driver in your opinion, but had a
16     tendency to drive fast.
17                 What about Edgar, was -- did Edgar have a
18     tendency to drive fast?
19            A    A little bit.      Not -- not as much as -- not
20     as much as Barrett, no.        But like, yeah, occasionally
21     he would drive fast.       But, yeah, not as much as
22     Barrett.
23            Q    What -- did -- did Edgar have his own car at
24     the time of the crash?       Not with him.      I'm saying in
25     general did he have a car?


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 144 of
                                     171

                                                                Page 143
  1          A     Yeah.    Um, I -- like -- like kind of.         He
  2    was -- he was driving around -- he mainly drove his --
  3    his dad's cars, whatever his dad -- Edgar, Sr. really
  4    made him -- like just to let him drive his cars.
  5                So I don't think he had a car in his -- to
  6    hisself.    But, yeah.
  7          Q     What kind of cars would you see -- do you
  8    remember Edgar having -- or driving?
  9          A     Edgar drove -- he was driving his dad's M6
10     for a while.     And then his dad had a Mercedes C-Class,
11     and -- and he drove that.        Just whatever his dad had.
12                 His dad just -- I think he did a lot of his
13     work from home, so it was -- it was easy to let Edgar
14     just take the car whenever he needed it.            Edgar like
15     the III, the youngest Edgar.
16           Q     Your friend Edgar.
17           A     Yes, my friend Edgar.
18           Q     Yeah.    Okay.
19                 So you -- you remember Edgar driving a -- a
20     BMW M6?
21           A     Yeah.
22           Q     And the second car was a Mercedes C-Class?
23           A     Yes.
24           Q     Did Edgar and Barrett hang out as often as
25     you and Barrett did?


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 145 of
                                     171

                                                                Page 144
  1          A     Yeah.
  2                No, Edgar, Barrett and I hung out.           Like it
  3    was like the three of us, like -- like 24/7.
  4                If anything, if -- if -- if anything, if
  5    there were two people that spent the most time
  6    together, if I had to pick two, I'd honestly say
  7    Barrett and Edgar.
  8                But in reality it was really me, Barrett and
  9    Edgar that spent the most time together.
10           Q     So is it fair to say that there would have
11     been occasions where you'd talk about, you know,
12     Barrett had a tendency to kind of speed and liked to
13     drive fast, that other than the day of the accident
14     there were other times that Edgar was in the car with
15     Barrett when he was driving fast, he was speeding?
16                 MS. PRIMUS:     Object, form.
17           A     Yes.    Yes.
18           Q     (By Ms. Cruz)      Are you -- did -- did Edgar
19     ever get any speeding tickets?
20           A     Not to my knowledge.
21                 I don't know.      I don't think so.
22           Q     Did -- did Edgar ever get in -- into any
23     other car accidents?
24           A     I believe with the M6.        I don't know much
25     about it.    I know he got into a -- a crash with that.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 146 of
                                     171

                                                                Page 145
  1    I don't know much about what happened, though.
  2          Q     Do you know who was with him at the time
  3    that he got into the -- that Edgar got into the crash
  4    in the M6?
  5          A     He was by himself.
  6          Q     Are you aware of Barrett ever getting into
  7    any other accidents besides this accident?
  8          A     I'm -- I'm not aware.        I'm not saying he
  9    hasn't gotten into any.        I'm just saying I don't know
10     that -- of any times that he has.
11                 MS. CRUZ:     I don't have any other questions
12           for you right now.
13                 Thank you.     I appreciate your time.
14           A     Yes.
15                 MR. CORBOY:     Can we take a two-minute break?
16           A     Yes.
17                 MR. GOLDBERG:      Sure.
18                 A VOICE:    The recording has stopped.
19                 (A recess was taken, after which the
20           following proceedings were had.)
21                 A VOICE:    This meeting is being recorded.
22                 THE VIDEOGRAPHER:       Back on the video.
23                 MR. CORBOY:     Oh, yeah.
24                 On behalf of the Monserratt family, we have
25           nothing further.


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 147 of
                                     171

                                                                Page 146
  1                MS. PRIMUS:     I do have some follow-up
  2          questions for you, Adam.
  3                Again, this is Laurie Primus for the Rileys.
  4                    CROSS EXAMINATION (Cont'd.)
  5          Q     (By Ms. Primus)      Do you still have the Honda
  6    that you were driving on the day of the accident?
  7          A     No.   I actually -- I got rid of it a couple
  8    weeks ago.    Lease ended.
  9          Q     Where did you -- who did you hand it in to,
10     or who did you sell it to?
11           A     It was a lease.      So Holman Honda, in Fort
12     Lauderdale.
13           Q     What was the name?
14           A     Holman -- I think Holman Honda.          I'm pretty
15     sure.
16           Q     Holman?
17           A     Holman.    Yeah.    H-o-l-m-a-n.     It's on
18     Sunrise Boulevard just west of U.S. 1.
19           Q     In Fort Lauderdale, I believe you said?
20           A     Yes, ma'am.
21           Q     Okay.    Did that Honda have any aftermarket
22     modifications to the engine, the muffler system, to
23     make it a higher performance vehicle than what was
24     originally stock?
25           A     None.    No.   It was a -- it was a Touring.


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 148 of
                                     171

                                                                Page 147
  1    It wasn't like a sport model.         It was just a normal
  2    stock Civic.
  3          Q     So Civic.     You said it was Touring.
  4                Was that -- is that a specific model?
  5          A     Yeah.    It was just like -- I don't know, you
  6    get leather seats and like a bigger screen and like
  7    seat heaters.
  8                It's not -- yeah, it's not performance
  9    focused.
10           Q     Was it a bigger engine, do you know?
11           A     I don't know.      That car had like
12     180-horsepower.      It wasn't much of a -- it wasn't much
13     of the speed racer.
14           Q     Okay.    At the time that Barrett had gotten
15     the speeding ticket, was Jake Shap -- Shapiro driving
16     your brother's car, the Camaro?
17           A     I actually don't know.        I -- I know it was
18     my brother's car, so I just kind of assumed my brother
19     was driving it.
20           Q     Was Jake Shapiro in Matthew's car at the
21     time of the accident?       Do you recall that?       I mean,
22     not the accident, the ticket?
23           A     Um, no, I don't -- I don't know.
24           Q     Okay.
25           A     I genuinely don't know.        I -- I thought Matt


                              **CONFIDENTIAL**
                           United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 149 of
                                     171

                                                                Page 148
  1    was driving it, because it -- it was his car.             But
  2    I -- I don't know.
  3          Q     What about Reagan (phonetic), Barrett's
  4    sister.     Do you know -- do you know Reagan?
  5          A     Yeah, I know Reagan.
  6          Q     Was Reagan in Barrett's vehicle at the time
  7    he got that speeding ticket?
  8          A     Once again, I -- I'm not sure.          She could
  9    have been.
10                 I specifically remember Juliana being there.
11     I don't really remember Reagan being there.            She could
12     have been.
13                 MS. PRIMUS:     All right.     Thank you.
14                 I don't have any further questions.
15                 MR. CORBOY:     None from us on behalf of --
16                 MR. GOLDBERG:      All right.    If there -- if
17           there's -- if there's no other questions, we all
18           thank you and appreciate you being professional
19           with Adam today.
20                 And he will read.       And -- he'll -- he'll
21           read the transcript and not waive.
22                 MS. PRIMUS:     Thank you.
23                 And thank you so much, Adam.         We appreciate
24           it.
25           A     Thanks.


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 150 of
                                     171

                                                                Page 149
  1                MR. CORBOY:     Good luck in school.
  2          A     Thank you.
  3                MS. PRIMUS:     Anybody ordering?
  4                MR. BERG:     Yeah.    We have a -- we have a
  5          standing order.
  6                MR. CORBOY:     Yes.
  7                MS. PRIMUS:     Okay.    So it's being ordered.
  8                THE VIDEOGRAPHER:       Okay.   We're going to go
  9          off the video record, if that's okay.
10                 MR. BERG:     Yep.
11                 A VOICE:    The recording has stopped.
12           A     Is that all here?
13                 MR. BERG:     Yes.    Thank you, Adam.
14                 And thank you, Marty, too, for working this
15           out with me.
16                 MR. GOLDBERG:      Yeah.   Have a good weekend.
17                 MS. PRIMUS:     Thank you, Marty.
18           A     Thank you, guys.       Have a good weekend.
19                 MS. CRUZ:     Thank you.
20                 MS. PRIMUS:     Cindy, it's being ordered, so I
21           do want to get a copy of it.
22                 I think Zane said he has a standing order.
23                 MR. BERG:     Yes.
24                 And then, Cindy, I'll shoot you over the
25           three exhibits that we used.          I'll send you an


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 151 of
                                     171

                                                                Page 150
  1          email.
  2                MS. PRIMUS:     Yeah.     Can you email it to all
  3          of us, Zane?     Would you mind?
  4                MR. BERG:     Sure.
  5                I'll get it out later.        It will be out today
  6          at some point.
  7                MS. PRIMUS:     Okay.     Great.
  8                Thank you, guys.      Take care.
  9                THE VIDEOGRAPHER:       Should I stop, end the
10           recording of the meeting?
11                 THE REPORTER:      Yes.
12                 AND FURTHER DEPONENT SAITH NAUGHT
13                 STIPULATION ON READING AND SIGNING
14            It is hereby stipulated and agreed by and
15     between counsel present at this deposition and by the
16     deponent that the reading and signing of this
17     deposition is not waived.
18                 (The deposition was concluded at 1:00 p.m.)
19
20
21
22
23
24
25


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 152 of
                                     171

                                                                Page 151
  1    AND FURTHER DEPONENT SAITH NAUGHT
  2
  3
                    _______________________________
  4                      SIGNATURE OF WITNESS
  5
  6
  7
  8    STATE OF FLORIDA
       BROWARD COUNTY
  9
              SUBSCRIBED AND SWORN to before me this
10     day of              , 2020, at Broward County,
       Florida.
11
12
13
                  ________________________________________
14                Notary Public, State of Florida at Large
                  Commission No:
15                My Commission Expires:
16
17
18
19
20
21
22
23
24
25


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 153 of
                                     171

                                                                Page 152
  1                         CERTIFICATE OF OATH
  2    STATE OF FLORIDA       )
                              )
  3    COUNTY OF BROWARD      )
  4
  5                I, Cynthia R. Hewlett, Registered
  6    Professional Reporter, Notary Public, State of
  7    Florida, certify that ADAM COHEN, appeared before me
  8    through Zoom and produced a driver license for
  9    identification on the 7th day of August, 2020, and was
10     duly sworn.
11                 Signed this 21st day of August, 2020.
12
13                             ________________________
14                                CYNTHIA R. HEWLETT, R.P.R.
                                  Notary Public, State of Florida
15                                Commission No.: GG 292478
                                  My commission expires:
16                                March 12, 2023
17
18
19
20
21
22
23
24
25


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 154 of
                                     171

                                                                Page 153
  1                      CERTIFICATE OF REPORTER
  2    STATE OF FLORIDA  )
                         )
  3    COUNTY OF BROWARD )
  4
  5            I, CYNTHIA R. HEWLETT, Registered Professional
  6    Reporter, do hereby certify that I was authorized to
  7    and did stenographically report the videotape remote
  8    deposition of ADAM COHEN; that a review of the
  9    transcript was requested; and that the foregoing
10     transcript, Pages 1 through 152, is a true record of
11     my stenographic notes.
12             I further certify that I am not a relative,
13     employee, or attorney, or counsel of any of the
14     parties, nor am I a relative or employee of any of the
15     parties' attorney or counsel connected with the
16     action, nor am I financially interested in the action.
17             Dated this 21st day of August, 2020, at Fort
18     Lauderdale, Broward County, Florida.
19
20            _________________________________
              CYNTHIA R. HEWLETT, R.P.R.
21            Notary Public, State of Florida at Large
              Commission No.: GG 292478
22            My commission expires: March 12, 2023
23
24
25


                             **CONFIDENTIAL**
                          United Reporting, Inc.
Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 155 of
                                     171



  1    IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                 IN AND FOR BROWARD COUNTY, FLORIDA
  2                  CASE No.: CACE-19-000422
  3    _______________________________
  4    EDGAR MONSERRATT, as Personal
       Representative of THE ESTATE OF
  5    EDGAR MONSERRATT MARTINEZ, Deceased,
  6                             Plaintiff,
  7    -vs-
  8    TESLA, INC., a/k/a TESLA FLORIDA,
       INC., HALSTON LOYD, JAMES B. RILEY,
  9    individually, JAMES B. RILEY, as the
       Personal Representative of THE ESTATE
10     OF BARRETT RILEY, Deceased, and JR
       CORPORATE SERVICES GROUP, LLC, a
11     Florida limited liability company,
12                              Defendants.
13     __________________________________
14            To: MR. ADAM COHEN
              c/o MARTIN B. GOLDBERG, ESQ.,
15                LASH & GOLDBERG, LLP
                  2500 Weston Road
16                Suite 220
                  Weston, FL 33331
17
                   Your deposition taken in the above
18            entitled cause is now ready for signature.
              Please come to this office and sign same; or
19            if you wish to waive the signing of the
              deposition, please so advise.
20                 If this deposition has not been signed
              by September 21, 2020, we shall consider your
21            signature waived.
22                 UNITED REPORTING, INC.
                   633 Southeast 3rd Avenue
23                 Suite 200
                   Fort Lauderdale, Florida, 33316
24                 954-525-2221
                   Cynthia R. Hewlett, R.P.R.
25


                             **CONFIDENTIAL**
                          United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 156 of
                                       171
                                                                                                     Page 155

          A               50:17,22,22 51:5     answer 7:15,17,19        107:11 130:8,8       Bahia 116:15
A-b-l-e-s 104:23          52:8 54:11 55:5        8:8 13:22 15:6,13    asking 47:16,19        banged 74:21 134:7
A-d-a-m 5:13              62:13,19 63:18         34:7 36:6 40:10        50:22 56:8,21 81:5   Bar 120:12
a.m 1:18                  64:3 79:5 81:8         43:12 46:10 56:5       81:10 104:20         barely 134:13
a/k/a 1:8 154:8           84:24 88:20 89:12      93:1,3,6,9,14 94:3   asks 7:14              Barrett 1:10 11:15
A1A 114:3,15,16,17        93:1 103:16 104:19     102:9,10 107:13      ass 18:3                 11:17,24 14:2,5,7
  114:21,22 115:3,3       112:4 113:3 142:4    answered 43:10         assist 56:1              14:14 15:11 16:6
  115:21 116:1,8          146:2 148:19,23        44:23 53:6 66:17     assume 41:19             16:15 17:12,15,25
  123:4 124:15,16         149:13 152:7 153:8     81:1 99:23 100:3,6   assumed 147:18           18:24 24:19 25:13
  125:3 127:17            154:14                 107:9,12 127:4       AT&T 78:21               25:21 27:2,21,24
  130:12                administered 4:14      answering 13:19        attach 22:10             28:20 29:7 30:18
able 20:4 22:16 28:6    advise 154:19          answers 57:18          attached 72:19           32:7 33:5 34:23
  37:21 38:18 41:14     advised 81:21          anybody 7:14 44:18     attachment 24:2          46:5 59:4 60:2
  41:24 42:1,18,20      aerial 3:13 25:6         45:12 54:1,17 55:3   attempt 52:14 64:11      64:24 65:18 66:15
  43:5,6,7 60:23 76:3     62:23 66:5             55:8,12,23 57:3      attempted 74:3           66:23 67:18 68:3
  76:5,23 112:1,18      affect 97:20             61:11 65:10 81:3     attend 10:15             70:3,14 82:16,18
Ables 104:22            aftermarket 146:21       149:3                attention 107:19         83:17,21,24 84:1
above-entitled 4:4      afternoon 7:2 11:18    apologize 40:17 64:9     109:8 132:18           84:19 85:11,15,21
absolutely 90:10          11:22 12:11 16:11      73:11                attorney 71:10           85:25 86:14,22
accident 3:15 12:2        16:16 29:15          apparent 134:18          153:13,15              87:1,16,24 88:12
  18:20 37:10 39:9      age 4:2 5:8 56:2       appear 20:17 72:1      attorneys 4:9            88:20 89:1,4 90:11
  58:15 65:22 72:3,5      96:13,16               75:12 136:14         August 1:17 152:9,11     90:20,22 101:11,18
  72:20 74:4 78:3       agency 107:24          APPEARANCES              153:17                 101:22 102:15
  79:11,25 80:10,19     aggravate 8:10           2:1                  authorized 153:6         103:12 104:4,4,10
  81:7 82:15,19,20      ago 73:8 91:16 94:10   appeared 75:7 152:7    Avenue 1:24 2:3,15       104:10 105:1,7,19
  82:21,24 83:7,18        146:8                Appearing 2:7,11,16      154:22                 105:20,24 106:4,8
  84:2 85:5,16 87:25    agree 5:2 24:12 36:3     2:21                 aware 84:1,11,17         106:9,16,22,25,25
  91:1,2,6,8 92:1         111:1                appreciate 56:6          85:4 86:3,6 88:13      107:15,21,25 108:4
  94:11,22 95:24        agreed 4:21,22,24,25     73:13 89:8,19          145:6,8                108:16,25 109:2
  97:1,3 98:24 99:14      150:14                 145:13 148:18,23                              110:3 111:2 113:21
                        agreement 4:19,20      approach 74:4,5,7                B              119:22 123:2 124:1
  101:17,24 103:5
  110:2 111:4,4,14        6:5                  approached 75:2        B 1:8,9 2:16,18 3:12     124:6,21 126:15,21
  112:14 113:22         ahead 31:19 37:21        76:10 134:5            154:8,9,14             127:13,14,21
  114:8 115:2 116:3       63:25 66:2 75:10     approaching 120:17     Babson 58:22 59:20       128:21 129:1,9,16
  127:22 128:15,23        95:7 123:6             120:21                 60:5                   129:21 130:4,13
  129:4,10 130:20       airport 102:12         approximately 18:22    BACHI 2:13               134:9 135:2 136:8
  131:5 140:6,11,21     Alex 11:25 43:5        area 63:2 75:19        back 9:18 12:25          139:12,13,23,24
  144:13 145:7 146:6      70:23,25 71:12,14      87:10 114:4,7          27:25 29:5,25          140:5,11 141:21
  147:21,22               71:14,19 74:12         123:22,25 126:6,10     30:10 36:18 48:2       142:14,20,22
accidents 144:23          76:8,9,14,20,23      areas 9:10               49:15 51:11 60:17      143:24,25 144:2,7
  145:7                   77:17 82:16 90:20    arm 72:16                61:23 62:11,17         144:8,12,15 145:6
accurate 63:2,13          90:23,25 91:6        arrangement 4:17         63:21 67:15 74:8       147:14 154:10
  71:8 81:25              129:2,21 136:20      arrive 37:18             76:21 78:14 102:23   Barrett's 16:20 17:1
acknowledge 4:10,13       137:1                arrived 45:4,8,9         113:12 116:10          17:3,5,10 18:3,7,11
action 153:16,16        Alexander 37:22        arrow 21:7 25:25         118:19 121:8           18:12,16 29:7
activate 21:8             40:14,21 63:7 90:6     32:13 33:15 34:2       122:25 125:13,19       31:20 44:14 64:5
Adam 1:15 3:3 4:1       Alhambra 2:10            34:14 39:5 40:6        125:22 136:5           65:14,23 79:12
  5:7,13 6:8 19:15,17   allowed 22:23          artificial 77:13         145:22                 84:11 85:20,20,21
  20:12 21:13 22:1      ambulance 38:5         asked 7:20 43:9        background 40:15         100:19,22,23,25
  24:7 32:7 34:7          137:9                  47:12 85:11,21         63:9                   102:23 103:10
  38:17,20,22 50:15     Anna 141:5,14,15         86:15,17 89:2        backing 38:12            106:7 128:22 129:3
                        Anna's 141:6             99:22 100:2 107:9    bad 43:3                 148:3,6


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 157 of
                                       171
                                                                                                      Page 156

basis 128:11            best 7:16 23:20 33:6     119:17 120:9,19,24    Camaro 104:7 105:9        72:1 92:22,24
battery 75:8              33:9 35:18 37:10       121:23,25 122:7,21      105:15 106:8,9          154:2
beach 2:15 44:13          44:22 45:5 97:21       127:15 131:24           107:3 108:2,6,6,6     catch 106:9 107:1
  116:12,25 117:1,6       100:16                 132:2,10,10 146:18      147:16                  108:2 111:5,11,16
  117:12                better 19:25 20:19     bound 58:22             campus 60:17,19           121:9
beat 43:2                 38:11,18 70:18       BOWMAN 2:8              capabilities 30:22      catchall 56:13
Beckton 16:7 37:18        75:16 112:13         brake 70:6              car 7:7 12:24 13:4      catching 111:15
  53:15 63:7 65:3,3       113:13 118:21,21     braked 70:16,19           14:8,10,14,17,19      caught 31:3,6 36:1,7
  65:14,19 74:11,11     big 9:23 74:23 75:8    brakes 131:19             16:20,21 17:15,16       36:10 37:25 68:11
  75:23 76:8,21           77:8,15 86:10        Brazilian 141:9           17:21 18:1,16,24        127:11
  77:19 83:6 96:22        96:13 126:9,15       break 7:21,22 9:3,7       24:19 25:22,23        cause 4:4 5:9 98:14
  97:16 137:15,17       bigger 19:7 147:6,10     38:24 142:5 145:15      26:9,11 30:10,19        99:10 100:13
Beckton's 53:14         bike 132:12            breathy 77:13             31:13,16,19,20          154:18
  65:13,23 79:12        birth 9:14             briefly 45:3              33:20 34:18,18        cell 78:16,19
becoming 59:22          bit 6:13,24 25:18      bring 76:23               35:15,17,23 36:1,1    center 72:13 137:17
beginning 27:8            28:12 29:25 31:5     BROOKE 2:8                36:7,15,20,21,22        138:2
begun 124:23 125:1        33:24 34:3,17        brother 96:16 103:7       37:5,6,12,15,23,24    centered 77:2
behalf 1:16 2:7,11,16     38:10 42:8 47:9        103:11 110:6 111:5      40:24 41:18,20        ceremony 12:18
  2:21 5:1 19:17          56:1,4 57:11 59:4      147:18                  42:17 46:6 49:19      certain 7:7 73:24
  54:18 145:24            60:10 64:9 67:5,17   brother's 103:13          68:7 70:9,13,24         119:3
  148:15                  70:16,19 73:19         147:16,18               72:11,15,17,17        CERTIFICATE
believe 10:24 12:4,19     90:4,7,8 97:23       brought 76:22             73:24 74:18,20          152:1 153:1
  16:9,19 17:1 25:24      98:21 101:9 113:13   Broward 1:1 151:8         76:1,4,6 77:24,25     certify 152:7 153:6
  32:11 37:1 45:17        114:5 116:22           151:10 152:3 153:3      78:14 79:17 80:8        153:12
  45:21 47:10 49:3        117:18 119:23          153:18 154:1            83:3,21,23 86:7,13    challenging 73:4
  64:14 66:17 67:9        141:20 142:13,19     brown 137:14              86:24 87:3,5 88:5,6   chance 52:5,20
  68:22,22 72:6 78:6    black 104:6 137:20     buddies 11:21 16:4        88:21 98:12 101:11      141:11
  80:12 88:7 89:2,3       138:22,25              41:18                   103:7 104:3,6,9,25    change 28:4 69:14
  91:23 93:13 94:9      blanks 16:3            bunch 82:7                105:3,16,17 108:24      80:15 92:25
  95:13,14,15 97:14     block 18:22            burning 63:9              109:1,2,16 111:6      changed 92:13,24
  102:17 103:6          blocking 51:3          bushes 37:22 118:16       119:9,17 127:11,13    changing 141:19
  104:12 105:5 116:4    blond 53:17              135:17,19 137:1,1       127:14 128:22         chat 19:20,24 20:1,12
  119:22 122:19         Bloomington 60:20      business 10:8,16          129:8,16,20 131:6       20:16,25 21:1,3,10
  124:24 126:3,12         61:4                   59:23                   131:6,7,14,19,21        21:11,20,22 22:3
  128:25 130:5,6        blowtorch 77:15        businesses 57:5           131:22,23 132:11        22:12 61:20 112:1
  144:24 146:19         blowtorches 77:12      busy 29:16,19             132:20 133:2,9,9      chat's 23:2
bell 48:21,24           blue 118:12 138:23     butane 77:15              133:11,14,17,25       Chevy 104:6
bend 25:15              blur 54:24 82:7        bystanders 78:8           134:5 135:13,16,18    Chicago 2:6 10:13,14
Berg 2:2 3:5 13:24      blurb 132:7                                      135:19,21 142:23        19:11
  20:8,23 21:5,10,18    blurt 8:9                         C              142:25 143:5,14,22    children 10:23
  22:4,6,7,9,14,19      BMW 65:7,8,9           C-Class 143:10,22         144:14,23 147:11      Choice 97:10
  23:1,7,15,22,25         143:20               C-o-h-e-n 5:15            147:16,18,20 148:1    Cindy 149:20,24
  25:4 26:2,5 32:23     board 55:22 99:11      c/o 154:14              car's 30:22             CIRCUIT 1:1,1
  38:9,14 39:2,6,8      Boat 116:16            CACE-19-000422          care 150:8                154:1,1
  61:15,19,25 62:9      bone 43:1                1:2 154:2             carrier 78:19           circumstances 56:2
  62:17,19 63:17        bonfire 77:8           call 47:3 58:11 78:7    carry 74:14               89:17 109:9 110:4
  149:4,10,13,23        Boston 58:23             78:10,10 92:17        cars 14:21 28:6 35:1    Civic 13:1 18:2
  150:4                 bottom 20:13 21:6        133:22                  64:16 102:24 103:2      111:15 147:2,3
Berry 11:25 13:5          50:10 52:7 75:8      called 44:5 52:18         105:6 111:19 119:3    clarification 11:6
  14:1,5 37:22 40:14    Boulevard 24:11          78:9 115:22 118:23      119:3 143:3,4,7       clarify 33:8 66:14,21
  40:21,23 43:5 63:7      63:2 114:13 115:23     133:24                case 1:2 18:21 34:13      103:2
  90:6 136:20             118:1,11,13,16       calls 78:4,6,13 98:25     48:17 56:2,12 64:7    class 9:16,20 60:17


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 158 of
                                       171
                                                                                                       Page 157

classes 60:25             98:16 105:16            18:20 19:4,8,11,22    courts 116:17             127:23 130:12,19
classmates 53:16          115:20                  20:7,10 21:6,13,17    covered 75:20             130:23 131:2
clear 110:12 134:19     computer 19:21            23:6,10 24:6,17,23    COVID 60:22             cut 101:1 131:16
clearly 31:23           concerning 57:20          25:2,5,8 26:4,6,12    cowering 41:9             137:13
close 31:22 37:17       concluded 150:18          27:1,11,19,20         cracked 42:24           cutting 101:5
  42:19 58:17,19,20     conclusion 71:11          28:11,25 29:4,12      crash 11:18 12:22       Cynthia 1:22 4:5
  69:24 74:24 76:4,5    confirm 81:24             30:1,11,16 31:7         45:15 46:3 63:3,13      152:5,14 153:5,20
  76:9,11 91:19,22      Congratulations           32:25 34:1,7 35:1,6     63:16 64:24 65:18       154:24
  92:2 96:15 99:14        10:3                    36:6 38:7,12,16,19      82:6 142:24 144:25
  135:24 136:1,21       connected 153:15          39:4,7,12 40:2          145:3                           D
closer 68:23            consent 4:17              41:24 42:18 43:11     Crest 9:17              D 3:12 118:23
closest 66:11,12        consider 90:10            43:12 45:1 46:10      critical 54:10          D-e-b-o-r-a-h 79:7
  136:23                  154:20                  47:3 49:14,20 50:4    Cross 3:6,7,9 64:2      d/b/a 2:11
club 90:15              Cont'd 3:9 146:4          50:25 51:10,19          89:11 146:4           dad 91:19 143:3,10
Cohen 1:15 3:3 4:1      contact 50:8,16 52:8      52:17,20 53:3         crunched 72:13            143:11,12
  5:2,5,7,14,15 13:17     94:25 96:1,3 101:5      54:15,16 55:1,10      Cruz 2:9 3:8 4:25,25    dad's 79:2 143:3,9
  26:3 50:17 52:8         118:10 122:8,15         56:7,15,24 57:14        23:13 24:14 28:8      damaged 72:2 80:18
  81:8 152:7 153:8      contacted 118:4           58:2 59:9 60:15         29:1 30:5,15 34:6     damn 76:18
  154:14                  122:21                  61:10,18,21 62:3,6      36:4 39:24 41:22      Dan 118:24
colleague 61:13         context 27:16             62:12 63:18 93:21       46:24 52:25 54:20     danger 69:25 70:11
college 53:20 58:23     continue 115:21           93:23 111:8 112:23      57:22 63:24 67:2      date 1:17 9:14
  59:12 103:22            116:1                   113:2 127:20            69:9 71:13 74:1         101:16 130:20
  138:14 139:16         continuing 34:1           145:15,23 148:15        75:5,17 76:2 84:15      139:10 141:2
  141:15                control 21:19 30:7,13     149:1,6                 85:7 89:12,13         Dated 153:17
collided 126:25 127:1     30:14 32:12,24        corner 115:11 122:3       93:16 94:2,6 97:24    dates 139:7,8,12
collision 12:6 45:15      33:17 35:15 39:4        137:8                   99:12,24 100:18       dating 139:24 140:16
  72:16                   67:9,17 126:16,20     corners 128:20            103:18 107:23           140:21
combination 73:7          126:21,24             Corporate 1:10 2:16       109:18,25 111:23      day 8:17 12:17,20,21
come 20:19 22:5         controlling 25:24,25      4:24 64:6 154:10        111:25 112:8,12,20      15:14 27:25 29:19
  29:13 61:22 97:25       26:2                  correct 14:11 25:9        112:25 113:3,7          45:25 73:4 83:7
  114:11 121:7          controversial 112:21      27:22 36:16 39:17       115:10 120:16           87:25 94:18 107:8
  154:18                conversation 44:18        58:12,23 66:8 67:1      121:15,22 122:6,18      108:4 109:6 110:8
coming 68:3,6 69:13       46:3 47:11,13           83:18 105:25            122:25 124:1            110:9 111:3,4,14
  69:16 75:7 102:19       48:14 49:6,8,23         114:13 122:9            125:11,21,25            113:21 115:2,16
  113:21 117:17           51:15,25 52:12,22     correlate 122:1,13        126:12,19 127:12        127:22 128:15
  135:7,12,14,22          52:23 53:4 56:25      correlation 111:21        128:12 130:20           129:10,10 130:22
comments 128:9            92:15 93:17,25        counsel 4:17 9:5          131:4 136:16            144:13 146:6
commission 151:14         94:7                    23:19 51:7 81:22        141:25 142:3,11         151:10 152:9,11
  151:15 152:15,15      conversations 44:24       85:10 93:15 150:15      144:18 145:11           153:17
  153:21,22               55:17 56:20,22          153:13,15               149:19                days 12:25 15:14
common 111:12             94:12                 County 1:1 151:8,10     curb 26:16 30:3 31:9      82:5
communicate 41:25       cool 18:3 60:3 86:8       152:3 153:3,18          31:11,14,20,24        deal 86:10 97:18
communications            87:8                    154:1                   32:2,5,8 33:6 34:16   Dearborn 2:6
  93:4,10,15            cop 105:21,22 106:18    couple 12:13 33:20        35:14,17,21 36:8,9    Deborah 79:6,7
companies 57:5            110:17                  38:6 42:5 47:12         36:23 37:5 66:14      Deceased 1:5,10
  86:23                 copy 23:18,23 24:7        63:20 76:14 82:5        76:12 127:7,10          154:5,10
company 1:11 55:24        149:21                  91:7 108:12 125:16      135:7,18 136:25       declaration 5:18
  154:11                Coral 2:11                137:2 146:7           curser 113:16           declare 4:15 5:19,20
competency 8:20         Corboy 2:5,5 3:3        course 23:25 54:15      curve 116:18,19,23      declared 6:1
complete 9:10             4:21,21 5:3 6:6,8       88:22                   116:24 120:18,21      decline 80:22 81:15
completely 7:24 36:7      13:10,15,16 14:4,6    court 1:1 7:10 8:1,11     121:18 123:14,14      declined 81:9,10,25
  46:12,13 97:17          15:3,13 17:18           24:1 154:1              123:16,19 127:15        82:11


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 159 of
                                       171
                                                                                                      Page 158

declining 82:2          discovery 4:3 52:19      84:22 86:22 87:25       145:3 154:4,5         estimate 44:1
def 88:21               discuss 29:7 83:12       88:14 102:24 103:3    Edgar's 44:14 91:19     evening 41:16 43:25
defendant 2:24 4:23     discussed 93:8           103:7,8 104:3,10        95:1,1,4,16,17,20       54:3 79:17
Defendants 1:12         discussion 61:1          109:19 110:21           141:3                 event 6:20 89:18
  154:12                distance 31:21 97:22     111:2 116:7,11,12     edge 30:22                101:4 104:20
Defendants/James          100:16 119:23          116:21,21 120:12      EDR 118:23,24           events 7:8 37:4
  2:16                  distanced 98:20          127:13 129:7 133:3      119:8 120:9,23        eventually 24:18
Defendants/Tesla        distant 90:8             143:2,8,9,19            121:23 122:11         everybody 8:2,25
  2:11                  document 38:24           144:15 146:6          Edward 10:20              21:1 22:15 23:9
definitely 67:3 73:3      52:11,14               147:15,19 148:1       effect 34:12            everybody's 7:16
  88:16 91:11 109:22    doing 11:23 15:24      drove 28:14 30:19       efficient 8:10,14       evidence 4:3
  110:20                  26:6 30:18,20          79:19 83:3 88:4       eight 136:23            evident 39:15
DEMETRIO 2:5              45:25 60:16,18         109:12,17 127:25      eighth 10:24 11:3       exact 16:14 101:16
demise 58:18              75:22 92:4,5 106:8     128:3 143:2,9,11      either 19:18 20:18,19     121:4 129:11 130:9
department 48:16          108:11 109:15        duly 5:8 152:10           44:14,19 45:11        exactly 33:9 45:24
  54:2 55:8,20            111:15 128:2,4       duper 60:9                51:23 55:2 57:4         47:17 49:12 53:8
depiction 63:2,13       door 72:2,5,19,25      dwelling 99:8             58:6 69:11,12,14        64:18 94:17 109:15
depo 19:25                73:17,20,22,23                                 73:23 76:4 87:4,17      117:3 119:7 123:23
deponent 150:12,16        75:14,15,20,22,24               E              131:9,11                132:21
  151:1                 doubt 46:17            E 3:12,12 118:23        ejected 41:20 42:1,2    Examination 1:21
deposed 56:3            Douglas 79:6           earlier 9:2 16:15         71:1,6,12,15,20,21      3:2 6:7 62:18 64:2
deposition 1:14 4:1     download 20:1,18         40:24 64:4,15 66:6    elaborate 86:12           89:11 146:4
  6:21 10:19 91:24      downloaded 119:8         70:23 83:16 101:10    electric 73:18          excited 58:25 59:8
  92:21,23 101:10       dress 138:23,25          131:4                 Eli 16:7                  60:9
  150:15,17,18 153:8    drive 12:25 14:21,22   earshot 87:12,13        email 150:1,2           excuse 33:1 56:18
  154:17,19,20            15:18 28:5 29:8      easiest 19:22           employed 54:18          exhibit 3:13,14,16
describe 11:4 30:11       30:19 34:23 35:4     east 31:11,12 32:6,21   employee 153:13,14        19:4 20:1 25:2,4,7
  30:12                   35:12 37:9 67:4        35:25 36:9,13         enabled 84:22             32:10 38:8 39:10
designated 14:17,18       79:20 87:24 88:9       114:12 127:10         ended 31:6 32:4,5         43:20 49:21 50:2
destination 16:23,24      88:10,12,21,25         135:7                   35:20 36:22 37:1        50:25 62:22 63:6
detail 73:12              89:3 109:16,16       easy 73:14 143:13         53:13 108:12 127:9      66:7 77:17 112:6
detailed 47:12            114:21 124:7         eat 12:5                  146:8                   112:10
details 47:15,18          142:16,18,21 143:4   Ed 129:15               ends 50:17 52:8         exhibits 8:16 19:18
  49:22 73:3,9            144:13               Edgar 1:4,5 9:17          118:13                  23:18 149:25
dialing 133:22          driven 13:5 14:1         10:17,19,21,22        enforcement 55:9        expected 17:12
different 22:24 30:25     15:10 32:7 34:22       11:5,7,9,11,13,17       57:25 71:9            expires 151:15
  61:10 91:10,10          79:21 83:21 87:20      11:24 16:6,15         engine 105:14 146:22      152:15 153:22
  92:8 97:20 107:7        87:22 88:2,5,6,17      34:22 46:25 47:1,2      147:10                explained 106:3
  123:11,11               124:2                  47:3,6,8 58:10,10     engulfed 75:4,7         explore 7:1
differentiate 10:20     driver 109:15 128:4      58:11,17,17,18,21     entire 55:15            extensively 47:9
difficult 8:4 54:9        142:15 152:8           58:25 59:1,18,19      entitled 154:18         extent 28:10,11 44:23
  89:18                 driver's 28:2 42:12      60:1,4 82:16,18       entity 106:3            eyes 71:4,7
digest 52:5               74:22 135:6,8,9,11     90:12,20,22 96:4,4    entrepreneurial
digitally 60:18           135:12,14,21 136:7     113:21 118:23           58:22                            F
Direct 3:3,4 6:7          136:17                 129:2,21 135:2        equivocal 34:3          face 40:8
  62:18                 drives 109:23            136:8 139:13,13       especially 60:22        Facebook 138:10
direction 36:19         driving 7:7 13:4         140:20,24,25            75:19 91:25 98:19     faces 51:3
directly 65:13 135:8      14:10 17:24 18:3       141:20 142:12,17      Esperanza 95:1,18       facial 136:11
disable 85:12             18:15,24 24:20         142:17,23 143:3,8     ESQ 2:2,5,9,14,18       facing 36:22,23 37:2
disabled 85:6,13          26:10 28:20 35:10      143:9,13,14,15,16       154:14                  127:10 135:11
disagree 52:10,21         65:1,3,6 66:1,2        143:17,19,24 144:2    ESTATE 1:4,9 154:4      fact 14:11 85:13
disclosing 93:9           67:13 80:2 83:17       144:7,9,14,18,22        154:9                   91:17 119:2


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
   Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 160 of
                                        171
                                                                                                       Page 159

facts 6:17 94:20            83:20 100:12 108:8   FL 2:4,11,15,20        formally 54:17          Gables 2:11
  108:3                     127:3                  154:16               Fort 1:24 2:4 7:6       Galleria 11:25 16:17
fair 57:17,18 63:1,12    feeling 92:21 98:8      flame 75:4               24:11 48:15 55:19       16:18,25 17:10,18
  66:4 95:2 110:24          140:17               flames 75:7 77:1         102:14 117:24           18:8,12 29:5 64:14
  111:8 125:2 136:12     feelings 92:18 97:16    flashers 37:13           124:3,8 146:11,19       65:15,22 113:17
  144:10                    98:6,14,15 99:11     Flip 13:24 23:11         153:17 154:23           114:10,11 116:2
fairly 30:19 36:22          99:17,21 100:7,14      32:23 38:10 61:17    found 15:21,25 60:8       128:22 129:3
fall 60:16 61:4             100:14                 94:4 113:1             77:20,23              gap 96:13
falling 97:12            feels 13:18             Florida 1:1,8,11,24    foundation 46:8         garage 64:19
falls 33:12              feet 74:13,18 76:14       2:12 4:7 103:25        51:16 52:13           gears 141:19
familiar 8:19 13:7          76:14,17,19 136:1      151:8,10,14 152:2    four 96:14 124:10       general 50:17 52:9
  73:21 118:22 119:2        136:1,23 137:2         152:7,14 153:2,18    four-way 37:13            82:22 99:4 114:4,7
families 44:15,17,19     felt 83:22                153:21 154:1,8,11    frame 27:15 54:7,12       123:22,25 142:25
  45:12,13               female 48:23 49:3         154:23                 56:4 85:18            gentleman 137:20
family 10:25 14:18       figure 8:11,21 41:14    flush 73:22 75:14,25   frank 18:2                138:2
  14:25,25 45:2             42:20 50:4           focused 147:9          free 7:22 9:4           genuinely 147:25
  46:21 48:6,8 60:22     figured 92:22 97:21     focusing 54:12 66:1    frequent 109:21         George 2:23 20:24,24
  78:25 80:13 82:8       filed 4:5 88:7            129:8                frequently 91:8,12        21:18
  85:19 86:11,12         fill 16:3 28:12         follow-up 64:8 146:1   friend 47:6 90:7,8,10   getting 12:9,11 18:5
  94:23 98:18 99:9       final 36:9,24           following 5:18 52:11     104:14 106:7 111:6      42:15,16 59:11
  100:11 145:24          finally 43:23,25          58:14,15 62:2          111:11 140:23           76:16 107:16 145:6
fans 11:1                financially 153:16        94:22 97:1 103:9       141:1 143:16,17       GG 152:15 153:21
far 13:23 14:23 21:3     find 6:17 44:12 55:16     103:12 105:24        friendly 91:18 97:4     girl 138:21,23,24
  25:12 31:19 39:16         56:19                  110:5,5,6 145:20       100:18,21             girlfriend 140:5,11
  65:10 88:18 119:25     finding 54:8            follows 5:9            friends 11:14 12:10       140:24 141:3
  126:4                  fine 9:6 47:7 48:3      foregoing 153:9          58:12 64:14 82:8      girls 140:14
farther 33:24 34:12         56:14 59:7 63:24     forever 10:18            82:15 96:5,7,8,11     give 9:7 39:6 54:7
  34:14,18                  82:13 99:25 103:16   forget 30:14             96:23,24 103:4          70:18 71:7 79:4,4
fast 27:1,4,24 28:6,19      112:5 142:8          forgive 130:10           104:12,13 139:6         81:15 82:1 93:2
  29:7 30:20,21 35:4     finished 50:19 68:16    form 13:9,13 15:1,12   friendships 59:15,15      104:17,17 111:23
  35:9,12 69:18          fire 32:6 36:1,7,10       17:17 18:18 24:14    front 17:19 24:8          113:1
  105:21,22 108:19          37:25 40:16 45:16      24:21 26:25 27:18      33:21 36:23 37:4      given 6:21 56:1 73:5
  109:8,12,17 117:9         49:19 74:23 75:13      28:8,22 29:1,10,23     40:13,18,20 67:16       102:5
  117:14 120:2,3,7          75:21 76:24,25         30:5,15 33:23 34:5     73:1 74:20 75:13      giving 27:15 55:2
  121:5,6,10,12,13          77:3,6,7,8,11,13       34:6,25 35:3 36:4      76:20 106:21,25         82:2
  122:14,24 127:5,7         127:11 134:1,7,24      39:24,25 41:22,25      107:6 108:7,8         glimps 121:9
  128:1,3 129:14            136:2 137:9            42:3 49:10 52:13       111:6,11 117:17       go 8:22 11:2 13:23
  130:22,25 142:16       firefighter 137:8         54:20 57:7,22 59:2     118:15,16 120:24        23:5 36:12 50:6,20
  142:18,21 144:13          138:1                  59:17 67:2 69:9        122:7,20 125:4,4,5      51:4,10 53:12,19
  144:15                 first 5:8,12 10:23        71:13 74:1 75:5,17     125:9,19                59:12 60:5,24
faster 28:16,23 107:3       11:20 18:24 39:22      76:2 80:24 81:18     front-end 75:3            62:13 63:22,23,25
  131:2                     54:22,23 56:3          84:15 85:7 97:13     FSU 138:17                67:3,15 70:19
father 64:6 85:20           64:15,19,21 69:12      98:25 100:3 109:11   full 95:13                75:10 78:14 79:15
  86:23                     75:3 76:10 79:5        109:20 111:9         fully 75:3,7              80:4 85:2 90:11
father's 86:23              91:7 95:9 110:1        120:14 121:2,20      further 4:13 89:6         95:7 96:19 103:11
feature 84:12,21 85:5       116:23,24,24 118:4     122:4,16,22 123:21     126:5 145:25            103:24 110:7,7,8
  85:12,22 86:1,16          118:10 126:25,25       125:7,15,23 126:7      148:14 150:12           113:7,25 114:3,21
  87:2,17 88:3              133:17,19 135:3        126:17 127:2,18        151:1 153:12            115:7 116:15,15,16
features 73:25              140:14,14              128:8 130:15,24                                116:23 117:6
  136:11                 FIU 139:20                136:13 144:16                 G                121:18 123:6 124:3
Federal 102:11           five 39:21 51:22        formal 55:2 57:19,24   G 141:13,14               124:8 130:22,25
feel 7:21 9:3 69:25         53:10 74:13 136:1    formalize 62:7         G-u-i 141:10              131:2,20 138:16


                                           **CONFIDENTIAL**
                                        United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 161 of
                                       171
                                                                                                     Page 160

  149:8                   141:22 142:2,4,10    H 3:12                 help 19:1 54:11,11        121:19,24 122:12
goes 21:3 70:3 95:15      145:17 148:16        H-o-l-m-a-n 146:17       56:5 74:13              122:20 130:21,23
  139:19 141:17           149:16 154:14,15     Hagerty 48:20 49:1,9   helpful 113:15            131:3
going 6:16,25 7:2,18    good 6:12,15 7:25        49:23 50:12 51:15    helps 79:1              hours 16:11 44:2,4
  9:9 10:1 15:22 18:6     28:15 42:5,5 60:14     51:23 52:11 53:4     heretofore 4:4            48:6 49:19
  18:7 19:2,9 21:24       64:3 89:12 94:17       55:3,18              Hewlett 1:22 4:5        house 17:1,3 18:11
  23:22,25 24:24          96:22,24 116:17      Hagerty's 52:22          152:5,14 153:5,20       29:7 53:14 60:20
  27:2,24 28:7,15,21      139:6 140:23 149:1   hair 138:3,22,25         154:24                  79:13,15,22 80:1,7
  28:23 29:6,8,9,21       149:16,18            half 91:3,3            hey 13:24 71:11           83:4 87:4 102:23
  30:10,23 31:6,7,8,9   Google 113:11          halfway 8:8              84:24 86:6 88:20        103:10 119:17
  31:10,12 35:2 37:1    gotcha 11:10           Halston 1:8 2:12       high 13:6                 125:3 126:9 127:16
  38:17 39:14 46:6      gotten 71:1 78:12        154:8                higher 146:23             129:3
  47:21,25 49:14          145:9 147:14         hand 5:5,16 39:16      highway 102:13          houses 124:9,10
  51:25 53:13,19        government 55:23         84:25 132:11 146:9   hip 43:1                  125:10
  59:4,5,14,20,25         106:2 107:24         handles 73:17,22       hisself 143:6           How's 38:13
  60:11,17,17,18        grabbed 76:22            75:14,15,20,22,24    hit 36:9 72:8 126:21    Huh-uh 112:8
  61:8,8 62:3,6,9,10    grade 10:24 11:3       hands 40:8               127:8                 hundred 60:13
  62:19 68:2 69:18      graduate 61:6          hang 16:4 17:6 20:9    hitting 31:9,11 35:24     121:16 129:22
  81:17,18 88:19        graduation 12:13,18      38:15 95:3 96:9,12     35:25 69:24             140:1
  90:3 93:7 94:3        grassy 32:21             143:24               hold 19:8,15 40:17      Hundreds 109:2
  98:18 102:6,13,21     gray 88:1 126:9,15     hanging 12:12            55:5                  hung 17:7 144:2
  103:10 105:21,22        137:21 138:3         happened 34:3 35:17    Holiday 124:7           hurt 59:4
  108:19,21 109:8,9     great 8:15 9:13 10:2     37:20 42:6 44:11     Hollywood 102:14
  110:11,18 111:13        10:9 11:14,14          45:23,24 46:15       Holman 146:11,14                   I
  111:24,25 114:5         19:23 20:3 92:7        47:9,19 53:10          146:14,16,17          icon 20:12 21:6
  116:11,22 117:11        94:5 150:7             54:24 68:8 70:6      home 17:5,11 18:7,12    idea 27:9,12,12 28:15
  117:14,18,25 120:2    ground 40:20             71:18 82:9 94:17       49:15 79:18 83:3        28:19 85:17 94:17
  120:3,7,16 121:5,6    group 1:10 2:16 16:4     98:13 99:15 105:18     89:22,23 143:13         115:18 118:21
  121:9,12,13,18          16:8 64:7,13,15        106:4 107:8 112:14   homecoming 139:3,7        137:24
  122:2,14,20,24          154:10                 117:2 118:20         homicide 80:23 81:6     identification 3:13
  124:18 127:5,7,8      groups 56:12             126:20,24 129:4        81:11                   3:14,16 25:7 39:10
  129:13,14,22          guess 11:2 15:9 16:8     140:18,25 145:1      Honda 13:1 18:2           50:2 152:9
  130:17,17 137:6         26:24 27:3,10        happening 31:25          111:15 146:5,11,14    identified 54:18
  138:9 139:6 140:1       30:24 32:20 47:10      107:7 108:3            146:21                identify 8:20 54:12
  140:2,4,9 142:6,9       62:10 75:12 81:14    happens 100:10         hone 55:13                56:12
  149:8                   98:13 99:19 111:1    happy 60:7             honest 21:3 36:7        II 47:1
Goldberg 2:18,18 5:1      115:22 127:8         Harbor 117:1,6,12        42:14 61:8 71:24      III 143:15
  5:1 19:13,15,17,24      128:14               hard 92:17 113:14        102:20 120:1          IL 2:6
  20:11,15,22 21:9      guesses 27:9           HARNETT 2:5              132:15 142:7          im 127:20
  23:16,23 24:3         guessing 15:9 27:14    hazards 37:13          honestly 144:6          imagine 98:17
  38:17,22 43:9         guesstimate 15:10        131:20 132:22        hooked 11:20            immediately 37:12
  44:25 46:8,22           51:21                  133:10               hospital 42:5,10,23       131:5,19
  49:11 50:21 51:5      guidance 93:2,11       he'll 13:20 51:8         48:11 50:18 52:9      impact 42:8
  51:16 52:13,24        guy 92:7 133:21          148:20,20            host 21:19              important 8:6 24:7
  54:6 55:5,25 56:11      134:2                headed 102:15,17       hot 37:16 74:16,19        37:3
  61:22 62:13 79:4      guys 12:9 39:2 59:13   heading 123:3            74:25 76:18 77:4      impossible 82:10
  80:24 81:17 84:24       65:15 83:12 114:11   hear 13:11,17 87:11      136:4                 impression 35:15
  85:2 93:1 98:25         115:2 116:1 123:8      98:3                 hour 30:24 44:11        Improper 52:14
  99:22 100:2 103:15      128:23 149:18        heard 97:15,25 98:5      46:7 84:14 106:8      Inaudible 4:22
  104:19 107:9,11         150:8                  98:5                   108:1 109:19          incident 45:22 49:13
  111:7,9 112:6,9,19                           hearsay 99:1             111:14 117:15           106:5 110:8 111:20
  112:22 125:8                   H             heaters 147:7            119:18 120:10,25      incidents 110:1


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 162 of
                                       171
                                                                                                   Page 161

included 48:16          James 1:8,9 2:24      25:17 29:24 30:10      91:9 92:3,4,17        LASH 2:18 154:15
including 85:20           4:24 45:2 64:6      31:4,10 32:2,21        97:19 98:5,9,11,14    latch 73:20
incoherent 43:14          154:8,9             33:13 35:19 37:22      99:19,24 101:15,17    late 7:2
inconsistencies 123:8   Jenny 88:24           41:8,9 43:15,18        101:21 102:20         Lauderdale 1:24 2:4
incredibly 109:21       Jim 57:10 88:24       47:13,18 60:4,20       103:3 105:9 108:17      7:6 24:11 48:15
indent 72:7,10          join 24:15 28:9 29:2  67:4,14 68:1 69:10     111:10 112:2            55:20 102:14
INDEX 3:1                 30:17 39:25 46:9    72:11,13 74:11,13      113:13 115:14,20        117:24 124:3,8
Indiana 9:23 10:1,15      46:23,24 51:17      74:13,21 76:23,25      117:9 118:25 120:1      146:12,19 153:18
  59:5,21 60:1,1,12       52:16,25 53:1       77:12,13 82:6,7        120:6 121:8,12          154:23
  61:6                    57:23 100:4 116:10  90:3 91:11,12,12       123:6,10 125:16,21    Laurie 2:14 4:23
indicate 4:19           Jr 1:10 2:5,16 4:24   91:25 92:5,18 99:7     127:16 129:9,11,18      13:13 63:24 64:5
individually 1:9          11:5 47:6 58:21     101:1 102:12 104:3     129:19 130:1,1          146:3
  154:9                   59:1 64:6 154:10    109:7,13 113:25        131:7 134:2,3         law 2:2 55:9 57:25
inflammatory            Jr.'s 58:18           114:1,24 115:15,25     136:5 137:2,12,23       71:9
  128:10                JUDICIAL 1:1 154:1    121:7 123:13,22        138:6,21 139:2,9      lawful 4:2 5:8
informally 54:17        Juliana 104:15 105:1  131:13 133:17          139:15,17,19          lawsuit 7:9 9:11
information 82:9          138:11,13,21,23     134:14,25 135:2        141:15 144:11,21        93:18,18 94:1,9,13
  104:17                  139:5 140:20,23     137:1,2,9,13,17        144:24,25 145:1,2       94:14,15,19
infrequently 95:3         141:1 148:10        138:2 141:19 142:7     145:9 147:5,10,11     lawsuits 94:8
initial 42:8            Juliana's 104:16      143:1,7 144:12         147:17,17,23,25       lawyer 13:18 56:22
initially 65:15 76:8      138:10,19           147:18                 148:2,4,4,5             93:5 97:25 98:1,2
  77:20                 July 139:10          knew 10:22 30:18,19    knowing 40:23 69:5     lawyers 8:4 63:20
inject 42:1             jump 13:20 54:6 64:9  30:20 60:4 88:16      knowledge 63:4         lead 123:8
injuries 42:20            90:3                103:11 109:15,15       144:20                leading 11:18 17:14
inner 26:17             jumped 31:13,20,24    109:16 120:3 128:4    known 55:21 90:25        45:18
Instagram 83:1,2          32:2,8 33:6 34:16  know 6:19 7:15,17,18   knows 19:25 20:1       leads 49:2
instruct 27:8             35:14,17 36:8 37:5  8:8,21 9:6 10:15,16                          leaning 138:4
instructed 84:12          127:7 133:11        10:17 15:3,3 16:13              L            lease 146:8,11
insurance 55:23 57:4    Jungle 116:16,16      17:6 18:23 19:6       label 66:11            leather 147:6
intend 9:8,8            jury 99:13            20:4 21:12,25 22:1    lack 75:16             leave 16:24 81:18
intended 16:23 18:6                           22:24 23:2,19         lane 25:18 26:15,16    leaving 19:12 53:4
interchangeably                   K           26:23 27:7,13           26:17,17 29:22         65:22
  115:25                K 3:12                31:22 32:15,19          30:3,9 31:17 35:9    led 12:4 16:9
interest 7:16 57:3      K-e-r-r-i 49:2        33:9 35:8 36:11         35:10 66:11,12,13    left 17:18 18:8 26:19
interested 92:3         keep 38:12 91:5,5     38:19 40:10 41:9        66:13,14,15,20,24      26:21 27:21 29:22
  153:16                  94:22 96:1,25       42:24,24,25 44:6        66:25 67:4,7,14,19     40:24 43:22,23,25
interests 57:1            116:7 138:11 142:5  44:10 45:7 46:1         67:19,20,23,25         46:6 48:5,9 53:11
interrupt 27:6            142:8               47:1,21 48:11,22        68:2,15,18,23,25       57:17 64:14 65:15
  141:23                keeping 58:9          49:12 50:19 51:18       69:7,8,12,12,18,22     66:16,24 67:19
introduced 64:4         Kelley 10:10 59:22    51:20 53:9 56:11        70:13 110:12,15,20     68:5,12,20,20
  90:23                 kept 58:14,15 95:23   56:11,15 58:17          125:14,18,18,22        79:11 117:6 123:2
invested 92:4             97:2                59:10 60:11 61:7        126:4,8,13,14,14       124:3 125:13
investigation 81:6      Kerri 48:19 49:1,9    63:8 64:10,20,23        128:14 131:10,10       128:22 129:2
investigator 48:19        49:23 50:12 51:15   65:2,11,21,24           131:11,12,13,18,18     135:12 137:13,13
investigators 13:3        51:23 52:10,21      66:18,20 67:7,13        132:12,16              137:19,19
  54:2 57:13,25           53:4 55:3,18        70:3,7,25 72:10,16    lanes 35:2 66:7,7,10   leg 42:25
  71:10 80:23 81:11     khaki 138:3           73:13,16,18,18,19       66:12 114:23         legal 13:20
involve 93:7            kid 53:17             74:23 75:6,6 77:1,7     116:10 131:15        lengths 33:20 34:18
involved 81:7           kids 10:13,14 90:16   78:23,24 81:21,22       132:13               Lenner 16:7
                          99:10               82:12,15 84:4,5,5,7   Large 4:7 151:14       let's 21:5 45:1 112:3
         J              kind 12:24 15:21,25   85:9,17 86:11           153:21                 122:25 131:1
Jake 147:15,20            16:7 17:7 18:25     88:13,19 90:19,20     Las 115:7,12,15          140:10


                                         **CONFIDENTIAL**
                                      United Reporting, Inc.
   Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 163 of
                                        171
                                                                                                      Page 162

letting 20:25 21:11     long-time 10:25          50:12 92:6             92:11,14 96:12         minutes 38:6 39:22
   22:10                longer 48:1             mall 11:25 40:25        98:11 99:7 102:4        51:22 53:10 61:25
liability 1:11 154:11   look 8:19 28:17          64:14 65:15,22         106:18 107:2,18        mirror 68:12,20,20
license 28:2 152:8        38:13,20 39:13         113:17                 109:1,12 111:11         69:11,13
lieu 4:13                 50:19 69:13 77:24     man 40:19 86:6          117:16 119:22          model 73:16,21
life 28:6 34:22 58:14     135:1                 manner 4:18             121:3 123:7 127:3       105:9 147:1,4
   58:15 59:1,16 92:6   looked 30:13 68:1       map 112:21 113:3,9      127:25 131:8,16        modifications 105:14
light 77:7 115:15,15      72:5,8 107:15          113:11 123:1,11        134:20,23 140:17        146:22
lights 106:11 110:16      129:19 133:23         maps 113:12 123:9       147:21                 mom 79:2 95:1,17
   116:4                  134:14                Mar 116:15             means 28:13 39:19       moment 41:7 61:20
liked 90:23 144:12      looking 24:23,25        March 9:15 101:23       57:24 134:22           moments 36:10
limit 26:22 117:13        38:23 39:16 66:5       101:25 105:19         meant 13:25             monitors 22:17
limited 1:11 84:13        67:22,22 69:11         106:5 110:3 152:16    media 82:14,25 96:8     Monserratt 1:4,5
   96:3 154:11            71:25 108:7 129:16     153:22                 96:12                   9:17 10:17 16:6
limiter 86:7,13 87:7      129:20                Mariana 95:4,22        median 66:12 67:7        45:13 46:21 47:1,1
   88:6,7,7             looks 26:12 48:15       MARION 2:13             67:14                   47:16 48:7 58:10
limiting 84:12,21         134:23 137:21         mark 23:22 38:7        meet 10:23 16:1          58:11 91:18 92:9
   85:5,12,22 86:1,16   loop 58:11               49:21                 meeting 4:8 62:5         92:25 93:18 94:7
   87:2,17 88:3         lose 67:9               marked 19:3 24:1        145:21 150:10           94:13,23,24 145:24
line 110:21 118:12      losing 30:13             25:6 39:9 50:1 66:6   members 44:15,17         154:4,5
   128:19               loss 89:17 99:5          77:17                  45:12 48:7,8 80:13     Monserratts 98:19
listen 54:22 63:21        100:10                marking 112:7          memorialized 49:7       month 80:9,11
   67:21 71:3 123:23    lost 30:14 35:15        Marriott 117:1,6,12     58:6                   months 91:7,16,22
lists 81:8                67:16 97:18 98:9       117:24 119:11,12      memory 82:23             92:10 101:24
literally 62:10           99:9 100:8 126:15      124:4,8               men 41:17               morning 6:9 64:3
little 6:13,24 16:8       126:20,21,24          MARTIN 2:18            mentioned 16:18          89:12
   25:15,15,18 28:12    lot 10:13,14,15 27:14    154:14                 70:23 76:8 83:16       mother 85:20
   29:25 31:5 34:3,12     28:14 35:22 40:18     Martinez 1:5 9:17       101:10                 move 21:7 51:2 69:21
   34:14,17 38:10,10      91:23 92:11,19         10:18 46:21 48:7      Mercedes 143:10,22       70:9,13 78:1 94:3
   42:8 47:9 56:1,4       99:8 101:7 107:3       58:10 154:5           messages 87:16           97:21 128:9
   57:11 59:3 60:10       117:18 143:12         Martinez' 45:13        met 11:24,25 90:14      moved 123:2 125:13
   67:17 70:16,19       loud 50:23              Marty 5:1 39:1 50:24    90:17                   125:22
   73:19 90:4,7 93:2    love 10:1,1              93:12 111:25 142:1    mgoldberg@lashg...      moving 32:16,17
   96:16 97:23 98:20    loved 88:21              149:14,17              2:19                    33:2,3,4,16 120:15
   101:9 113:13 114:5   Loyd 1:8 2:12 154:8     Massachusetts 59:6     middle 25:18 26:13       122:23 136:12
   116:22 117:17        lprimus@smb-law...      Matt 147:25             29:22 30:9 31:5        muffler 146:22
   119:23 132:7           2:14                  matter 4:16 5:19,21     35:2,9 67:4 68:24      multiple 15:7 21:23
   134:18 140:19        luck 149:1               6:2                    69:17 123:14,14,16     mute 20:6
   141:20 142:12,19     lung 42:25              Matthew 103:17,18       128:14 131:13,17
lives 59:11                                      103:22,24 104:3       midwest 9:25                      N
living 60:19,19                  M               105:3,7,23 106:19     mile 44:13 127:16       N-i-a 95:12
LLC 1:10 2:16           M 3:12                   106:25 107:1,5        miles 12:3 30:24 46:7   name 4:20 5:12
   154:10               M6 143:9,20 144:24       110:7,9,12             84:14 106:8 108:1        17:20 40:19 48:19
LLP 2:8,18 154:15        145:4                  Matthew's 103:19        109:19 111:13            48:24 64:4,5 79:2
local 88:19             Ma 9:17                  105:9 147:20           117:15 119:18            86:24 89:13 95:13
location 77:18,19       ma'am 79:8,14           mean 14:21 25:14        120:10,25 121:18         95:21 103:13
log 119:6                103:23 104:2            32:22 35:7 36:2        121:24 122:12,20         104:14,16 139:14
logistics 45:24          113:18 146:20           37:8 42:22 45:17       130:21,23 131:2          141:6 146:13
long 28:2 34:3 39:22    main 115:15              45:18 46:14 47:5,7    mind 36:19 46:16        named 95:10
   43:17,19,21 51:14    majoring 10:7            47:22 54:22 55:11      63:22 73:6 150:3       names 16:3 40:18
   51:14 90:25 91:5     majority 60:25 65:1      59:18 60:10 73:2      minute 61:17,20           78:22 79:5 115:25
   101:17 138:25        making 41:8 43:15        76:12 77:5 84:9        132:4,7                narrow 56:18,19


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 164 of
                                       171
                                                                                                     Page 163

National 55:21           50:25 62:22 63:6     occurrence 109:22         96:20 97:11 98:3      opinion 142:15
nature 44:23             66:13,14,24,25       office 154:18             101:9,15,22 102:7     opportunity 41:3
NAUGHT 150:12            68:25 69:7,7 73:5,7  officer 39:15 48:23       102:19 103:15,15      opposed 47:6
  151:1                  78:16 91:16          officers 71:9             104:19 105:18         option 74:21
near 24:11 32:20        numerous 83:18        OFFICES 2:2               108:14 110:22,25      order 107:1 149:5,22
  37:15,23 66:14                              oh 7:12 21:17 26:4        112:22 113:2,2,10     ordered 149:7,20
  74:15 76:20 94:11               O             50:3 51:9 78:11         113:11 114:8,15,20    ordering 149:3
  94:11 131:10,10       oath 4:14 5:9 152:1     85:1 86:8,11 87:8       115:5,5,19,21         ordinarily 13:21
necessarily 93:7        object 13:9,13 15:1     145:23                  116:1,7,15 117:5,9    orientation 113:13
necessary 61:18           15:12 17:17 18:18   oil 80:14                 117:19,21,22 118:9    originally 59:24
need 7:21 9:3,5 38:24     24:21 26:25 28:22   okay 6:15,24 7:9,13       118:18 119:2,7,16       146:24
  51:5 83:11 142:4,5      29:10,23 30:5         7:24 8:1,22,23,25       120:8 121:15,22       outcome 30:25
needed 92:22 139:7,8      33:23 34:5,6,25       9:16,20 10:23           122:6,25 123:16       outline 134:25
  139:12 141:1            35:3 39:25 42:3       11:10,20 12:4,9,13      124:6,18,25 125:11    outlines 135:1
  143:14                  49:10 54:6 57:7       12:16,24 13:10,15       125:21 126:3,12,19    overall 47:13
needs 47:24               59:2,17 81:18         14:7 15:8,16 16:9       127:12 130:17         overhead 8:18
negative 97:16 98:6       97:13 109:11,20       17:2,9,14,20,23         132:9 133:8 135:20    Overtalk 22:22 115:9
  98:15 99:11,17,21       120:14 121:2,20       18:5,20 19:2,6,8        136:6 138:9,13,24       117:4
  100:7,13                122:4,16,22 125:7     20:10,10,22 21:17       141:3,13,15 142:5     owned 86:22
negotiate 127:23          125:15,23 126:7       23:15 24:3,6,10,17      142:10 143:18
neighborhood 60:20        127:2,18 128:8        25:11,19,20 26:6        146:21 147:14,24                P
Neither 76:5              130:15,24 136:13      26:12,15,19 27:1,4      149:7,8,9 150:7       P.A 2:2,13
nervous 6:13              144:16                27:19 28:11,19        Olas 115:7,12,15        P.C 2:5
never 6:21 86:10        objecting 27:17         29:4,20 30:11         old 103:18,20 133:21    p.m 1:18 150:18
  88:18 92:15,16        objection 13:11,17      31:19 32:12,25          134:2                 page 3:2 50:11 52:7
  93:25 94:1 100:11       24:14 28:8 29:1       33:5,11 34:21         older 47:1 95:4,20        138:10
  128:2,7 130:18,22       30:15 36:4 39:24      36:15 37:3,24           103:6,11,13           Pages 153:10
  130:25 131:1            41:22 43:9 44:25      38:12,14,16,21,25     Olive 2:15              Palm 2:15
Nia 94:25 95:10,15        46:8,22 51:16         39:1,7 40:2,5,10      once 18:8 26:8 27:3     paragraph 50:16
  96:4,5,6,9              52:13 54:20 55:6      41:21 42:18 44:21       30:8 31:24 33:8         51:6,9 52:6
night 43:24 57:20         57:22 67:2 69:9       47:5,7,19 48:5,14       35:17,23 36:19        parents 44:6 47:11
  79:22 83:4              71:13 74:1 75:5,17    49:1,6 50:4,10,18       37:3,15 42:22           78:9 83:5 84:11
noises 41:9 43:16         76:2 80:24 84:15      51:1,10,21,23 52:3      43:14 45:21 52:2        86:2 87:10 88:13
nonresponsive             85:7 98:25 99:22      52:18 53:11,15,19       57:9,17 61:6 65:16    parents' 78:22 89:23
  128:10                  100:2 107:11 111:7    54:1 55:1 57:3 58:9     66:17 67:12,14        park 37:12 73:24
normal 77:6,9 147:1       111:9                 60:15 61:12,21          69:16 70:6 71:4         131:8,19 133:10,11
north 2:6,15 25:12      objectionable 13:23     62:12,17,21 63:1        72:14 74:6 76:16      parked 44:12 131:6,7
  36:23 102:15,17       objections 4:18 52:24   63:17 64:1,11,22        82:5 87:6 92:16,20      131:22 132:8,11
  127:10 132:1          observations 41:15      65:6,21,25 66:11        96:3 98:8,9,17 99:5   parking 44:12
  135:11                  55:3                  66:19,23 67:6,24        100:5,9 101:7         part 21:22 49:22
northbound 25:9         obviously 24:25 25:8    68:18,25 69:3           108:5 111:13 120:5      96:13 137:9
  26:10 37:2 102:13       26:10 36:25 64:24     70:10,20 71:16          121:3 127:5,25        participant 21:9
  114:23 116:9            65:19 74:20 97:17     72:19,22 73:21          128:3 129:7 132:17    participating 4:9
Notary 4:6 151:14         111:20 120:3          74:3 77:3,16,22         136:9,24 140:8        particular 17:4 27:15
  152:6,14 153:21         133:25                78:2,16,19 79:2,6,9     148:8                   29:8 61:5
notebook 51:24 52:1     Occasional 94:25        79:15,21 80:16        ones 55:17              particularity 56:5
notes 52:22 153:11      occasionally 142:20     81:16 82:13,19        online 61:1             parties 4:16 6:4
notice 4:4              occasions 83:18         83:2,6,10,16,23       open 20:16,18 55:11       153:14
nowadays 119:3            111:2 130:7 144:11    84:4 85:9 86:19         67:19 75:24 140:3     parties' 153:15
number 25:2,4 28:18     occurred 7:8 16:10      87:1 88:9 89:23,25    opening 37:4            pass 35:1,2 70:15,18
  32:10 38:8 43:20        63:3 84:2,18 85:16    90:25 92:12 95:5,9    opens 73:20 102:12        110:19 115:12
  43:20 49:21 50:13       114:8 119:4 131:5     95:17,20,23 96:17     operate 73:17             117:5,23 123:2


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 165 of
                                       171
                                                                                                       Page 164

  125:13,18 128:14     permission 88:25           64:10 79:3 104:21     previously 101:11      professional 1:22 4:6
  129:9,12,14            89:2                     154:18,19             Primus 2:14 3:6,9        10:7 61:9 148:18
passed 13:5 18:16,24   person 4:14 24:7         plus 121:16               4:23,23 13:9,13,14     152:6 153:5
  24:19 25:13,17,21      50:12 61:2 81:8        pocket 78:5               15:1,12 17:17        program 90:15
  26:9,11,15,19 27:2     95:9 137:12 139:21     point 6:17 13:5 16:19     18:18 19:9 24:15     prom 139:3,8,11
  27:21,25 29:12,20    Personal 1:4,9 154:4       18:14,23,25 23:24       24:21 26:25 27:5     propped 72:25
  29:24 30:9,16 37:9     154:9                    28:5 30:7 34:21         27:17 28:9,22 29:2   proud 9:22
  46:5,6 66:15,23      pertinent 9:11             36:15 37:5 42:16        29:10,23 30:17       provide 80:22 81:11
  68:11 69:1,20 70:2   Phil 4:21                  44:6 54:11 67:6,10      33:23 34:5,25 35:3   provided 24:1 123:9
  105:21 106:8         Philip 2:5 27:6            69:7 92:12 97:11        39:25 42:3 46:9,23   providing 81:9
  115:13 120:2,7       phone 78:3,5,6,12          117:23 123:9,10         49:10 51:17 52:16    Public 4:6 151:14
  121:5,7,9 123:24       107:14,20 109:7          136:6 150:6             53:1 57:7,23 59:2      152:6,14 153:21
  124:2,21 125:4,5       128:24 133:22          pointed 123:13            59:17 63:22 64:1,3   pull 30:3 37:8 38:9
  129:15 130:4         phonetic 141:5 148:3     pointing 36:20 120:6      64:5 67:6 69:19        73:19
passenger 72:2,19      photo 3:13,15 25:1,6     pole 72:7,8,9,13          71:16 74:3 75:10     pulled 64:19 84:9
  83:21                  25:21 26:13 32:8       pole's 72:18              75:23 76:7 79:7        105:20,22 106:11
passenger's 42:12        38:4 39:9,16 40:3      police 3:16 13:3          81:4,20 84:17 85:4     106:17,20,22
  71:2 72:4,11,25        43:20 53:18 137:7        39:15 48:15,16          85:9 89:5 97:13        107:16,22 108:4,18
  74:10,15 135:10        137:16,16,17,18          49:22 50:1 52:6         100:4 109:11,20        110:17 131:10,11
  136:18,21            photograph 62:23           54:1 55:8,20            120:14 121:2,20      punctured 42:25
passes 125:11            63:1,6,10,12 66:5        106:10 118:3,9,14       122:4,16,22 123:21   Purdue 60:2
passing 35:1 64:24       77:16                    133:24                  125:7,15,23 126:7    purpose 12:10 112:9
  65:19 66:25 67:5,8   photographs 8:17         pop 21:25 22:25 48:2      126:17 127:2,18      purposes 4:3 94:18
  67:12,18,23 69:19      35:22 62:7,20          popped 75:16              128:8 130:15,24      pursuant 4:4
  69:21 70:8,15,17       71:25                  portion 66:9              136:13 144:16        put 5:16 19:18 28:18
  106:15 121:11,25     photos 8:18 38:2,4       positive 130:6            146:1,3,5 148:13       32:18 34:14 37:12
patch 32:21              137:5                  possibly 72:2 97:15       148:22 149:3,7,17      37:13 38:14,17
path 113:25 114:1      physically 4:11          post 22:16 82:14          149:20 150:2,7         40:6 52:11 60:24
  115:1,1              pick 20:18 144:6         posted 82:17            prior 12:6 14:13         70:11 77:11,19,21
patience 89:8          picture 47:24 63:15      potential 94:14           45:14,15,15,17         84:12,24 112:1,3
pause 61:19              82:17,22 137:14,25     precipitated 101:4        53:4 90:25 91:2        132:22 133:8,8,9
paying 107:19 109:7      138:1,10,18 139:2      precise 54:8              108:16 130:21          133:10 137:6
  132:17                 139:22 141:24          precision 55:6 56:6     private 22:2
PDF 20:17              Pine 9:17                presence 29:5           Privately 22:8                  Q
Peddy 16:7 65:4        Pinecrest 11:1,2         present 2:22 4:11       probably 7:16 13:20    Quarterdeck 115:11
  96:22 137:15           90:11,15,17 96:20        46:16 73:23 83:23       13:21 34:20 38:6     quasi-formal 55:2
pen 51:24 52:1         pink 137:14                150:15                  44:1,5 83:15 87:5    Queen 116:16
penalty 4:16 5:22,24   place 18:21,21 34:20     presented 75:15           92:1 102:23 107:17   question 7:17,19 8:7
  6:3                    49:16 119:5 123:11     presents 73:24            117:13 126:8 132:7    8:8 13:25 23:17
people 8:5 17:25         123:12 131:22          presumably 112:24         136:23 140:14,18      27:18 34:8 37:3
  21:23 22:24 55:15    places 80:2              presume 6:13,21         problem 14:4 73:10      39:11 41:23 43:13
  56:9,12 82:7,9       Plaintiff 1:6,16 2:7       27:21 33:17 39:19     problematic 123:12      46:11,20 47:17
  103:3 144:5            4:2 154:6                40:7 44:5             problems 116:24         51:8 62:20 70:12
people's 8:12          Plaintiff's 3:13,14,16   pretty 28:15 29:16        117:7                 93:2,3,6,9,14 94:2
percent 12:7 17:3        25:7 39:10 50:2          38:3 41:7,7 42:6,7    proceed 6:5             94:4,6 99:19
  60:13 140:1            66:6 77:17               43:1,2,2,14 69:18     proceeding 4:10,11      110:25 124:19
Perfect 23:6           plan 78:25                 71:17 74:7,7 75:20      4:12                  130:8,9 133:4
performance 146:23     planned 17:4               76:11,17,18 86:8      proceedings 62:2       questions 7:15 8:13
  147:8                planning 16:24             87:9 91:8 96:15         145:20                38:23 39:14 47:12
period 7:3 59:25       plans 60:13 61:5           102:18 119:25         process 67:8,12         47:16 54:8,9,13
perjury 4:16 5:23,25   Plaza 2:10                 134:17,17 146:14      produced 152:8          56:4 61:12 62:4,7
  6:4                  please 4:19 5:4,11,17    previous 57:18          profess 10:7            62:10 63:19 64:8


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
   Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 166 of
                                        171
                                                                                                       Page 165

 64:10 73:12 89:6,9     rearview 69:13          relationship 11:4       resent 98:23             126:9,16 128:16
 89:14 94:5 102:9       reask 13:25               12:2 91:18,19 92:9    resentment 98:7 99:2     131:9,10,17 132:4
 104:20 145:11          reason 8:6 9:3,6          92:24,25                99:4,16                132:7,11,12,13,16
 146:2 148:14,17          12:22 13:20,21        relative 153:12,14      respond 8:14             132:19,23 133:9
quite 14:25 34:9          17:24 47:23 52:19     relatively 47:10 54:9   responders 39:23         137:8,10,10 139:21
 72:15                    56:17 81:4,5          relevance 7:9           rest 10:19 36:15         139:22 141:11
                          122:18 129:11         remain 80:1               59:16 118:15           145:12 148:13,16
          R             recall 20:12 33:7,9     remember 7:1,2 8:1      restaurant 12:5        right-hand 138:1
R 1:22 3:12 4:5           34:15 35:18 37:11       12:21 17:15 26:23     resting 37:1           Riley 1:8,9,10 2:16
  118:24 152:5,14         46:12,13,18 62:24       31:25 34:11 36:19     retrieve 37:22 74:12     2:24 4:24 11:15
  153:5,20 154:24         63:10 65:15 71:20       38:22 42:15,22          136:20                 14:2,7,10,25 15:11
R.P.R 152:14 153:20       71:21 72:21,24          45:11,14 47:15        return 78:2              16:6 25:13 45:1,2
  154:24                  79:23,24 82:2 83:3      49:8 52:4 55:1        revealing 93:4,7,14      45:13,20 47:11
race 111:17               106:15,23 107:7,8       56:25 64:18 67:22     review 153:8             48:6 57:10,10 64:6
racer 147:13              126:19 147:21           73:4,9 79:19          rib 42:25                85:19 88:24,24
raise 5:4               recalled 45:14            101:13 102:5,21       Rice 53:23,24,25         101:2 106:2 107:23
ran 44:13 132:20        received 83:24 84:1       104:21 106:16,22      rid 146:7                154:8,9,10
  134:6                 recess 62:1 145:19        106:24,24 107:5,21    ridden 109:2           Riley's 18:1 33:6
rarely 35:5             recol 45:6                108:3,5,16,22         ride 65:1                87:22
rate 13:6               recollect 6:17 63:14      121:11 123:3,23       ridiculous 128:2       Rileys 57:4 93:21,23
reached 82:7,11         recollection 36:18        132:21 138:7,8        riding 108:24            93:24 94:1 96:25
reaction 40:16            44:22 52:15 69:6        143:8,19 148:10,11    right 5:5 6:10,20        97:1,2,5,12,22
read 50:15,21,21          112:11 119:20         remembered 42:7           9:11,13 10:13          98:23 101:5 146:3
  51:13 52:20 148:20      121:1,4 122:1,13      remembering 73:6          12:21 13:2,23        ring 48:21,24
  148:21                recollections 45:6      reminds 13:16             16:12,13,14 17:8     ripped 72:2
reading 51:6,9            54:3                  remote 1:14 2:1 4:1       18:14 20:20 22:7,8   risk 60:24
  150:13,16             record 4:20 5:18 6:5      153:7                   22:9,11 24:23        road 2:19 31:5,11
ready 50:20 59:12         8:3 23:21 40:11       remotely 2:22 4:13        25:16,19,25 26:13      32:3,5,6,21,22 36:1
  62:13 154:18            62:17 119:3 149:9     removed 86:1              26:20 27:17,20         36:9,13,13 37:9,9
Reagan 148:3,4,5,6        153:10                repairs 80:9              30:2,10 33:14,18       64:20 66:2 116:18
  148:11                recorded 4:8 24:4       repeat 5:17 34:8          38:3 39:8,16 40:13     124:9,11 127:9
real 102:13 111:21        62:5 145:21             83:11                   43:8 48:2,14,18        129:8 132:15
reality 144:8           recorder 51:24 58:7     rephrase 64:11            49:18,20 50:14,24      135:22 154:15
really 11:23 19:1       recording 61:24           110:25                  51:11,13,19 53:20    rode 108:25 109:2
  23:2 30:21 41:10        62:15 145:18          report 3:16 48:17         58:15 62:16,22       Roman 118:24
  43:15 60:3,5 61:7       149:11 150:10           49:22 50:1,12 52:6      63:12 64:12,13       roof 126:9,15
  65:2 67:21 69:14      red 138:24                52:22 81:6,25           66:13 67:15 68:8     room 4:11 19:20,24
  73:2,3,6,8 74:16,16   reference 18:23,25        118:4,9,14 127:8        68:10,11,13 70:17      20:2 21:13 70:18
  74:18 75:18,21          27:16                   153:7                   70:22 71:19,23         89:25 112:1
  77:15,15 78:14        referred 95:9,17        reporter 1:22 4:6,9       72:12,13,25 73:6     rotation 80:17
  86:5,10 92:11         refresh 52:15 69:6        5:4,11,14,16,22 6:1     76:7 79:13 81:17     rough 44:1,1
  94:10,17 101:21         112:11                  7:11 8:2,11 24:1        89:21 92:1 108:25    route 17:12 18:6
  105:22 107:19         regarding 81:6            150:11 152:6 153:1      111:23 112:19        routine 80:14
  108:7 109:7 116:5     regardless 61:3 107:4     153:6                   113:19,22 114:12     row 90:17,22
  120:1,6 121:6,10        139:12                reporting 1:23 4:12       114:16,18,22,24      rowed 90:14,14
  122:24 131:8,12       regards 98:23             4:18 50:13 154:22       115:7,10,23 116:10   rowing 15:23 90:21
  132:16,17,21 134:7    Registered 1:22 4:5     reports 13:3 35:22        116:10,13,17,19,19   rule 55:14 56:8
  134:11 136:3            152:5 153:5           represent 64:5 89:14      116:25 117:4,7       run 133:13
  141:10 143:3 144:8    rel 47:10               Representative 1:4,9      118:12,15 119:9,16   rush 7:22 38:21
  148:11                related 46:1,2,3          154:4,9                 120:8,18,19,21         129:14
rear 42:12 68:12        relating 45:22 82:23    represented 57:1          121:6,8,19 122:8
  106:11                relation 135:5          requested 153:9           123:4,13 124:9,20              S


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
   Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 167 of
                                        171
                                                                                                          Page 166

S 3:12 14:11 28:20        111:24 112:1,5,17       137:7,16,25 138:18     shown 48:7,8 62:21          142:15
  29:9 31:20,25 32:7      113:8 137:6,8           143:7                     62:22 77:16           slammed 131:19
  33:6 34:15 36:2,12      147:6                 seeing 40:17 67:23       siblings 85:21 100:19    slight 123:19
  36:21 37:25 40:16     screwed 41:10 42:25       72:24 135:4               100:22,23,25          slightly 117:13
  46:5 88:1               43:1                  seen 40:15 66:6 108:8    side 30:2 31:10,11,12       123:10,11
S-u-t-e-r-s 141:8       scroll 50:11              112:24 128:7              31:12 32:3,6,21,22    slow 8:14 133:9
Sabrin 140:13           Seabreeze 7:6 13:4        130:22,25 131:2           35:21,25 36:9,13      slowed 91:12 106:10
Sabrina 139:1,6,16        18:5,9,15,22 24:11    sell 146:10                 36:13 37:10 42:12        106:10 110:16
  139:24 140:9,13         24:25 25:12 26:16     SELLARS 2:13                42:12 46:6 63:8       slower 30:24
Sabrina's 139:14          29:17 63:2 66:8       send 20:4 149:25            68:5,5,12,20 71:2     slowing 108:13,13
safe 125:9 131:1          115:22 116:8 118:1    sends 20:16                 72:5,11,11,15,16      small 73:3,9
safer 60:21               118:11,13,16          senior 9:20                 72:25 74:4,8,10,15    social 82:14,25 96:8
Safety 55:22              119:16 120:8,18,24    sense 18:17 33:22           74:22 127:10 135:3       96:11
SAITH 150:12 151:1        121:23,25 122:7,21      41:13 49:4 102:3          135:6,8,9,10,11,13    somebody 12:1 48:1
sales 10:8 61:9           127:15 131:23           118:7,8,17,18             135:15,16,21 136:7       55:19,21 56:25
sandals 134:3             132:2,10,10             119:19 120:11             136:17,18,22             57:4 58:5,5 95:10
saw 22:5 36:12 37:3     Seabreeze/A1A             121:13,17 122:24          137:10,13 138:1          110:5
  45:14 57:20 67:3        125:5                 sent 19:20               sideswiped 32:3          someone's 28:15
  67:18 68:1,4,13,18    seat 147:7              separate 114:23             35:19                    111:16
  69:1,16,17,19,20      seat's 135:12           September 154:20         sidewalk 26:17 40:13     someplace 132:2
  72:20 83:7,8          seatbelt 132:25 133:6   sequence 35:24              41:1,5,17 43:8 63:8   somewhat 29:13
  106:10 107:15         seats 147:6             series 7:8 37:4 65:7,9      76:13 77:18,25           132:19
  110:16 121:5,7        second 7:21 19:15       service 80:9                131:11 135:19,23      son 9:22 97:18 99:5
  122:9 129:20            20:9 38:15 40:17      Services 1:10 2:16          136:25                   100:8
  133:21,25 134:4,15      64:22 68:13,19          4:24 64:6 154:10       sidewise 72:18           soon 53:3
  135:1                   69:1,12,20 110:2      session 12:16            sign 124:16 154:18       sophomore 141:18
saying 35:23 142:11       111:24 113:1          seven 30:25              signature 151:4          sorry 8:24 13:11,12
  142:24 145:8,9          143:22                severe 98:10                154:18,21                20:6 27:5,5 32:22
says 8:2 42:6 50:7,11   seconds 37:19 65:20     shaking 43:18            signed 152:11 154:20        34:22 53:24 58:10
  52:7 81:8 124:16        108:1,12,22 125:12    Shap 147:15              significantly 28:15         65:8 68:15 75:11
  127:8 132:4             125:16 133:20,20      shape 41:25              signing 150:13,16           79:12 85:1 88:11
scene 24:12,18 38:2     section 61:1            Shapiro 147:15,20           154:19                   89:16,17 93:22
  41:15 43:19,21,23     sedan 14:11             share 19:10,19 21:24     silhouettes 134:10,12       95:7 106:14 129:4
  43:25 44:15 45:5,8    see 19:21 21:2,5,10       21:24 22:15,17,24         134:15,19,21 135:4       130:7 131:15
  48:5 49:15,17 53:5      22:2,2,12,20 23:4,5     22:25 23:8,8              136:10                   141:22 142:3
  53:10,11 57:11,17       23:14 24:9 25:14        111:24 137:6           similar 55:17 130:9      sort 8:20 15:9 17:7
  63:13 73:1 79:11        25:14 26:8 31:14      shared 22:12 112:25      simply 10:18                80:8
  82:20                   31:23 33:15,15        sharing 23:13,20         sir 10:11 26:14 33:19    sound 13:7 16:12
SCHLESINGER 2:2           38:10,18 39:2           112:5,17 113:8            50:9 53:21               47:4 77:6,13
school 9:17 10:1,2,8      40:15,25 42:14        shirt 137:14,20 138:3    sister 95:4,16,20        sounded 77:11
  10:10,16 11:11          44:14 50:7 57:21      shoot 149:24                148:4                 sounds 7:25 16:13,14
  12:16,20 15:19,21       68:3,6 69:13 70:23    shopping 40:24           sit 63:21 78:2              77:9
  53:16 59:22 60:16       71:3,7 72:4 75:21     shortly 49:12,13 97:2    site 12:2                source 99:21 100:7
  91:10 92:4 96:17        108:6 111:21 112:3      97:3                   sitting 40:12 41:4,16    south 7:6 13:4 18:6
  96:19 103:24            112:4,12,16,18        shorts 134:3 137:14         43:7 77:18 90:1          18:15,22 25:12
  138:16 149:1            113:3,16 116:25         137:21 138:4              106:21 108:10            29:16 102:16 114:6
schools 90:16 91:10       117:25 119:10         show 8:16 19:2 33:5         135:2,7                  114:17,20 115:3
screen 19:6,10,19         123:1 124:13,16         38:2 117:25 123:1      six 15:14 30:24 92:9        116:7 123:3 132:3
  20:20 21:7,8,24,25      127:21,21 129:23        137:5 138:9               136:1                 southbound 24:25
  22:18,24,25 24:9        132:3 133:16 134:9    showed 32:9 62:8         skidded 31:5                26:10,16 37:1 66:7
  24:24 32:10,18          134:10,11,12,24,24    showing 112:10           skidding 31:2,2             66:8,25 69:8
  38:9,18 47:24 51:2      134:25 136:7,10         138:18                 skilled 109:14 128:4        114:19,23 116:9,12


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 168 of
                                       171
                                                                                                     Page 167

  131:15 132:13           143:3                 stretch 102:12 124:9            T               85:11,15,19 93:8
Southeast 1:24 2:3      stage 58:25               124:11               T 3:12                   103:16 104:21
  154:22                standing 133:16         strike 94:3 128:9      T-boned 72:12            105:18 112:20
speak 57:12 97:6          149:5,22              student 59:22          T-shirt 40:7 134:3       134:4
speaking 46:2 85:10     start 28:1 39:13 45:1   studies 12:17          table 56:23            telling 45:11
speaks 52:14            started 30:10 36:25     studying 10:6          take 7:22 8:2,5,12     ten 39:21 74:17,17
special 59:10             70:7 89:15 124:22     stuff 35:5,6,10,13       17:12 35:8 39:13       76:14,17,19 130:18
specific 90:4 101:4       136:2,2,4 137:3         43:16 60:14 91:11      40:6 50:18 51:14       130:18
  119:5 147:4           starting 52:7 67:9        128:1,2 136:4          61:16,17 79:17       tended 14:22
specifically 75:13        113:7 116:25          stupid 128:6,10          80:8,12,14 85:22     tendency 142:16,18
  92:13 105:10            120:17 121:17         SUBSCRIBED 151:9         113:24 133:6           144:12
  148:10                starts 50:16 116:18     Suite 2:10,20 154:16     141:22,24 143:14     term 75:16
speculate 130:2         state 4:7 5:11 13:20      154:23                 145:15 150:8         Tesla 1:8,8 2:12
sped 108:12 110:7,15      73:6 151:8,14         Sunrise 114:13         taken 1:16,17,21 4:2     14:11 18:3 24:19
  111:5                   152:2,6,14 153:2        146:18                 39:21 62:1 86:16       28:20 29:9 31:20
speed 13:6 26:22          153:21                super 58:19,19,19        86:17 87:2,18          31:25 32:7 33:6
  29:21 84:12,13,21     stated 6:4 12:10          60:7,8 74:24,25,25     145:19 154:17          34:15 36:2,12,21
  85:5,12,22,25         statement 55:2 57:20      77:2 134:19          talent 90:16             37:25 40:16 46:5
  86:15 87:1,17 88:3      57:24 80:23 81:9      sure 7:24 11:23 12:8   talk 9:5 10:18 41:4      54:19 57:1 73:16
  107:1 108:21,24         81:11,15 82:1,3         17:3 19:16,18,22       43:5 45:2 54:2         73:22 83:17 84:12
  117:13 120:11,12        106:2,7 107:24          21:21 22:14 23:7       56:21 59:14 90:9       84:22 85:6,11,21
  122:2 128:16,19,20    statements 81:2           26:18 27:19 29:3       91:11 96:10,12         85:22 86:1,21
  144:12 147:13         States 55:23              34:10 36:22 41:11      100:23 101:9 114:5     87:20,24 88:25
speeding 83:24 84:2     stating 4:19              42:13 45:7,8,10,23     118:20 128:23          89:3,14 93:19 94:8
  101:12,19,22 102:2    stay 29:21 60:14          46:1,14,19 48:4,13     141:20 142:12,12       94:13,14 107:2
  102:4 104:5,11        stayed 30:8 43:21         53:8 54:15 59:15       144:11                 117:9 118:4,10,15
  105:20 106:16,19        59:15 76:19             61:18 63:5 66:22     talked 25:11 29:22       119:9,17 120:9,12
  106:22 107:15,18      stenographic 153:11       67:21,25 71:17,22      42:23 45:19 46:25      120:24 121:23
  107:21 108:16,21      stenographically          78:11,24 84:5          46:25 47:8 48:22       122:2,7,11,14,19
  111:19,20 130:13        153:7                   86:24 88:15 89:17      53:9,9 54:16 56:16     125:22 126:3,13,16
  144:15,19 147:15      Stephenia 95:13,15        91:16 92:6 100:14      56:17 57:9,10          126:20,21,25
  148:7                 Steve 21:11               102:18 106:19          81:22 83:13 84:6       129:24 133:14
speeds 119:4 121:12     stick 51:11               111:25 131:12          91:8,11,17 92:11       134:5,6,7 135:3,5
  127:21                stipulated 150:14         132:16 134:15,21       101:7 109:25           135:11,24 136:7,22
spell 5:12 141:11       STIPULATION               139:11,20 141:25       119:11 140:15          136:25 154:8,8
spelled 49:2 141:9        150:13                  145:17 146:15          141:21 142:14        Tesla's 135:7
spent 58:9 144:5,9      stock 105:15,16,17        148:8 150:4          talking 6:19 7:3 8:5   Teslas 14:25 15:7
spin 42:8                 146:24 147:2          surprise 29:13           10:20 13:3 14:6        87:22
spined 31:10            stop 36:20 37:8,9       surprised 40:25 41:2     31:21 36:20 57:15    testified 5:9 131:4
spinning 35:25 70:7       100:25 116:2,4,5      suspect 7:18             90:6 92:19 94:16     testifying 69:5
  72:17                   150:9                 Suters 141:5,6           94:19 100:25 106:6   testimony 4:15 5:19
spitting 77:1 136:3,4   stopped 15:23 37:12     swerve 70:5,14         tape 51:23 58:6          5:20 6:2,3 29:6
split 69:1                61:24 92:19 115:14    swerving 110:13        technically 12:17        71:8 112:13
spoke 49:1 91:14          131:6,13,17,23        swing 114:24           technologically 26:7   text 51:3 87:16
spoken 55:8 83:6          132:20 133:2 134:5    switching 55:7         technology 19:12       texting 129:1
  128:21                  145:18 149:11           110:13,20            teenagers' 59:11       thank 6:6 7:13 10:5
sport 147:1             story 11:16             sworn 5:8 6:3 80:22    tell 6:24 9:6 11:20      20:11 25:5 40:22
springtime 29:16        straight 77:24 94:21      81:9,11 151:9          24:10,17 28:6          49:24 54:14 63:17
spun 32:4,4 35:20         110:21 124:8,10,11      152:10                 31:24 38:4 40:11       64:1 73:14,15 79:9
  127:9                   124:11 128:19         Sylvan 126:4,8,13,14     45:19 46:4 50:10       89:5,20 145:13
Sr 10:21,21 47:3,8      straight-away 124:20      126:14                 51:7 71:11 75:18       148:13,18,22,23
  58:11,17 96:4         street 2:6 7:6          system 146:22                                   149:2,13,14,17,18


                                          **CONFIDENTIAL**
                                       United Reporting, Inc.
   Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 169 of
                                        171
                                                                                                         Page 168

   149:19 150:8             84:10 101:12,19,22     83:10 84:19,20          67:4,7,16,23 68:2       99:25 106:3
Thanks 39:1 50:24           102:2,4 104:5,11       85:25 86:15 87:1        69:10 70:14 114:16    understeered 127:7
   50:24 63:18 85:3         105:19,24 106:4        87:11 107:25            117:5,6,11,24         understeering 31:1
   89:10 142:1 148:25       109:6 110:3,9        ton 30:6,6 96:12          119:10,14 124:2,3     Understood 43:11
them/in 137:3               111:20 147:15,22     tone 43:6                 124:7,7,22,23,24        93:16 98:22
theme 111:12                148:7                top 24:24 50:14           125:17,18,24 126:1    unfortunate 60:10
thing 17:7 20:23         tickets 84:8 144:19     topics 90:5               126:2 127:6           unfortunately 91:23
things 73:6 97:15,24     ties 101:1              touch 60:14 76:5        turned 114:12,12          91:24 95:2 97:6,8
   98:3,5                time 1:18 6:18 7:3        91:6 94:23 95:23        133:10                  102:8
think 6:19 9:2 13:25        8:10,12 9:9 16:14      96:25 97:2 138:11     turns 35:8              unhinges 73:20
   20:23,25 21:18           27:15 29:16 32:1     tough 38:19 73:9        two 8:5,12 15:18 28:4   United 1:23 55:22
   23:16,18 26:2            36:8 37:24 38:23       97:19 98:9              34:18 36:10 41:17       154:22
   27:25 28:14 30:7         41:4 42:19 45:5      Touring 146:25            44:4,19 48:6 49:19    universe 55:15 56:8
   32:9,23 34:2,9 38:3      48:6 50:18 54:7,12     147:3                   54:22 60:12 61:16     University 53:23
   39:13 40:10 47:25        56:3 58:9,18 59:11   track 61:9 92:6           61:25 62:10,20,20     unsafe 83:20,22
   48:5,10,12 52:1          59:25 61:22 64:23    traffic 35:2 80:23        66:7,10 73:7,8        unusual 109:10,18
   53:6,6,6,13,13           64:24 65:17,17,21      81:6                    82:23 84:5,6,9          109:22 110:10
   54:21,25 57:2            75:3 78:17,20,23     tragedy 16:10 18:21       101:23 110:1 111:2      127:20 128:13,15
   61:12 63:20 68:12        85:5,17 89:7 90:23     24:12                   123:9 144:5,6           128:18,18,19
   68:19 70:16 72:6,6       91:14 92:12 95:24    transcript 24:2         two-and-a-half 12:3     use 4:3 14:17 17:11
   76:3 77:5 78:7,9,25      99:15 101:1 102:1      148:21 153:9,10         44:2                    18:7 23:17 47:25
   79:11 80:25 81:2         102:22,25 103:4      Transportation          two-minute 145:15         48:1 115:25
   82:4 84:6,6,10           104:4,11 105:4,18      55:22                 types 98:3              usually 17:11 30:20
   87:14 88:1,16 89:6       105:24 106:4         travel 117:21           typically 12:24 15:20     35:13 128:1
   91:14 92:23 98:13        108:17,17 109:9,23   traveling 105:7 108:1
   99:2,3,6 100:5,5,7       110:5,6 112:14         117:10 119:18                  U                       V
   101:25 103:6,8,9,9       116:3 117:10 119:5     120:10,25 121:24      U.S 146:18              V 2:9
   103:10 105:2 107:3       120:10,13 121:17       122:12 127:14,21      UF 104:1                vantage 136:6
   109:1 110:19             122:2,15 128:22,23     130:21                um 11:6 16:6 19:14      vehicle 63:9 64:15,22
   111:18 112:4             129:2,25 130:3       treatment 50:18 52:9     25:14 32:16 41:19        65:3,6,10,13,14,23
   124:21,23 125:9          133:1,17 135:25      trial 52:17,18           45:21 47:17 49:12        65:23 68:4 69:20
   126:5 129:6 130:8        136:16,18 140:5,21   tried 37:15 41:6         53:6 54:4 64:23          69:21 71:1,2,12
   131:9 133:21 139:5       140:25 141:4           55:11 74:7 106:9       68:10 70:2 72:6          72:1,2,20 74:4,5,9
   139:5,8,19,20            142:24 144:5,9         125:19 127:6,22        73:18 74:6 81:12         74:11 75:2,3,6,15
   140:8,9 143:5,12         145:2,13 147:14,21     129:9 141:11           86:4 87:23 88:1,5        76:9,10,13,15,17
   144:21 146:14            148:6                truck 137:9              91:21 92:14 93:20        76:20,21 78:3
   149:22                times 14:19 15:9,10     true 153:10              95:6 96:6 99:2           79:21,24 80:18
thinking 8:9                28:23 29:21 42:5     truth 94:21              103:1,6 108:15           83:17 84:13 86:2
THOMAS 2:23                 84:4,9 109:1         try 6:25 8:11,13,21      111:18 130:5             86:16,22 87:2,20
thought 42:11 59:25         127:12,19,19           32:23,23 55:14         131:25 143:1             88:14 119:4 136:19
   100:15,15 113:14         130:11 144:14          70:19 74:5,6 76:4      147:23                   146:23 148:6
   147:25                   145:10                 111:5 113:12          underneath 81:8         vehicle's 76:12
thoughtful 47:20         tints 105:17              128:14 131:20         understand 43:6,7       vehicles 118:22
thousand 77:11           tiny 33:24 67:5         trying 6:16,25 51:2      47:22 64:10 70:22      verbally 4:15
three 16:20 17:25        tire 73:1 80:17           55:16 56:17,18         79:10 93:11 98:16      vertical 72:9
   28:23 29:21 59:13     today 7:9,20,23 8:16      67:14 75:24 82:9       100:9,11 134:21        video 24:5 145:22
   59:25 82:22 95:24        9:9 83:11,14 90:7      94:20,20 99:12,18     understandable            149:9
   96:1 124:9 144:3         96:2,5 97:5 100:21     99:25 106:25 108:2     97:18                  videographer 2:23
   149:25                   109:25 148:19          110:19 111:10,16      understanding 7:5         20:25 21:2,14,15
thrown 42:11,15,15          150:5                Tulane 141:17            14:16,24 58:21           21:15,21 22:5,8,11
   42:17                 told 9:22 13:2 18:15    turn 19:1 25:16,17       59:19 84:20 86:14        22:16,23 23:4 24:4
ticket 83:24 84:2,8         29:6 46:4 71:14        30:21 35:10 66:12      86:21 99:13,18,20        62:15 145:22 149:8


                                           **CONFIDENTIAL**
                                        United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 170 of
                                       171
                                                                                                      Page 169

  150:9                 147:1,12,12           Weston 2:19,20            23:1,12,16,22         young 40:19 41:17
videotape 1:14 4:1     waste 9:9               154:15,16                25:22 27:11 30:3,8    younger 95:16 96:14
  153:7                way 8:14,15 9:2        white 25:22,23 26:8       30:23 32:22 33:2,8    youngest 143:15
view 106:11 136:8       17:14 20:20 26:6       26:11 40:7 65:7,8,9      33:14,15 34:19
visible 25:21 32:8      30:12 32:18 35:8       138:3,3                  39:3 41:19 42:4                 Z
  40:2                  37:16,16 41:25        Whitney 2:9 4:25          43:4 44:4,8,17 45:3   Zane 2:2 19:4,12
visited 42:4            42:17 49:2 55:10       62:11 63:22 89:13        45:17 46:12 47:7        20:4,6,7 22:6 23:11
voice 4:8,22 43:6       56:21 59:5 69:11       113:7                    47:25 53:14,17          23:13 25:3 38:7
  61:24 62:5 145:18     69:14 102:15 115:3    whitney.cruz@bo...        56:15 57:14 58:1,2      49:20 51:1 61:13
  145:21 149:11         115:6,8 133:25         2:9                      58:4,8,13,16,19         61:14 149:22 150:3
voices 8:12             139:22                window 20:17 42:12        59:3,9,18 60:13       Zane's 62:3,6
volleyball 116:17      ways 97:20              42:13 67:22 68:1         61:4,15 62:14,15      zane@schlesingerl...
vs- 1:7 154:7          we'll 8:21 9:7 13:21    105:17                   62:25 63:16 64:17       2:3
                        19:8 47:3 49:21       windows 129:24            65:9 66:9 68:10,17    zoom 112:15 113:14
          W             50:4,19 51:11          130:3                    68:21 69:2 72:14        116:22 152:8
Wait 56:10              58:11 63:21 81:18     wish 154:19               75:1,9,11 80:3,5,17
waited 37:18            90:4                  witness 1:21 2:21 3:2     80:25 81:4,14,20                0
waiting 12:18 74:12    we're 6:16,19,25,25     4:2,14 5:8,10,13,15      82:17 84:9 85:1
waive 4:18 148:21       7:2,22 9:9 23:22       5:17,20,24 6:1           86:18 87:6,21,23                1
 154:19                 36:20 38:20 39:16      50:17 52:8 151:4         87:23 88:1,2,22,23    1 3:13 25:4,7 32:10
waived 150:17           44:21 56:17,18        witnesses 81:7            90:8 91:4 95:6,14       62:22 66:7,13,25
 154:21                 57:14 62:15 96:6,6    woke 42:9,9               96:6 97:3 101:21        68:23,25 69:7
walk 135:4              96:7,7,11,11          wonderful 10:2            102:3,11 103:15         146:18 153:10
walked 135:20           112:15 113:14         wondering 129:20          104:12 105:11         1:00 1:18 150:18
wall 31:9 32:3 35:19    117:25 123:3 149:8    wood 77:7                 107:14,17 108:19      10 9:23 131:1
 35:24 118:5,10        we've 12:4 13:2        word 13:17 14:1,17        109:3,5,24 110:23     10:00 1:18
 122:8,15,21 126:22     18:14 90:6            words 30:14 34:11         111:10,18,18 113:9    10:03 1:18
 127:1,8               wearing 132:25          41:8 43:15 67:8          113:10 114:17,25      100 12:7 109:19
want 7:23 8:9 13:24     133:3 134:2            87:11 97:10 132:1        115:3,17,20 117:2       130:21
 19:18 28:12 33:8      week 15:14 54:23       work 55:10 59:14          117:16,20 118:6       108 120:25 121:18
 39:12 44:21 55:11      79:25                  73:17 143:13             119:6,6,21 120:15     109 119:18
 56:13 61:16,16,22     weekend 149:16,18      work-out 15:22            125:1 126:10,11       11 74:18 126:4,8,10
 81:20,22 88:20        weeks 12:14 54:22      working 21:12 23:3        128:6 129:5 130:1       126:13
 89:15 92:17 94:4       146:8                  149:14                   131:17 132:14         110 108:11 109:19
 101:9 110:12          weird 77:12,14         world 55:15               133:5 134:10,13         130:21
 113:12 118:19,19       134:18 137:3          worried 123:7,10          135:13,22 137:4,4     115 108:11
 123:1 130:2 137:5      141:10                worry 9:1 50:5 61:11      139:4,18 140:4        116 120:10
 142:5,8 149:21        went 11:11 20:2        worth 23:10 112:23        141:14,17 142:7,20    12 126:11,14,14
wanted 47:21 60:5       25:18 29:25 31:4      wouldn't 35:13 83:22      142:21 143:1,6,18       152:16 153:22
 66:14,21 70:12         37:21,25 42:4          122:19                   143:21 144:1          120 106:8 108:1
 81:24 94:16,21         48:11 50:3 67:13      wow 44:3 70:2             145:23 146:17           109:19
 129:14 141:19          74:12 76:8,21 78:7    writing 58:6 87:15        147:5,8 148:5         1212 2:3
 142:11                 79:11 96:17 98:10                               149:4,16 150:2        1214 119:16
wants 48:1              98:18,19 115:5                 X              year 91:3,3,4 92:2      1218 1:24
warning 37:13 84:8      136:18                X 3:12                    140:10                1235 120:8,18
 84:10                 weren't 9:18 86:6                              years 15:15 28:4 73:8   1243 125:3,4
wasn't 11:23 60:11      140:3,16                        Y               96:14                 1249 125:5
 66:21 77:2 83:4       west 2:15 31:11 32:3   yeah 5:15 10:12         yelled 133:23           1300 18:22 120:24
 86:24 94:15 98:4       32:22 35:24 36:12       11:11,13 13:13        Yep 9:12 20:21 33:4     1308 121:22,25
 98:12 107:18 108:7     114:24 116:19           14:3,20 15:17           38:14 105:13          1313 117:25 118:11
 108:10,10 109:18       135:8,12,23 146:18      16:18 18:11,12,13       114:14,20 142:2         122:20 127:11
 117:14 132:17         west-most 131:18         20:8 21:12 22:4,19      149:10                  131:23 132:2,6,9


                                         **CONFIDENTIAL**
                                      United Reporting, Inc.
  Case 0:20-cv-60517-RS Document 28-5 Entered on FLSD Docket 06/14/2021 Page 171 of
                                       171
                                                                          Page 170

1337 132:10            33401 2:15
1344 118:13,16         34-1805-072859
  127:10,11              50:14
146 3:9                35 117:16,20 130:17
15 37:19 65:20           130:23
  130:18,18 131:1      39 3:14
152 153:10             3rd 1:24 2:3 101:23
15th 9:15 80:1           101:25 105:19
17TH 1:1 154:1           106:5 110:3 154:22
180-horsepower
  147:12                         4
18th 8:17              40 131:1,2

          2                       5
2 2:10 3:14 38:8       5 65:7,9
  39:10 43:21 52:7     50 3:16
  63:6 66:14,24 69:8
  77:17                           6
20 37:19 65:20         6 3:3
  103:21               6:30 7:3 16:11 29:15
200 154:23             6:45 7:3 16:11 29:15
2000 9:15              60602 2:6
2018 6:18 7:4 8:18     62 3:5
  9:18 14:13 15:8      633 154:22
  28:3,6 55:4 78:23    64 3:6
  80:10 101:23,25
  105:19                         7
2020 1:17 151:10       7 1:17
  152:9,11 153:17      75 46:7
  154:20               75-ish 28:25
2023 152:16 153:22     7th 152:9
21 103:19 154:20
                                 8
21st 152:11 153:17
220 154:16             8 28:3
24/7 144:3             800 2:10
25 3:13 26:24          811 2:15
2500 2:19,20 154:15    85 84:14
27th 139:10            86 122:12,20 127:8
292478 152:15          89 3:8
  153:21               8th 6:18 7:4 8:18
2SS 105:11,12            14:13 15:8 28:3
                         55:4 79:25 80:10
          3
                                 9
3 3:16 49:21 50:2,25
  52:7                 9 78:6
30 27:3 111:13,15      90 17:3 109:19
  117:15,18 133:20     911 78:6,7 133:22,24
  133:20               954-249-7795 78:18
33 2:6                 954-525-2221 1:25
33134 2:11               154:24
33316 2:4 154:23       96 121:24
33331 2:20 154:16


                                         **CONFIDENTIAL**
                                      United Reporting, Inc.
